 



Exhibit 10.2
 
GEOKINETICS INC.
SECOND PRIORITY SENIOR SECURED FLOATING RATE NOTES DUE 2012
 
Indenture
Dated as of December 15, 2006
 
Wells Fargo Bank, National Association
as Trustee
 
 

 



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE*

      Trust Indenture     Act Section   Indenture Section
310(a)(1)
  7.10
(a)(2)
  7.10
(a)(3)
  N.A.
(a)(4)
  N.A.
(a)(5)
  7.10
(b)
  7.10
(c)
  N.A.
311(a)
  7.11
(b)
  7.11
(c)
  N.A.
312(a)
  2.06
(b)
  13.03
(c)
  13.03
313(a)
  7.06, 13.03
(b)(1)
  7.06
(b)(2)
  7.06, 7.07
(c)
  7.06, 13.02
(d)
  7.06
314(a)
  7.06, 13.05
(b)
  10.05
(c)(1)
  N.A.
(c)(2)
  N.A.
(c)(3)
  N.A.
(d)(1)
  10.06
(e)
  13.05
(f)
  N.A.
315(a)
  N.A.
(b)
  N.A.
(c)
  N.A.
(d)
  N.A.
(e)
  N.A.
316(a) (last sentence)
  N.A.
(a)(1)(A)
  N.A.
(a)(1)(B)
  6.04
(a)(2)
  N.A.
(b)
  N.A.
(c)
  13.14

 

N.A. means not applicable.       *   This Cross-Reference Table is not part of
the Indenture.

i



--------------------------------------------------------------------------------



 



          Trust Indenture       Act Section   Indenture Section  
317(a)(1)
    N.A.  
(a)(2)
    N.A.  
(b)
    N.A.  
318(a)
    N.A.  
(b)
    N.A.  
(b)
    13.01  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page CROSS-REFERENCE TABLE     i  
 
           
 
  ARTICLE ONE        
 
  DEFINITIONS AND INCORPORATION        
 
  BY REFERENCE        
 
           
Section 1.01
  Definitions     1  
Section 1.02
  Other Definitions     25  
Section 1.03
  Incorporation by Reference to the Trust Indenture Act     25  
Section 1.04
  Rules of Construction     26  
 
           
 
  ARTICLE TWO        
 
  THE NOTES        
 
           
Section 2.01
  Form and Dating     26  
Section 2.02
  Execution and Authentication     27  
Section 2.03
  Methods of Receiving Payments on the Notes and Interest Payment     28  
Section 2.04
  Registrar and Paying Agent     28  
Section 2.05
  Paying Agent to Hold Money in Trust     29  
Section 2.06
  Holder Lists     29  
Section 2.07
  Transfer and Exchange     29  
Section 2.08
  Replacement Notes     42  
Section 2.09
  Outstanding Notes     42  
Section 2.10
  Treasury Notes     43  
Section 2.11
  Temporary Notes     43  
Section 2.12
  Cancellation     43  
Section 2.13
  Defaulted Interest     43  
Section 2.14
  CUSIP Numbers     44  
 
           
 
  ARTICLE THREE        
 
  REDEMPTION AND PREPAYMENT        
 
           
Section 3.01
  Notices to Trustee     44  
Section 3.02
  Selection of Notes to Be Redeemed     44  
Section 3.03
  Notice of Redemption     44  
Section 3.04
  Effect of Notice of Redemption     45  
Section 3.05
  Deposit of Redemption Price     46  
Section 3.06
  Notes Redeemed in Part     46  
Section 3.07
  Optional Redemption     46  
Section 3.08
  Mandatory Redemption     47  

i



--------------------------------------------------------------------------------



 



                      Page
 
  ARTICLE FOUR        
 
  COVENANTS        
 
           
Section 4.01
  Payment of Notes     47  
Section 4.02
  Maintenance of Office or Agency     47  
Section 4.03
  Reports     48  
Section 4.04
  Compliance Certificate     49  
Section 4.05
  Stay, Extension and Usury Laws     49  
Section 4.06
  Liens     49  
Section 4.07
  Offer to Repurchase upon a Change of Control     50  
Section 4.08
  Offer to Repurchase upon an Asset Sale     52  
Section 4.09
  Restricted Payments     54  
Section 4.10
  Incurrence of Indebtedness     56  
Section 4.11
  Limitation on Issuances and Sales of Equity Interests in Restricted
Subsidiaries     59  
Section 4.12
  Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries    
60  
Section 4.13
  Transactions with Affiliates     61  
Section 4.14
  Designation of Restricted and Unrestricted Subsidiaries     63  
Section 4.15
  Business Activities     64  
Section 4.16
  Payments for Consent     65  
Section 4.17
  Guarantees     65  
Section 4.18
  Sale and Leaseback Transactions     65  
 
           
 
  ARTICLE FIVE        
 
  SUCCESSORS        
 
           
Section 5.01
  Merger, Consolidation or Sale of Assets     66  
 
           
 
  ARTICLE SIX        
 
  DEFAULTS AND REMEDIES        
 
           
Section 6.01
  Events of Default     67  
Section 6.02
  Acceleration     69  
Section 6.03
  Other Remedies     69  
Section 6.04
  Waiver of Past Defaults     69  
Section 6.05
  Control by Majority     70  
Section 6.06
  Limitation on Suits     70  
Section 6.07
  Rights of Holders of Notes to Receive Payment     71  
Section 6.08
  Collection Suit by Trustee     71  
Section 6.09
  Trustee May File Proofs of Claim     71  
Section 6.10
  Priorities     72  
Section 6.11
  Undertaking for Costs     72  
 
           
 
  ARTICLE SEVEN        
 
  TRUSTEE        
 
           
Section 7.01
  Duties of Trustee     72  

ii



--------------------------------------------------------------------------------



 



                      Page
Section 7.02
  Certain Rights of Trustee     73  
Section 7.03
  Individual Rights of Trustee     74  
Section 7.04
  Trustee’s Disclaimer     74  
Section 7.05
  Notice of Defaults     74  
Section 7.06
  Reports by Trustee to Holders of the Notes     75  
Section 7.07
  Compensation and Indemnity     75  
Section 7.08
  Replacement of Trustee     76  
Section 7.09
  Successor Trustee by Merger, Etc     77  
Section 7.10
  Eligibility; Disqualification     77  
Section 7.11
  Preferential Collection of Claims Against the Company     77  
Section 7.12
  Other Agreements     77  
 
           
 
  ARTICLE EIGHT        
 
  DEFEASANCE AND COVENANT DEFEASANCE        
 
           
Section 8.01
  Option to Effect Legal Defeasance or Covenant Defeasance     78  
Section 8.02
  Legal Defeasance and Discharge     78  
Section 8.03
  Covenant Defeasance     79  
Section 8.04
  Conditions to Legal or Covenant Defeasance     79  
Section 8.05
  Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions     80  
Section 8.06
  Repayment to the Company     81  
Section 8.07
  Reinstatement     81  
 
           
 
  ARTICLE NINE        
 
  AMENDMENT, SUPPLEMENT AND WAIVER        
 
           
Section 9.01
  Without Consent of Holders of Notes     82  
Section 9.02
  With Consent of Holders of Notes     83  
Section 9.03
  Compliance with Trust Indenture Act     84  
Section 9.04
  Revocation and Effect of Consents     84  
Section 9.05
  Notation on or Exchange of Notes     85  
Section 9.06
  Trustee to Sign Amendments, Etc     85  
 
           
 
  ARTICLE TEN        
 
  SECURITY        
 
           
Section 10.01
  Rights of the Trustee     85  
Section 10.02
  Security Documents     86  
Section 10.03
  Application of Proceeds of Collateral     87  
Section 10.04
  Possession, Use and Release of Collateral     87  
Section 10.05
  Opinion of Counsel     88  
Section 10.06
  Further Assurances     89  
Section 10.07
  Certain TIA Requirements     89  
Section 10.08
  Suits to Protect the Collateral     90  
Section 10.09
  Purchaser Protected     90  
Section 10.10
  Powers Exercisable by Receiver or Trustee     90  

iii



--------------------------------------------------------------------------------



 



                      Page
Section 10.11
  Release of Second Priority Liens     90  
 
           
 
  ARTICLE ELEVEN        
 
  NOTE GUARANTEES        
 
           
Section 11.01
  Guarantee     91  
Section 11.02
  Limitation on Guarantor Liability     92  
Section 11.03
  Execution and Delivery of Note Guarantee     92  
Section 11.04
  Releases     93  
Section 11.05
  Guarantors May Consolidate, Etc., on Certain Terms     93  
 
           
 
  ARTICLE TWELVE        
 
  SATISFACTION AND DISCHARGE        
 
           
Section 12.01
  Satisfaction and Discharge     94  
Section 12.02
  Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions     95  
Section 12.03
  Repayment to the Company     95  
 
           
 
  ARTICLE THIRTEEN        
 
  MISCELLANEOUS        
 
           
Section 13.01
  Trust Indenture Act Controls     95  
Section 13.02
  Notices     95  
Section 13.03
  Communication by Holders of Notes with Other Holders of Notes     97  
Section 13.04
  Certificate and Opinion as to Conditions Precedent     97  
Section 13.05
  Statements Required in Certificate or Opinion     97  
Section 13.06
  Rules by Trustee and Agents     97  
Section 13.07
  No Personal Liability of Directors, Officers, Employees and Stockholders    
98  
Section 13.08
  Governing Law     98  
Section 13.09
  Consent to Jurisdiction     98  
Section 13.10
  No Adverse Interpretation of Other Agreements     98  
Section 13.11
  Successors     98  
Section 13.12
  Severability     98  
Section 13.13
  Counterpart Originals     99  
Section 13.14
  Acts of Holders     99  
Section 13.15
  Benefit of Indenture     100  
Section 13.16
  Table of Contents, Headings, Etc     100  

iv



--------------------------------------------------------------------------------



 



             
 
  EXHIBITS        
 
           
Exhibit A
  FORM OF NOTE        
 
           
Exhibit B
  FORM OF CERTIFICATE OF TRANSFER        
 
           
Exhibit C
  FORM OF CERTIFICATE OF EXCHANGE        

v



--------------------------------------------------------------------------------



 



S&S Draft — December 6, 2006
          INDENTURE dated as of December 15, 2006 among Geokinetics Inc., a
Delaware corporation (the “Company”), the Guarantors (as defined below) and
Wells Fargo Bank, National Association, as trustee.
          The Company, the Guarantors and the Trustee (as defined below) agree
as follows for the benefit of each other and for the equal and ratable benefit
of the Holders (as defined below) of the Second Priority Senior Secured Floating
Rate Notes due 2012:
ARTICLE ONE
DEFINITIONS AND INCORPORATION
BY REFERENCE
     Section 1.01 Definitions.
          “144A Global Note” means a global note substantially in the form of
Exhibit A attached hereto bearing the Global Note Legend and the Private
Placement Legend and deposited with or on behalf of, and registered in the name
of, the Depositary or its nominee that shall be issued in a denomination equal
to the outstanding principal amount at maturity of the Notes sold in reliance on
Rule 144A.
          “Additional Interest” means all additional interest owing on the Notes
pursuant to the Registration Rights Agreement.
          “Additional Notes” means an unlimited maximum aggregate principal
amount of Notes (other than (x) the Initial Notes, (y) any Exchange Notes and
(z) any Note issued pursuant to Sections 2.07(a), (c), (e) or (f), Section 2.08
or Section 2.11 hereof) issued under this Indenture in accordance with
Section 2.02 hereof as part of the same Series as the Initial Notes.
          “Administrative Agent” means the administrative or other principal
agent for the lenders under the Credit Agreement.
          “Affiliate” of any specified Person means (1) any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person or (2) any executive officer or
director of such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of such Person shall be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” shall have correlative meanings.
          “Agent” means any Registrar, Paying Agent or co-registrar.
          “Applicable Procedures” means, with respect to any transfer or
exchange of or for beneficial interests in any Global Note, the rules and
procedures of the Depositary, Euroclear and Clearstream that apply to such
transfer or exchange.

1



--------------------------------------------------------------------------------



 



          “Asset Sale” means:

  (a)   the sale, lease, conveyance or other disposition of any assets, other
than a transaction governed by the provisions of this Indenture pursuant to
Section 4.07 or 5.01 hereof; and     (b)   the issuance of Equity Interests by
any of the Company’s Restricted Subsidiaries or the sale by the Company or any
Restricted Subsidiary thereof of Equity Interests in any of its Subsidiaries
(other than directors’ qualifying shares and             shares issued to
foreign nationals to the extent required by applicable law).

Notwithstanding the preceding, the following items shall be deemed not to be
Asset Sales:

  (c)   any single transaction or series of related transactions that involves
assets or Equity Interests having a Fair Market Value of less than $500,000;    
(d)   a transfer of assets or Equity Interests between or among the Company and
its Restricted Subsidiaries;     (e)   an issuance of Equity Interests by a
Restricted Subsidiary of the Company to the Company or to another Restricted
Subsidiary;     (f)   the sale or lease of equipment, inventory, accounts
receivable or other assets in the ordinary course of business;     (g)   the
sale or other disposition of Cash Equivalents;     (h)   dispositions of
accounts receivable in connection with the compromise, settlement or collection
thereof in the ordinary course of business or in bankruptcy or similar
proceedings;     (i)   a Restricted Payment that is permitted pursuant to
Section 4.09 hereof, and any Permitted Investment;     (j)   any sale or
disposition of any property or equipment that has become damaged, worn out or
obsolete; and     (k)   the creation of a Lien not prohibited by this Indenture.

          “Attributable Debt” means, in respect of a Sale and Leaseback
Transaction, at the time of determination, the present value of the obligation
of the lessee for net rental payments during the remaining term of the lease
included in such Sale and Leaseback Transaction, including any period for which
such lease has been extended or may, at the option of the lessor, be extended.
Such present value shall be calculated using a discount rate equal to the rate
of interest implicit in such transaction, determined in accordance with GAAP.
          “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or
state law for the relief of debtors.

2



--------------------------------------------------------------------------------



 



          “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.
          “Board of Directors” means:

  (a)   with respect to a corporation, the board of directors of the corporation
or, except in the context of the definitions of “Change of Control” and
“Continuing Directors,” a duly authorized committee thereof;     (b)   with
respect to a partnership, the Board of Directors of the general partner of the
partnership; and     (c)   with respect to any other Person, the board or
committee of such Person serving a similar function.

          “Board Resolution” means a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors of the Company and to be in full force and effect on the date of such
certification.
          “Broker-Dealer” has the meaning set forth in the Registration Rights
Agreement.
          “Business Day” means any day other than a Legal Holiday.
          “Capital Lease Obligation” means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at that time be required to be capitalized on a balance sheet in
accordance with GAAP.
          “Capital Stock” means:

  (a)   in the case of a corporation, corporate stock;     (b)   in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock;     (c)   in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and     (d)  
any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

          “Cash Equivalents” means:

  (a)   U.S. dollars;

3



--------------------------------------------------------------------------------



 



  (b)   securities issued or directly and fully guaranteed or insured by the
U.S. government or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof), maturing,
unless such securities are deposited to defease any Indebtedness, not more than
six months from the date of acquisition;     (c)   certificates of deposit and
eurodollar time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case, with any domestic commercial bank having
capital and surplus in excess of $500,000,000 and a rating at the time of
acquisition thereof of P-1 or better from Moody’s or A-1 or better from Standard
& Poor’s Ratings Services;     (d)   repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(b) and (c) above entered into with any financial institution meeting the
qualifications specified in clause (c) above;     (e)   commercial paper having
the highest rating obtainable from Moody’s or Standard & Poor’s Ratings Services
and in each case maturing within six months after the date of acquisition;    
(f)   securities issued and fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, rated at least “A” by Moody’s or Standard & Poor’s
Ratings Services and having maturities of not more than six months from the date
of acquisition; and     (g)   money market funds at least 95% of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through
(f) of this definition.

          “Change of Control” means the occurrence of any of the following:

  (a)   the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Restricted Subsidiaries, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act) other than the
Principals;     (b)   the adoption of a plan relating to the liquidation or
dissolution of the Company;     (c)   any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than the
Principals, becomes the Beneficial Owner, directly or indirectly, of 30% or more
of the voting power of the Voting Stock of the Company;     (d)   the first day
on which a majority of the members of the Board of Directors of the Company are
not Continuing Directors; or

4



--------------------------------------------------------------------------------



 



  (e)   the Company consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into the Company, in any such
event pursuant to a transaction in which any of the outstanding Voting Stock of
the Company or such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where (1) the
Voting Stock of the Company outstanding immediately prior to such transaction is
converted into or exchanged for Voting Stock (other than Disqualified Stock) of
the surviving or transferee Person constituting a majority of the outstanding
shares of such Voting Stock of such surviving or transferee Person (immediately
after giving effect to such issuance) and (2) immediately after such
transaction, no “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than the Principals, becomes, directly or
indirectly, the Beneficial Owner of 30% or more of the voting power of the
Voting Stock of the surviving or transferee Person.

          “Clearstream” means Clearstream Banking, a société anonyme organized
under the laws of Luxembourg.
          “Collateral” means all of the “Collateral” referred to in the Security
Documents and all of the other property and assets that are or are intended
under the terms of this Indenture and the Security Documents to be subject to
Second Priority Liens in favor of the Trustee and for the benefit of the
Holders.
          “Commission” means the U.S. Securities and Exchange Commission.
          “Common Stock” means, with respect to any Person, any Capital Stock
(other than Preferred Stock) of such Person, whether outstanding on the Issue
Date or issued thereafter.
          “Consolidated Cash Flow” means, with respect to any specified Person
for any period, the Consolidated Net Income of such Person for such period plus:

  (a)   provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus     (b)  
Fixed Charges of such Person and its Restricted Subsidiaries for such period, to
the extent that any such Fixed Charges were deducted in computing such
Consolidated Net Income; plus     (c)   depreciation, amortization (including
amortization of intangibles but excluding amortization of prepaid cash expenses
that were paid in a prior period) and other non-cash expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of such Person and its Restricted Subsidiaries
for such period to the extent that such depreciation, amortization and other
non-cash expenses were deducted in computing such Consolidated Net Income;
provided that if any non-cash expense

5



--------------------------------------------------------------------------------



 



      is recovered for cash in future periods, the amount of such cash shall be
deducted in computing Consolidated Net Income in the period of receipt; minus  
  (d)   non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue consistent with past practice;

in each case, on a consolidated basis and determined in accordance with GAAP.
          Notwithstanding the preceding, the provision for taxes based on the
income or profits of, the Fixed Charges of and the depreciation and amortization
and other non-cash expenses of, a Restricted Subsidiary of the Company that is
not a Guarantor shall be added to Consolidated Net Income to compute
Consolidated Cash Flow of the Company (A) in the same proportion that the Net
Income of such Restricted Subsidiary was added to compute such Consolidated Net
Income of the Company and (B) only to the extent that a corresponding amount
would be permitted at the date of determination to be dividended or distributed
to the Company by such Restricted Subsidiary without prior governmental approval
(that has not been obtained) and without direct or indirect restriction pursuant
to the terms of its charter and all agreements, instruments, judgments, decrees,
orders, statutes, rules and governmental regulations applicable to that
Subsidiary or its stockholders.
          “Consolidated Net Income” means, for any period, the aggregate of the
Net Income of the Company and its Subsidiaries for such period, on a
consolidated basis, determined in accordance with GAAP; provided that:

  (a)   the Net Income or loss of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting shall be included
only to the extent of the amount of dividends or distributions paid in cash to
the specified Person or a Restricted Subsidiary thereof;     (b)   the Net
Income of any Restricted Subsidiary shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its equityholders;    
(c)   the Net Income of any Person acquired during the specified period for any
period prior to the date of such acquisition shall be excluded; and     (d)  
the cumulative effect of a change in accounting principles shall be excluded.

          “Consolidated Tangible Assets” means, at any time, the amount which,
in accordance with GAAP, would be set forth under the caption “Total Assets” (or
any like caption) on a consolidated balance sheet of the Company and its
Restricted Subsidiaries, less all goodwill, patents, tradenames, trademarks,
copyrights, franchises, experimental expenses, organization expenses and any
other amounts classified as intangible assets in accordance with GAAP.

6



--------------------------------------------------------------------------------



 



          “Continuing Directors” means, as of any date of determination, any
member of the Board of Directors of the Company who:

  (a)   was a member of such Board of Directors on the Issue Date; or     (b)  
was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

          “Corporate Trust Office of the Trustee” shall be at the address of the
Trustee specified in Section 13.02 hereof or such other address as to which the
Trustee may give notice to the Company.
          “Credit Agreement” means that certain Revolving Credit, Term Loan and
Security Agreement, dated as of June 12, 2006, by and among the Company, certain
of its subsidiaries, as borrowers, and PNC Bank, National Association, as Lender
and Administrative Agent and the other lenders named therein, as amended by that
Joinder and Amendment No. 1 dated as of September 8, 2006 and as amended as
contemplated by the Offering Memorandum, including any related notes,
Guarantees, collateral documents, instruments and agreements executed in
connection therewith, and in each case as amended, restated, modified, renewed,
refunded, replaced or refinanced from time to time, regardless of whether such
amendment, restatement, modification, renewal, refunding, replacement or
refinancing is with the same financial institutions or otherwise.
          “Credit Facilities” means one or more debt facilities (including,
without limitation, the Credit Agreement), commercial paper facilities or
indentures, in each case with banks or other institutional lenders or a trustee,
providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), letters
of credit or issuances of notes, in each case, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part, from time to
time.
          “Custodian” means the Trustee, as custodian for the Depositary or its
nominee with respect to the Notes in global form, or any successor entity
thereto.
          “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.
          “Definitive Note” means a certificated Note registered in the name of
the Holder thereof and issued in accordance with Section 2.07 hereof,
substantially in the form of Exhibit A attached hereto except that such Note
shall not bear the Global Note Legend and shall not have the “Schedule of
Exchanges of Interests in the Global Note” attached thereto.
          “Depositary” means, with respect to the Notes issuable or issued in
whole or in part in global form, the Person specified in Section 2.04 hereof as
the Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

7



--------------------------------------------------------------------------------



 



          “Disqualified Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is one year after the
date on which the Notes mature. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders thereof have the right to require the Company to repurchase such Capital
Stock upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock if the terms of such Capital Stock provide that
the Company may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 4.09
hereof. The term “Disqualified Stock” shall also include any options, warrants
or other rights that are convertible into Disqualified Stock or that are
redeemable at the option of the holder, or required to be redeemed, prior to the
date that is one year after the date on which the Notes mature.
          “Domestic Subsidiary” means any Restricted Subsidiary of the Company
other than a Restricted Subsidiary that is (x) a “controlled foreign
corporation” under Section 957 of the Internal Revenue Code (i) whose primary
operating assets are located outside the United States and (ii) that is not
subject to tax under Section 882(a) of the Internal Revenue Code because of a
trade or business within the United States or (y) a Subsidiary of an entity
described in the preceding clause (x).
          “Enforcement Action” means:

  (a)   Notifying any debtors to direct payments, in respect of receivables that
are subject to Liens, to a creditor or directly collecting accounts receivables
that are subject to Liens or other payment rights of the Company or any
Subsidiary that are subject to Liens; and     (b)   exercising any rights or
remedies (including any right of set-off or recoupment) with respect to any
Collateral or taking any steps, proceedings or actions action whatsoever whether
at law (including, without limitation, under the Uniform Commercial Code or any
other personal property security act) or under any of the Security Documents, in
any such case, to enforce all or any of the Security Documents or any other
rights with respect to any Collateral (including any steps, proceedings or
actions to foreclose upon, or to take possession of or to sell all or any of the
Collateral, or any other enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien, whether arising pursuant to the
Security Documents, in connection with a judgment against the Company or any
Subsidiary or otherwise).

          “Equity Interests” means Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
          “Equity Offering” means any public or private placement of Capital
Stock (other than Disqualified Stock) of the Company (other than pursuant to a
registration statement on

8



--------------------------------------------------------------------------------



 




Form S-8 or otherwise relating to equity securities issuable under any employee
benefit plan of the Company) to any Person other than any Subsidiary thereof or
the Principals.
          “Euroclear” means Euroclear Bank S.A./N.V., as operator of the
Euroclear System.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.
          “Exchange Notes” means the Notes issued in the Exchange Offer in
accordance with Section 2.07(f) hereof.
          “Exchange Offer” has the meaning set forth in the Registration Rights
Agreement.
          “Exchange Offer Registration Statement” has the meaning set forth in
the Registration Rights Agreement.
          “Existing Indebtedness” means (i) the aggregate amount of Indebtedness
of the Company and its Restricted Subsidiaries (other than Indebtedness under
the Credit Agreement or under the Notes and the related Note Guarantees) in
existence on the Issue Date after giving effect to the application of the
proceeds of (x) the Notes and (y) any borrowings made under the Credit Agreement
on the Issue Date, until such amounts are repaid.
          “Fair Market Value” means the price that would be paid in an
arm’s-length transaction between an informed and willing seller under no
compulsion to sell and an informed and willing buyer under no compulsion to buy,
as determined in good faith by the Board of Directors of the Company, whose
determination, unless otherwise specified below, shall be conclusive if
evidenced by a Board Resolution. Notwithstanding the foregoing, (x) the Board of
Directors’ determination of Fair Market Value shall be evidenced by a Board
Resolution attached to an Officers’ Certificate delivered to the Trustee if the
Fair Market Value exceeds $5,000,000 and (y) the Board of Directors’
determination of Fair Market Value shall be based upon an opinion or appraisal
issued by an accounting, appraisal or investment banking firm of national
standing if the Fair Market Value exceeds $10,000,000.
          “First Priority Liens” means the Liens on the assets of the Company
and the Guarantors that secure the obligations of the borrowers and the
guarantors under the Credit Agreement.
          “First Priority Lien Security Documents” means each of the documents
entered into by the Company and the Guarantors in favor of the Administrative
Agent, creating or evidencing the First Priority Liens, other than the Credit
Agreement to the extent such agreement does anything other than create or
evidence the First Priority Liens.
          “Fixed Charge Coverage Ratio” means with respect to any specified
Person for any period, the ratio of the Consolidated Cash Flow of such Person
for such period to the Fixed Charges of such Person for such period. In the
event that the specified Person or any of its Restricted Subsidiaries Incurs,
repays, repurchases or redeems any Indebtedness or issues,

9



--------------------------------------------------------------------------------



 




repurchases or redeems Preferred Stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event occurs for which the calculation of the
Fixed Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect to such
Incurrence, repayment, repurchase or redemption of Indebtedness, or such
issuance, repurchase or redemption of Preferred Stock, and the use of the
proceeds therefrom as if the same had occurred at the beginning of such period.
               In addition, for purposes of calculating the Fixed Charge
Coverage Ratio:

  (a)   acquisitions and dispositions of business entities or property and
assets constituting a division or line of business of any Person that have been
made by the specified Person or any of its Restricted Subsidiaries, including
through mergers or consolidations, during the four-quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date
shall be given pro forma effect as if they had occurred on the first day of the
four-quarter reference period and Consolidated Cash Flow for such reference
period shall be calculated on a pro forma basis in accordance with
Regulation S-X under the Securities Act, but without giving effect to clause
(c) of the proviso set forth in the definition of Consolidated Net Income;    
(b)   the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, shall be excluded;     (c)   the Fixed
Charges attributable to discontinued operations, as determined in accordance
with GAAP shall be excluded, but only to the extent that the obligations giving
rise to such Fixed Charges shall not be obligations of the specified Person or
any of its Restricted Subsidiaries following the Calculation Date; and     (d)  
consolidated interest expense attributable to interest on any Indebtedness
(whether existing or being Incurred) computed on a pro forma basis and bearing a
floating interest rate shall be computed as if the rate in effect on the
Calculation Date (taking into account any interest rate option, swap, cap or
similar agreement applicable to such Indebtedness if such agreement has a
remaining term in excess of 12 months or, if shorter, at least equal to the
remaining term of such Indebtedness) had been the applicable rate for the entire
period.

               “Fixed Charges” means, with respect to any specified Person for
any period, the sum, without duplication, of:

  (a)   the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and

10



--------------------------------------------------------------------------------



 



      other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net of the effect of all payments made or received
pursuant to Hedging Obligations; plus   (b)   the consolidated interest of such
Person and its Restricted Subsidiaries that was capitalized during such period;
plus     (c)   any interest expense on Indebtedness of another Person that is
Guaranteed by such Person or one of its Restricted Subsidiaries or secured by a
Lien on assets of such Person or one of its Restricted Subsidiaries, whether or
not such Guarantee or Lien is called upon; plus     (d)   the product of (x) all
dividends, whether paid or accrued and whether or not in cash, on any series of
Disqualified Stock or Preferred Stock of such Person or any of its Restricted
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests (other than Disqualified Stock) of the Company or to the Company or a
Restricted Subsidiary of the Company, times (y) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state and local statutory tax rate of such Person, expressed as a
decimal,

in each case, on a consolidated basis and in accordance with GAAP.
          “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants, the opinions and pronouncements of
the Public Company Accounting Oversight Board and in the statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Issue Date.
          “Global Note Legend” means the legend set forth in Section 2.07(g)(ii)
hereof, which is required to be placed on all Global Notes issued under this
Indenture.
          “Global Notes” means, individually and collectively, each of the
Restricted Global Notes and the Unrestricted Global Notes deposited with or on
behalf of and registered in the name of the Depository or its nominee,
substantially in the form of Exhibit A hereto and that bears the Global Note
Legend and that has the “Schedule of Exchanges of Interests in the Global Note”
attached thereto, issued in accordance with Section 2.01, 2.07(b)(iv),
2.07(d)(ii) or 2.07(f) hereof.
          “Government Securities” means securities that are direct obligations
of the United States of America for the timely payment of which its full faith
and credit is pledged.
          “Guarantee” means, as to any Person, a guarantee other than by
endorsement of negotiable instruments for collection in the ordinary course of
business, direct or indirect, in any manner including, without limitation, by
way of a pledge of assets or through letters of credit or reimbursement
agreements in respect thereof, of all or any part of any Indebtedness of another
Person.

11



--------------------------------------------------------------------------------



 



          “Guarantors” means

  (a)   the Initial Guarantors; and     (b)   any other subsidiary that executes
a Note Guarantee in accordance with the provisions of the Indenture;

and their respective successors and assigns until released from their
obligations under their Note Guarantees and the Indenture in accordance with the
terms of the Indenture.
          “Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

  (a)   interest rate swap agreements, interest rate cap agreements, interest
rate collar agreements and other agreements or arrangements with respect to
interest rates;     (b)   commodity swap agreements, commodity option
agreements, forward contracts and other agreements or arrangements with respect
to commodity prices; and     (c)   foreign exchange contracts, currency swap
agreements and other similar agreements or arrangements with respect to foreign
currency exchange rates.

          “Holder” means a Person in whose name a Note is registered.
          “Incur” means, with respect to any Indebtedness, to incur, create,
issue, assume, Guarantee, or otherwise become directly or indirectly liable for
or with respect to, or become responsible for, the payment of, contingently or
otherwise, such Indebtedness (and “Incurrence” and “Incurred” shall have
meanings correlative to the foregoing); provided that (x) any Indebtedness of a
Person existing at the time such Person becomes a Restricted Subsidiary of the
Company shall be deemed to be Incurred by such Restricted Subsidiary at the time
it becomes a Restricted Subsidiary of the Company and (y) neither the accrual of
interest nor the accretion of original issue discount nor the payment of
interest in the form of additional Indebtedness with the same terms and the
payment of dividends on Disqualified Stock or Preferred Stock in the form of
additional shares of the same class of Disqualified Stock or Preferred Stock (to
the extent provided for when the Indebtedness or Disqualified Stock or Preferred
Stock on which such interest or dividend is paid was originally issued) shall be
considered an Incurrence of Indebtedness; provided that in each case the amount
thereof is for all other purposes included in the Fixed Charges and Indebtedness
of the Company or its Restricted Subsidiary as accrued.
          “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person, whether or not contingent:

  (a)   in respect of borrowed money;     (b)   evidenced by bonds, notes,
debentures or similar instruments or letters of credit (or reimbursement
agreements in respect thereof);     (c)   in respect of banker’s acceptances;

12



--------------------------------------------------------------------------------



 



  (d)   in respect of Capital Lease Obligations and Attributable Debt;     (e)  
in respect of the balance deferred and unpaid of the purchase price of any
property or services, except any such balance that constitutes an accrued
expense or trade payable;     (f)   representing Hedging Obligations;     (g)  
representing Disqualified Stock valued at the greater of its voluntary or
involuntary maximum fixed repurchase price plus accrued dividends; or     (h)  
in the case of a Subsidiary of such Person, representing Preferred Stock valued
at the greater of its voluntary or involuntary maximum fixed repurchase price
plus accrued dividends.

The term “Indebtedness” includes (x) all Indebtedness of others secured by a
Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person), provided that the amount of such Indebtedness
shall be the lesser of (A) the Fair Market Value of such asset at such date of
determination and (B) the amount of such Indebtedness, and (y) to the extent not
otherwise included, the Guarantee by the specified Person of any Indebtedness of
any other Person. For purposes hereof, the “maximum fixed repurchase price” of
any Disqualified Stock or Preferred Stock which does not have a fixed repurchase
price shall be calculated in accordance with the terms of such Disqualified
Stock or Preferred Stock, as applicable, as if such Disqualified Stock or
Preferred Stock were repurchased on any date on which Indebtedness shall be
required to be determined pursuant to this Indenture.
          The amount of any Indebtedness outstanding as of any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, and shall be:

  (a)   the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and     (b)   the principal amount thereof, together
with any interest thereon that is more than 30 days past due, in the case of any
other Indebtedness.

          The amount of Indebtedness denominated in any foreign currency shall
be the amount of U.S. dollars into which the value of the foreign currency
represented by such Indebtedness could be exchanged on the date of
determination.
          “Indenture” means this Indenture, as amended or supplemented from time
to time.
          “Indirect Participant” means a Person who holds a beneficial interest
in a Global Note through a Participant.
          “Initial Guarantors” means all of the Domestic Subsidiaries of the
Company.

13



--------------------------------------------------------------------------------



 



          “Initial Notes” means (i) the first $110,000,000 aggregate principal
amount of Notes issued under this Indenture on the date hereof and (ii) any
Exchange Notes.
          “Interest Period” means the period commencing on and including an
interest payment date and ending on and including the day immediately preceding
the next succeeding interest payment date, with the exception that the first
Interest Period shall commence on and include the Issue Date and end on and
include March 15, 2007.
          “Investments” means, with respect to any Person, all direct or
indirect investments by such Person in other Persons (including Affiliates) in
the form of loans or other extensions of credit (including Guarantees),
advances, capital contributions (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities, together with all items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.
          If the Company or any Restricted Subsidiary of the Company sells or
otherwise disposes of any Equity Interests of any direct or indirect Restricted
Subsidiary of the Company such that, after giving effect to any such sale or
disposition, such Person is no longer a Restricted Subsidiary of the Company,
the Company shall be deemed to have made an Investment on the date of any such
sale or disposition equal to the Fair Market Value of the Investment in such
Subsidiary not sold or disposed of. The acquisition by the Company or any
Restricted Subsidiary of the Company of a Person that holds an Investment in a
third Person shall be deemed to be an Investment by the Company or such
Restricted Subsidiary in such third Person in an amount equal to the Fair Market
Value of the Investment held by the acquired Person in such third Person.
          “Issue Date” means the date of original issuance of the Notes under
this Indenture.
          “Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in The City of New York or at a place of payment are authorized or
required by law, regulation or executive order to remain closed.
          "Legended Regulation S Global Note” means a global Note in the form of
Exhibit A bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee, issued in a denomination equal to the outstanding principal amount
of the Notes initially sold in reliance on Rule 903 of Regulation S.
          “Letter of Transmittal” means the letter of transmittal to be prepared
by the Company and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give

14



--------------------------------------------------------------------------------



 




a security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statues) of any
jurisdiction.
          “London Banking Day” is any day in which dealings in U.S. dollars are
transacted or with respect to any future date, are expected to be transacted in
the London interbank market.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereof.
          “Net Income” means, with respect to any specified Person, the net
income (loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends, excluding, however:

  (a)   any gain or loss, together with any related provision for taxes on such
gain or loss, realized in connection with: (i) any sale of assets outside the
ordinary course of business of such Person; or (ii) the disposition of any
securities by such Person or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Restricted
Subsidiaries; and     (b)   any extraordinary gain or loss, together with any
related provision for taxes on such extraordinary gain or loss.

          “Net Proceeds” means the aggregate cash proceeds, including payments
in respect of deferred payment obligations (to the extent corresponding to the
principal, but not the interest component, thereof) received by the Company or
any of its Restricted Subsidiaries in respect of any Asset Sale (including,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received in any Asset Sale), net of (a) the direct costs
relating to such Asset Sale, including, without limitation, legal, accounting,
investment banking and brokerage fees, and sales commissions, and any relocation
expenses incurred as a result thereof, (b) taxes paid or payable as a result
thereof, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements, (c) amounts required to be applied
to the repayment of Indebtedness or other liabilities secured by a Lien on the
asset or assets that were the subject of such Asset Sale or required to be paid
as a result of such sale, (d) any reserve for adjustment in respect of the sale
price of such asset or assets established in accordance with GAAP, (e) in the
case of any Asset Sale by a Restricted Subsidiary of the Company, payments to
holders of Equity Interests in such Restricted Subsidiary in such capacity
(other than such Equity Interests held by the Company or any Restricted
Subsidiary thereof) to the extent that such payment is required to permit the
distribution of such proceeds in respect of the Equity Interests in such
Restricted Subsidiary held by the Company or any Restricted Subsidiary thereof
and (f) appropriate amounts to be provided by the Company or its Restricted
Subsidiaries as a reserve against liabilities associated with such Asset Sale,
including, without limitation, pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale, all as
determined in accordance with GAAP; provided that (i) excess amounts set aside
for payment of taxes pursuant to clause (b) above remaining after such taxes
have been paid in full or the statute of limitations therefor has expired and
(ii) amounts initially held in

15



--------------------------------------------------------------------------------



 




reserve pursuant to clause (f) no longer so held, shall, in the case of each of
subclause (i) and (ii), at that time become Net Proceeds.
          “Non-U.S. Person” means a Person who is not a U.S. Person.
          “Note Guarantee” means a Guarantee of the Notes pursuant to this
Indenture.
          “Notes Security Documents” means each of the documents entered into by
the Company and the Guarantors in favor of the Trustee, creating or evidencing
the security interest over the Collateral for the benefit of the holders of the
Notes, as described in this Indenture.
          “Notes” means the Second Priority Senior Secured Floating Rate Notes
due 2012 of the Company issued under this Indenture. The Initial Notes and the
Additional Notes, if any, shall be treated as a single class for all purposes
under this Indenture and all references to the Notes shall include the Initial
Notes and any Additional Notes.
          “Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
          “Offering Memorandum” means the offering memorandum, dated
December 11, 2006, relating to the offering of the Notes.
          “Officer” means, with respect to any Person, the Chairman of the
Board, the Chief Executive Officer, the President, the Chief Operating Officer,
the Chief Financial Officer, the Treasurer, any Assistant Treasurer, the
Controller, the Secretary or any Vice-President of such Person.
          “Officers’ Certificate” means a certificate signed on behalf of the
Company by at least two Officers of the Company, one of whom must be the
principal executive officer, the principal financial officer, the treasurer or
the principal accounting officer of the Company, that meets the requirements of
this Indenture.
          “Opinion of Counsel” means an opinion from legal counsel who is
reasonably acceptable to the Trustee (who may be counsel to or an employee of
the Company) that meets the requirements of this Indenture.
          “Participant” means, with respect to the Depositary, Euroclear or
Clearstream, a Person who has an account with the Depositary, Euroclear or
Clearstream, respectively (and with respect to DTC, shall include Euroclear and
Clearstream).
          “Permitted Business” means any business conducted or proposed to be
conducted (as described in the Offering Memorandum) by the Company and its
Restricted Subsidiaries on the Issue Date and other businesses reasonably
related or ancillary thereto.
          “Permitted Collateral Liens” means the following types of Liens:

  (a)   Liens existing as of the date of the issuance of the Notes;

16



--------------------------------------------------------------------------------



 



  (b)   Liens securing Debt under the Credit Facilities permitted to be incurred
pursuant to Section 4.10(b)(i) hereof, which Liens may rank higher than the
Second Priority Liens;     (c)   Liens securing unsubordinated Debt permitted to
be incurred pursuant to Section 4.10 hereof, which Liens may not rank higher
than the Second Priority Liens, other than as provided in clause (b) of this
definition;     (d)   Liens securing the Company’s or any Restricted
Subsidiary’s obligations under Interest Rate Agreements or Currency Agreements
permitted pursuant to Section 4.10 hereof or any collateral for the Debt to
which such Interest Rate Agreements or Currency Agreements relate, provided that
each of the parties thereto shall have entered into the Security Documents;    
(e)   Liens described in clauses (e) through (u) of the definition of Permitted
Liens;     (f)   any extension, renewal or replacement, in whole or in part, of
any Lien described in the foregoing clauses (a) through (e); provided that any
such extension, renewal or replacement shall be no more restrictive in any
material respect than the Lien so extended, renewed or replaced and shall not
extend in any material respect to any additional property or assets; and     (g)
  any additional Liens on the Collateral to the extent and in the manner
permitted by the Credit Facilities.         “Permitted Investments” means:    
(a)   any Investment in the Company or in a Wholly Owned Restricted Subsidiary
of the Company that is a Guarantor;     (b)   any Investment in Cash
Equivalents;     (c)   any Investment by the Company or any Restricted
Subsidiary of the Company in a Person, if as a result of such Investment:

  (i)   such Person becomes a Wholly Owned Restricted Subsidiary of the Company
and a Guarantor; or     (ii)   such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Company or a Wholly Owned Restricted
Subsidiary of the Company that is a Guarantor;

  (d)   any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 4.08
hereof;     (e)   Hedging Obligations that are Incurred for the purpose of
fixing, hedging or swapping interest rate, commodity price or foreign currency
exchange rate risk (or

17



--------------------------------------------------------------------------------



 



      to reverse or amend any such agreements previously made for such purposes)
and not for speculative purposes, and that do not increase the Indebtedness of
the obligor outstanding at any time other than as a result of fluctuations in
interest rates, commodity prices or foreign currency exchange rates or by reason
of fees, indemnifies and compensation payable thereunder;     (f)   stock,
obligations or securities received in satisfaction of judgments;     (g)  
advances to customers or suppliers in the ordinary course of business that are,
in conformity with GAAP, recorded as accounts receivable, prepaid expenses or
deposits on the balance sheet of the Company or its Restricted Subsidiaries and
endorsements for collection or deposit arising in the ordinary course of
business;     (h)   commission, payroll, travel and similar advances to officers
and employees of the Company or any of its Restricted Subsidiaries that are
expected at the time of such advance ultimately to be recorded as an expense in
conformity with GAAP; and     (i)   other Investments in any Person (provided
that any such Person is not an Affiliate of the Company or is an Affiliate of
the Company solely because the Company, directly or indirectly, owns Equity
Interests in, or controls, such Person) having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (i) since the Issue Date, not to exceed $5,000,000.
        “Permitted Liens” means:     (a)   Liens on the assets of the Company
and any Guarantor securing Indebtedness Incurred pursuant to Section 4.10(b)(i)
hereof;     (b)   Liens in favor of the Company or any Restricted Subsidiary
that is a Guarantor;     (c)   Liens on property of a Person existing at the
time such Person is merged with or into or consolidated with the Company or any
Restricted Subsidiary of the Company; provided that such Liens were in existence
prior to the contemplation of such merger or consolidation and do not extend to
any assets other than those of the Person merged into or consolidated with the
Company or the Restricted Subsidiary;     (d)   Liens on property existing at
the time of acquisition thereof by the Company or any Restricted Subsidiary of
the Company, provided that such Liens were in existence prior to the
contemplation of such acquisition and do not extend to any property other than
the property so acquired by the Company or the Restricted Subsidiary;     (e)  
Liens securing the Notes and the Note Guarantees;

18



--------------------------------------------------------------------------------



 



  (f)   Liens existing on the Issue Date (other than any Liens securing
Indebtedness Incurred pursuant to Section 4.10(b)(i) hereof;     (g)   Liens
securing Permitted Refinancing Indebtedness; provided that such Liens do not
extend to any property or assets other than the property or assets that secure
the Indebtedness being refinanced;     (h)   Liens on property or assets used to
defease or to satisfy and discharge Indebtedness; provided that (x) the
Incurrence of such Indebtedness was not prohibited by this Indenture and
(y) such defeasance or satisfaction and discharge is not prohibited by this
Indenture;     (i)   Liens securing obligations that do not exceed $5,000,000 at
any one time outstanding;     (j)   Liens to secure Indebtedness (including
Capital Lease Obligations) permitted by Section 4.10(b)(iv); provided that any
such Lien (x) covers only the assets acquired, constructed or improved with such
Indebtedness and (y) is created within 180 days of such acquisition,
construction or improvement;     (k)   Liens on cash or Cash Equivalents
securing Hedging Obligations of the Company or any of its Restricted
Subsidiaries (a) that are Incurred for the purpose of fixing, hedging or
swapping interest rate, commodity price or foreign currency exchange rate risk
(or to reverse or amend any such agreements previously made for such purposes),
and not for speculative purposes, or (b) securing letters of credit that support
such Hedging Obligations;     (l)   Liens incurred or deposits made in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other social security obligations;     (m)   Lien,
deposits or pledges to secure the performance of bids, tenders, contracts (other
than contracts for the payment of Indebtedness), leases, or other similar
obligations arising in the ordinary course of business;     (n)   survey
exceptions, encumbrances, easements or reservations of, or rights of other for,
rights of way, zoning or other restrictions as to the use of properties, and
defects in title which, in the case of any of the foregoing, were not incurred
or created to secure the payment of Indebtedness, and which in the aggregate do
no materially adversely affect the value of such properties or materially impair
the use for the purposes of which such properties are held by the Company or any
of its Restricted Subsidiaries;     (o)   judgment and attachment Liens not
giving rise to an Event of Default and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings and for which adequate reserves have been made;

19



--------------------------------------------------------------------------------



 



  (p)   Liens, deposits or pledges to secure public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds or
obligations; and Liens, deposits or pledges in lieu of such bonds or
obligations, or to secure such bonds or obligations, or to secure letters of
credit in lieu of or supporting the payment of such bonds or obligations;    
(q)   Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Company or any Subsidiary thereof on deposit with or in possession of such bank;
    (r)   any interest or title of a lessor, licensor or sublicensor in the
property subject to any lease, license or sublicense (other than any property
that is the subject of a Sale Leaseback Transaction);     (s)   Liens for taxes,
assessments and governmental charges not yet delinquent or being contested in
good faith and for which adequate reserves have been established to the extent
required by GAAP;     (t)   Liens arising from precautionary UCC financing
statements regarding operating leases or consignments; and     (u)   Liens of
franchisors in the ordinary course of business not securing Indebtedness.

                “Permitted Refinancing Indebtedness” means any Indebtedness of
the Company or any of its Restricted Subsidiaries issued in exchange for, or the
net proceeds of which are used to extend, refinance, renew, replace, defease or
refund other Indebtedness of the Company or any of its Restricted Subsidiaries
(other than intercompany Indebtedness); provided that:

  (a)   the amount of such Permitted Refinancing Indebtedness does not exceed
the amount of the Indebtedness so extended, refinanced, renewed, replaced,
defeased or refunded (plus all accrued and unpaid interest thereon and the
amount of any reasonably determined premium necessary to accomplish such
refinancing and such reasonable expenses incurred in connection therewith);    
(b)   such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;     (c)   if the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded is expressly subordinated in right of payment to
the Notes or the Note Guarantees, such Permitted Refinancing Indebtedness has a
final maturity date later than the final maturity date of the Notes and is
subordinated in right of payment to the Notes or the Note Guarantees, as
applicable, on terms at least as favorable, taken as a whole, to the Holders of
Notes as those contained in the documentation governing the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded;

20



--------------------------------------------------------------------------------



 



  (d)   if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is pari passu in right of payment with the Notes or any
Note Guarantees, such Permitted Refinancing Indebtedness is pari passu with, or
subordinated in right of payment to, the Notes or such Note Guarantees; and    
(e)   such Indebtedness is Incurred by either (i) the Restricted Subsidiary that
is the obligor on the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded, or (ii) the Company.

          “Person” means any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.
          “Preferred Stock” means, with respect to any Person, any Capital Stock
of such Person that has preferential rights to any other Capital Stock of such
Person with respect to dividends or redemptions upon liquidation.
          “Private Placement Legend” means the legend set forth in
Section 2.07(g)(i) hereof to be placed on all Notes issued under this Indenture
except where otherwise permitted by the provisions of this Indenture.
          “Principals” means Avista Capital Partners, L.P. and its Affiliates,
Blackhawk Investors II LLC, Maple Leaf Partners, L.P. and its Affiliates,
Kestrel Capital, L.P. and Somerset Capital Partners, Steven A. Webster and
William R. Ziegler.
          “QIB” means a “qualified institutional buyer” as defined in Rule 144A.
          “Registration Rights Agreement” means (a) with respect to the Notes
issued on the Issue Date, the Registration Rights Agreement, to be dated the
Issue Date, among the Company, the Initial Guarantors and RBC Capital Markets
Corporation and (b) with respect to any Additional Notes, any registration
rights agreement between the Company and the other parties thereto relating to
the registration by the Company of such Additional Notes under the Securities
Act.
          “Regulation S” means Regulation S promulgated under the Securities
Act.
          “Regulation S Global Note” means a Legended Regulation S Global Note
or an Unlegended Regulation S Global Note, as appropriate.
          “Replacement Assets” means (a) non-current assets that shall be used
or useful in a Permitted Business or (b) substantially all the assets of a
Permitted Business or a majority of the Voting Stock of any Person engaged in a
Permitted Business that shall become on the date of acquisition thereof a Wholly
Owned Restricted Subsidiary that is a Guarantor.
          “Representative Amount” means a principal amount of not less than U.S.
$1,000,000 for a single transaction in the relevant market at the relevant time.

21



--------------------------------------------------------------------------------



 



          “Responsible Officer,” when used with respect to the Trustee, means
any officer within the Corporate Trust Administration of the Trustee (or any
successor group of the Trustee) or any other officer of the Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of his knowledge of
and familiarity with the particular subject.
          “Restricted Definitive Note” means a Definitive Note bearing the
Private Placement Legend.
          “Restricted Global Note” means a Global Note bearing the Private
Placement Legend.
          “Restricted Investment” means an Investment other than a Permitted
Investment.
          “Restricted Subsidiary” of a Person means any Subsidiary of such
Person that is not an Unrestricted Subsidiary.
          “Rule 144” means Rule 144 promulgated under the Securities Act.
          “Rule 144A” means Rule 144A promulgated under the Securities Act.
          “Rule 903” means Rule 903 promulgated under the Securities Act.
          “Rule 904” means Rule 904 promulgated under the Securities Act.
          “Sale and Leaseback Transaction” means, with respect to any Person,
any transaction involving any of the assets or properties of such Person whether
now owned or hereafter acquired, whereby such Person sells or otherwise
transfers such assets or properties and then or thereafter leases such assets or
properties or any part thereof or any other assets or properties which such
Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or transferred.
          “Second Priority Lien Enforcement Period” means the period beginning
on the date which is 135 days after the occurrence of (i) an Event of Default
and (ii) the Administrative Agent’s receipt of written notice from the Trustee
or any holder of the Notes certifying that (x) an Event of Default has occurred
and is continuing and (y) the Notes are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the Indenture and ending on the date the Notes are repaid in full;
provided that the Second Lien Enforcement Period shall be suspended (1) at any
time the Administrative Agent or the lenders under the Credit Agreement have
commenced and are diligently pursuing in good faith the exercise of their
default or enforcement rights or remedies against, or diligently attempting in
good faith to vacate any stay of enforcement of their Liens on, all or a
material portion of such Collateral, or (2) if the acceleration of the Notes (if
any) is rescinded in accordance with the terms of this Indenture.

22



--------------------------------------------------------------------------------



 



          “Second Priority Liens” means the Liens over the Collateral securing
the Notes created by the Notes Security Documents.
          “Securities Act” means the Securities Act of 1933, as amended,
including the rules and regulations promulgated thereunder.
          “Security Documents” means the Notes Security Documents and the First
Priority Lien Security Documents.
          “Senior Debt” means all Indebtedness, except (a) Indebtedness that is
subordinated by its terms to other Indebtedness and (b) Indebtedness that
expressly provides that it is not Senior Debt. Notwithstanding anything to the
contrary in the foregoing Senior Debt shall not include: (x) any liability for
taxes owed or owing by the Subsidiary Guarantors; (y) any Debt that is incurred
in violation of the Indenture or the terms of the Notes, as the case may be; or
(z) any trade payables.
          “Senior Subordinated Loan” means the Indebtedness pursuant to the
Senior Subordinated Loan Agreement, dated as of September 8, 2006, among the
Company and the lenders that are party thereto.
          “Shelf Registration Statement” means the Shelf Registration Statement
as defined in the Registration Rights Agreement.
          “Significant Subsidiary” means any Subsidiary that would constitute a
“significant subsidiary” within the meaning of Article 1 of Regulation S-X of
the Securities Act, provided, however, that for purposes of this Indenture and
the Notes, 5% shall be substituted for 10% in each place that it appears in such
definition.
          “Stated Maturity” means, with respect to any installment of interest
or principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
          “Subsidiary” means, with respect to any specified Person:

  (a)   any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and     (b)   any partnership (i) the
sole general partner or the managing general partner of which is such Person or
a Subsidiary of such Person or (ii) the only general partners of which are such
Person or one or more Subsidiaries of such Person (or any combination thereof).

23



--------------------------------------------------------------------------------



 



          “Telerate Page 3750” means the display designated as “Page 3750” on
the Moneyline Telerate service (or such other page as may replace Page 3750 on
that service).
          “TIA” means the Trust Indenture Act of 1939, as amended.
          “Trustee” means Wells Fargo Bank, National Association, until a
successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.
          “Unrestricted Definitive Note” means one or more Definitive Notes that
do not bear and are not required to bear the Private Placement Legend.
          “Unrestricted Global Note” means a permanent Global Note substantially
in the form of Exhibit A attached hereto that bears the Global Note Legend and
that has the “Schedule of Exchanges of Interests in the Global Note” attached
thereto and that is deposited with or on behalf of and registered in the name of
the Depositary, representing a series of Notes that do not bear the Private
Placement Legend.
          “Unlegended Regulation S Global Note” means a permanent Global Note in
the form of Exhibit A bearing the Global Note Legend, deposited with or on
behalf of and registered in the name of the Depositary or its nominee.
          “Unrestricted Subsidiary” means any Subsidiary of the Company that is
designated by the Board of Directors of the Company as an Unrestricted
Subsidiary pursuant to a Board Resolution in compliance with Section 4.14 hereof
and any Subsidiary of such Subsidiary.
          “U.S. Person” means a U.S. person as defined in Rule 902(k) of
Regulation S under the Securities Act.
          “Voting Stock” of any Person as of any date means the Capital Stock of
such Person that is ordinarily entitled to vote in the election of the Board of
Directors of such Person.
          “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing:

  (a)   the sum of the products obtained by multiplying (i) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that shall
elapse between such date and the making of such payment; by     (b)   the then
outstanding principal amount of such Indebtedness.

          “Wholly Owned Restricted Subsidiary” of any specified Person means a
Restricted Subsidiary of such Person all of the outstanding Capital Stock or
other ownership interests of which (other than directors’ qualifying shares or
Investments by foreign nationals mandated by applicable law) shall at the time
be owned by such Person or by one or more Wholly Owned Restricted Subsidiaries
of such Person.

24



--------------------------------------------------------------------------------



 



     Section 1.02 Other Definitions.

          Term   Defined in Section  
“Act”
  13.14  
“Affiliate Transaction”
  4.13  
“Asset Sale Offer”
  4.08  
“Authentication Order”
  2.02  
“Calculation Agent”
  2.03  
“Calculation Date”
  1.01  
 
  (“Fixed Charge
 
  Coverage Ratio”)
“Change of Control Offer”
  4.07  
“Change of Control Payment”
  4.07  
“Change of Control Payment Date”
  4.07  
“Company”
  Preamble
“controlled by”
  1.01 (“Affiliate”)
“controlling”
  1.01 (“Affiliate”)
“Covenant Defeasance”
  8.03  
“Daily Interest Amount”
  2.03  
“DTC”
  2.04  
“Excess Proceeds”
  4.08  
“Excess Proceeds Trigger Date”
  4.08  
“Event of Default”
  6.01  
“Incurred”
  1.01 (“Incur”)
“Incurrence”
  1.01 (“Incur”)
“Legal Defeasance”
  8.02  
“Paying Agent”
  2.04  
“Payment Default”
  6.01  
“Permitted Debt”
  4.10  
“Permitted Payment”
  4.09  
“Redemption Amount”
  3.07  
“Registrar”
  2.04  
“Restricted Payments”
  4.09  
“Specified Courts”
  13.09  
“Trustee”
  8.05  
“under common control with”
  1.01 (“Affiliate”)

     Section 1.03 Incorporation by Reference to the Trust Indenture Act.
          Whenever this Indenture refers to a provision of the TIA, the
provision is incorporated by reference in and made a part of this Indenture.
          The following TIA terms used in this Indenture have the following
meanings:

25



--------------------------------------------------------------------------------



 



          “indenture securities” means the Notes;
          “indenture security Holder” means a Holder of a Note;
          “indenture to be qualified” means this Indenture;
          “indenture trustee” or “institutional trustee” means the Trustee; and
          “obligor” on the Notes and the Guarantees means the Company and the
Guarantors and any successor obligor upon the Notes and the Guarantees,
respectively.
          All other terms used in this Indenture that are defined by the TIA,
defined by the TIA reference to another statute or defined by SEC rule under the
TIA have the meanings so assigned to them.
     Section 1.04 Rules of Construction.
          Unless the context otherwise requires:
          (a) a term has the meaning assigned to it;
          (b) an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;
          (c) “or” is not exclusive;
          (d) words in the singular include the plural, and in the plural
include the singular;
          (e) provisions apply to successive events and transactions; and
          (f) references to sections of or rules under the Securities Act shall
be deemed to include substitute, replacement or successor sections or rules
adopted by the SEC from time to time.
ARTICLE TWO
THE NOTES
     Section 2.01 Form and Dating.
          (a) General. The Notes and the Trustee’s certificate of authentication
shall be substantially in the form of Exhibit A attached hereto. The Notes may
have such appropriate insertions, omissions, substitutions, notations, legends,
endorsements, identifications and other variations as are required or permitted
by law, stock exchange rule or depositary rule or usage, agreements to which the
Company is subject, if any, or other customary usage, or as may consistently
herewith be determined by the Officer or Officers of the Company executing such
Notes, as evidenced by such execution (provided always that any such notation,
legend, endorsement, identification or variation is in a form acceptable to the
Company). Each Note shall be dated the date of its authentication. The Notes
shall be (i) issued in registered form

26



--------------------------------------------------------------------------------



 




without interest coupons and (ii) only in minimum denominations of $1,000 and
integral multiples of $1,000 in excess thereof.
          The terms and provisions contained in the Notes shall constitute, and
are hereby expressly made, a part of this Indenture and the Company, the
Guarantors and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and to be bound thereby. However,
to the extent any provision of any Note conflicts with the express provisions of
this Indenture, the provisions of this Indenture shall (to the fullest extent
permitted by applicable law) govern and be controlling.
          (b) Global Notes. Notes issued in global form shall be substantially
in the form of Exhibit A attached hereto (including the Global Note Legend
thereon and the “Schedule of Exchanges of Interests in the Global Note” attached
thereto). Notes issued in definitive form shall be substantially in the form of
Exhibit A attached hereto (but without the Global Note Legend thereon and
without the “Schedule of Exchanges of Interests in the Global Note” attached
thereto). Each Global Note shall represent such of the outstanding Notes as
shall be specified therein and each shall provide that it represents the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be reduced or increased, as appropriate, by
adjustments made thereon and/or in the records of the Custodian to reflect
exchanges and redemptions as hereinafter provided. Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby shall be made by the
Trustee or the Custodian, at the direction of the Trustee in accordance with
instructions given by the Holder thereof as required by Section 2.07 hereof.
     Section 2.02 Execution and Authentication.
          (a) At least one Officer of the Company shall sign the Notes for the
Company by manual or facsimile signature.
          (b) If an Officer whose signature is on a Note no longer holds that
office at the time a Note is authenticated, the Note shall nevertheless be
valid.
          (c) A Note shall not be valid until authenticated by the manual
signature of the Trustee. Such signature shall be conclusive evidence that the
Note has been authenticated under this Indenture.
          (d) The aggregate principal amount of Notes which may be authenticated
and delivered under this Indenture is unlimited.
          (e) The Trustee shall, upon a written order of the Company signed by
an Officer of the Company (an “Authentication Order”), authenticate Notes for
original issue with an unlimited maximum aggregate principal amount, of which
$110,000,000 shall be issued on the date of this Indenture.
          (f) The Trustee may appoint an authenticating agent acceptable to the
Company to authenticate Notes. An authenticating agent may authenticate Notes
whenever the

27



--------------------------------------------------------------------------------



 




Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.
     Section 2.03 Methods of Receiving Payments on the Notes and Interest
Payment.
          (a) For so long as the Notes are held in one or more Global Notes, the
Company shall pay all principal, interest and premium and Additional Interest,
if any in respect of the Notes represented by Global Notes by wire transfer of
immediately available funds to the account specified by the Holder of the
relevant Global Note (so long as such wire transfer may be so made). Otherwise,
if a Holder has given wire transfer instructions to the Company at least 30 days
prior to the applicable payment date, the Company shall pay all principal,
interest and premium and Additional Interest, if any, on that Holder’s Notes in
accordance with those instructions (so long as such wire transfer may be so
made). All other payments on Notes shall be made at the office or agency of the
Paying Agent and Registrar within the City and State of New York unless the
Company elects to make interest payments by check mailed to the Holders at their
addresses set forth in the register of Holders.
          (b) The amount of interest for each day that the Notes are outstanding
(the “Daily Interest Amount”) shall be calculated by dividing the interest rate
in effect for such day by 360 and multiplying the result by the principal amount
of the Notes. The amount of interest to be paid on the Notes for each Interest
Period shall be calculated by adding the Daily Interest Amounts for each day in
the Interest Period. All percentages resulting from any of the above
calculations shall be rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point, with five one-millionths of a
percentage point being rounded upwards (e.g., 9.876545% (or .09876545) being
rounded to 9.87655% (or .0987655)) and all dollar amounts used in or resulting
from such calculations shall be rounded to the nearest cent (with one-half cent
being rounded upwards). All calculations made by the calculation agent (the
“Calculation Agent”), which shall initially be the Trustee, in the absence of
manifest error, shall be conclusive for all purposes.
     Section 2.04 Registrar and Paying Agent.
          (a) The Company shall maintain an office or agency where Notes may be
presented for registration of transfer or for exchange (the “Registrar”) and an
office or agency where Notes may be presented for payment (the “Paying Agent”).
The Registrar shall keep a register of the Notes and of their transfer and
exchange. The Company may appoint one or more co-registrars and one or more
additional paying agents. The term “Registrar” includes any co-registrar and the
term “Paying Agent” includes any additional paying agent. The Company may change
any Paying Agent or Registrar without prior notice to any Holder. The Company
shall notify the Trustee in writing of the name and address of any Agent not a
party to this Indenture. If the Company fails to appoint or maintain another
entity as Registrar or Paying Agent, the Trustee shall act as such. The Company
or any of its Subsidiaries may act as Paying Agent or Registrar.
          (b) The Company initially appoints The Depository Trust Company
(“DTC”) to act as Depositary with respect to the Global Notes.

28



--------------------------------------------------------------------------------



 



          (c) The Trustee shall initially act as the Paying Agent and the
Registrar and shall act as Custodian with respect to the Global Notes.
     Section 2.05 Paying Agent to Hold Money in Trust.
          The Company shall require each Paying Agent other than the Trustee to
agree in writing that the Paying Agent shall hold in trust for the benefit of
Holders or the Trustee all money held by the Paying Agent for the payment of
principal, premium, Additional Interest, if any, or interest on the Notes, and
shall notify the Trustee of any default by the Company in making any such
payment. While any such default continues, the Trustee may require a Paying
Agent to pay all money held by it to the Trustee. The Company at any time may
require a Paying Agent to pay all money held by it to the Trustee. Upon payment
over to the Trustee, the Paying Agent (if other than the Company or one of its
Subsidiaries) shall have no further liability for the money. If the Company or
one of its Subsidiaries acts as Paying Agent, it shall segregate and hold in a
separate trust fund for the benefit of the Holders all money held by it as
Paying Agent. Upon any bankruptcy or reorganization proceedings relating to the
Company, the Trustee shall serve as Paying Agent for the Notes.
     Section 2.06 Holder Lists.
          The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
all Holders and shall otherwise comply with TIA § 312(a). If the Trustee is not
the Registrar, the Company shall furnish to the Trustee at least seven Business
Days before each interest payment date and at such other times as the Trustee
may request in writing, a list in such form and as of such date as the Trustee
may reasonably require of the names and addresses of the Holders of Notes and
the Company shall otherwise comply with TIA § 312(a).
     Section 2.07 Transfer and Exchange.
          (a) Transfer and Exchange of Global Notes. A Global Note may not be
transferred as a whole except by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. All Global Notes shall be exchanged
by the Company for Definitive Notes if (i) the Depositary notifies the Company
that it is unwilling or unable to continue to act as Depositary or that it is no
longer a clearing agency registered under the Exchange Act and, in either case,
a successor Depositary is not appointed by the Company within 120 days after the
date of such notice from the Depositary; (ii) the Company in its sole discretion
determines that the Global Notes (in whole but not in part) should be exchanged
for Definitive Notes and delivers a written notice to such effect to the
Trustee; or (iii) there shall have occurred and be continuing a Default or Event
of Default with respect to the Notes, and the Depositary requests such exchange.
Upon the occurrence of any of the preceding events in (i), (ii) or (iii) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.08 and 2.11 hereof. Except as otherwise provided
above in this Section 2.07(a), every Note authenticated and delivered in
exchange for, or in lieu of, a Global Note or any portion thereof, pursuant to
this Section 2.07 or

29



--------------------------------------------------------------------------------



 




Section 2.08 or 2.11 hereof, shall be authenticated and delivered in the form
of, and shall be, a Global Note. A Global Note may not be exchanged for another
Note other than as provided in this Section 2.07(a); however, beneficial
interests in a Global Note may be transferred and exchanged as provided in
Section 2.07(b), (c) or (f) hereof.
          (b) Transfer and Exchange of Beneficial Interests in the Global Notes.
The transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Neither the Company nor any agent of
the Company shall have any responsibility or liability for any aspect of the
records relating to or payments made on account of beneficial ownership
interests of a Global Note, or for maintaining, supervising or reviewing any
records relating to such beneficial ownership interests. Beneficial interests in
the Restricted Global Notes shall be subject to restrictions on transfer
comparable to those set forth herein to the extent required by the Securities
Act, or for complying with or ensuring compliance with any Applicable
Procedures. Transfers of beneficial interests in the Global Notes also shall
require compliance with either subparagraph (i) or (ii) below, as applicable, as
well as one or more of the other following subparagraphs, as applicable:

  (i)   Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend. Except as required pursuant to the Private Placement
Legend, no written orders or instructions shall be required to be delivered to
the Registrar to effect the transfers described in this Section 2.07(b)(i).    
(ii)   All Other Transfers and Exchanges of Beneficial Interests in Global
Notes. In connection with all transfers and exchanges of beneficial interests
that are not subject to Section 2.07(b)(i) above, the transferor of such
beneficial interest must deliver to the Registrar (in each case in form and
substance satisfactory to the Trustee and the Company) either (A) (1) a written
order from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to credit or
cause to be credited a beneficial interest in another Global Note in an amount
equal to the beneficial interest to be transferred or exchanged and (2)
instructions given in accordance with the Applicable Procedures containing
information regarding the Participant’s account to be credited with such
increase or (B) (1) a written order from a Participant or an Indirect
Participant given to the Depositary in accordance with the Applicable Procedures
directing the Depositary to cause to be issued a Definitive Note in an amount
equal to the beneficial interest to be transferred or exchanged and
(2) instructions given by the Depositary to the Registrar containing information
regarding the Person in whose name such Definitive Note shall be registered to
effect the transfer or exchange referred to in (1) above; provided that in no
event shall Definitive Notes be issued upon the transfer or exchange of
beneficial interests in the

30



--------------------------------------------------------------------------------



 



      Regulation S Global Note prior to the receipt by the Registrar of any
certificates required pursuant to Rule 903 under the Securities Act. Upon
satisfaction of all of the requirements for transfer or exchange of beneficial
interests in Global Notes contained in this Indenture and the Notes or otherwise
applicable under the Securities Act, the Trustee, as the case may be, shall
adjust the principal amount at maturity of the relevant Global Notes pursuant to
Section 2.07(h) hereof.     (iii)   Transfer of Beneficial Interests to Another
Restricted Global Note. A beneficial interest in any Restricted Global Note may
be transferred to a Person who takes delivery thereof in the form of a
beneficial interest in another Restricted Global Note if the transfer complies
with the requirements of Section 2.07(b)(ii) above and the Registrar receives
the following:

          (A) if the transferee shall take delivery in the form of a beneficial
interest in the 144A Global Note, then the transferor must deliver a certificate
in the form of Exhibit B attached hereto, including the certifications in item
(1) thereof; and
          (B) if the transferee shall take delivery in the form of a beneficial
interest in the Regulation S Global Note or Regulation S Permanent Global Note,
then the transferor must deliver a certificate in the form of Exhibit B attached
hereto, including the certifications in item (2) thereof.

  (iv)   Transfer and Exchange of Beneficial Interests in a Restricted Global
Note for Beneficial Interests in the Unrestricted Global Note. A beneficial
interest in any Restricted Global Note may be exchanged by any Holder thereof
for a beneficial interest in an Unrestricted Global Note or transferred to a
Person who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.07(b)(ii) above and:

          (A) such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the Holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, provides the certifications required by
the applicable Letter of Transmittal and Exchange Offer Registration Statement;
          (B) such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement and applicable
law;
          (C) such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement and applicable law; or
          (D) the Registrar receives the following:

31



--------------------------------------------------------------------------------



 



     (1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit C attached hereto, including the certifications in item (1)(a) thereof;
or
     (2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B attached hereto,
including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar or
the Company so requests or if the Applicable Procedures so require, an opinion
of counsel (which opinion and counsel are reasonably satisfactory to the Company
and the Trustee) to the effect that such exchange or transfer is in compliance
with the Securities Act and that the restrictions on transfer contained herein
and in the Private Placement Legend are no longer required in order to maintain
compliance with the Securities Act.
          If any such transfer is effected pursuant to subparagraph (B) or
(D) above at a time when an Unrestricted Global Note has not yet been issued,
the Company shall issue and, upon receipt of an Authentication Order in
accordance with Section 2.02 hereof, the Trustee shall authenticate one or more
Unrestricted Global Notes in an aggregate principal amount equal to the
aggregate principal amount of beneficial interests transferred pursuant to
subparagraph (B) or (D) above.
          Beneficial interests in an Unrestricted Global Note cannot be
exchanged for, or transferred to Persons who take delivery thereof in the form
of, a beneficial interest in a Restricted Global Note.
          (c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

  (i)   Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
as permitted by this Indenture or to transfer such beneficial interest to a
Person who takes delivery thereof in the form of a Restricted Definitive Note,
then, upon receipt by the Registrar of the following documentation:

     (A) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such Holder in the form of Exhibit C attached hereto,
including the certifications in item (2)(a) thereof;
     (B) if such beneficial interest is being transferred to a QIB in accordance
with Rule 144A under the Securities Act, a certificate to the effect set forth
in Exhibit B attached hereto, including the certifications in item (1) thereof;

32



--------------------------------------------------------------------------------



 



     (C) if such beneficial interest is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904 under the
Securities Act, a certificate to the effect set forth in Exhibit B attached
hereto, including the certifications in item (2) thereof;
     (D) if such beneficial interest is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144 under the Securities Act, a certificate to the effect set forth in
Exhibit B attached hereto, including the certifications and opinion in item
(3)(a) thereof;
     (E) if such beneficial interest is being transferred to the Company or any
of its Subsidiaries, a certificate to the effect set forth in Exhibit B attached
hereto, including the certifications in item (3)(b) thereof; or
     (F) if such beneficial interest is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B attached hereto, including the certification in
item 3(c) thereof,
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.07(i) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.07(c)(i) shall
be registered in such name or names and in such authorized denomination or
denominations as the Holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.07(c)(i) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.

  (ii)   Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes. A holder of a beneficial interest in a Restricted Global Note
may exchange such beneficial interest for an Unrestricted Definitive Note as
permitted by this Indenture or may transfer such beneficial interest to a Person
who takes delivery thereof in the form of an Unrestricted Definitive Note as
permitted by this Indenture only if:

     (A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and applicable law and the
holder of such beneficial interest, in the case of an exchange, or the
transferee, in the case of a transfer, provides the certifications required by
the applicable Letter of Transmittal and the Exchange Offer Registration
Statement;

33



--------------------------------------------------------------------------------



 



     (B) such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement and applicable law;
     (C) such transfer is effected by a Broker-Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement and applicable law; or
     (D) the Registrar receives the following:
     (1) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Definitive Note that does
not bear the Private Placement Legend, a certificate from such holder in the
form of Exhibit C attached hereto, including the certifications in item (1)(b)
thereof; or
     (2) if the Holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a Definitive Note that does not bear the Private
Placement Legend, a certificate from such Holder in the form of Exhibit B
attached hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar or
the Company so requests or if the Applicable Procedures so require, an opinion
of counsel (which opinion and counsel are reasonably satisfactory to the Company
and the Trustee) to the effect that such exchange or transfer is in compliance
with the Securities Act and that the restrictions on transfer contained herein
and in the Private Placement Legend are no longer required in order to maintain
compliance with the Securities Act.

  (iii)   Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any Holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for an Unrestricted
Definitive Note as permitted by this Indenture or to transfer such beneficial
interest to a Person who takes delivery thereof in the form of an Unrestricted
Definitive Note, then, upon satisfaction of the conditions set forth in Section
2.07(b)(ii) hereof, the Trustee shall cause the aggregate principal amount of
the applicable Global Note to be reduced accordingly pursuant to Section 2.07(i)
hereof, and the Company shall execute and the Trustee shall authenticate and
deliver to the Person designated in the instructions an Unrestricted Definitive
Note in the appropriate principal amount. Any Definitive Note issued in exchange
for a beneficial interest pursuant to this Section 2.07(c)(iv) shall be
registered in such name or names and in such authorized denomination or
denominations as the Holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest

34



--------------------------------------------------------------------------------



 



      pursuant to this Section 2.07(c)(iv) shall not bear the Private Placement
Legend.

                    (d) Transfer and Exchange of Definitive Notes for Beneficial
Interests.

  (i)   Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

     (A) if the Holder of such Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note, a certificate
from such Holder in the form of Exhibit C attached hereto, including the
certifications in item (2)(b) thereof;
     (B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A under the Securities Act, a certificate to the effect
set forth in Exhibit B attached hereto, including the certifications in item (1)
thereof;
     (C) if such Restricted Definitive Note is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904 under
the Securities Act, a certificate to the effect set forth in Exhibit B attached
hereto, including the certifications in item (2) thereof;
     (D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144 under the Securities Act, a certificate to the effect set forth in
Exhibit B attached hereto, including the certifications and opinion in item
(3)(a) thereof;
     (E) if such Restricted Definitive Note is being transferred to the Company
or any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
attached hereto, including the certifications in item (3)(b) thereof; or
     (F) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B attached hereto, including the certifications in
item (3)(c) thereof,
the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, and in the case of clause (C) above, the Regulation S Global
Note and in all other cases the 144A Global Note.

35



--------------------------------------------------------------------------------



 



  (ii)   Restricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of a Restricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in an Unrestricted Global Note only if:

          (A) such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and applicable law
and the Holder, in the case of an exchange, or the transferee, in the case of a
transfer, provides the certifications required by the applicable Letter of
Transmittal and the Exchange Offer Registration Statement;
          (B) such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement and applicable
law;
          (C) such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement and applicable law; or
          (D) the Registrar receives the following:
     (1) if the Holder of such Definitive Notes proposes to exchange such Notes
for a beneficial interest in the Unrestricted Global Note, a certificate from
such Holder in the form of Exhibit C attached hereto, including the
certifications in item (1)(c) thereof; or
     (2) if the Holder of such Definitive Notes proposes to transfer such Notes
to a Person who shall take delivery thereof in the form of a beneficial interest
in the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B attached hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar or
the Company so requests or if the Applicable Procedures so require, an opinion
of counsel (which opinion and counsel are reasonably acceptable to the Company
and the Trustee) to the effect that such exchange or transfer is in compliance
with the Securities Act and that the restrictions on transfer contained herein
and in the Private Placement Legend are no longer required in order to maintain
compliance with the Securities Act.
     Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.07(d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.

  (iii)   Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the

36



--------------------------------------------------------------------------------



 



      applicable Unrestricted Definitive Note and increase or cause to be
increased the aggregate principal amount of one of the Unrestricted Global
Notes.

     If any such exchange or transfer from a Definitive Note to a beneficial
interest is effected pursuant to subparagraph (ii)(B), (ii)(D) or (iii) above at
a time when an Unrestricted Global Note has not yet been issued, the Company
shall issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.
          (e) Transfer and Exchange of Definitive Notes for Definitive Notes.
Upon request by a Holder of Definitive Notes and such Holder’s compliance with
the provisions of this Section 2.07(e), the Registrar shall register the
transfer or exchange of Definitive Notes for Definitive Notes. Prior to such
registration of transfer or exchange, the requesting Holder shall present or
surrender to the Registrar the Definitive Notes duly endorsed or accompanied by
a written instruction of transfer in form satisfactory to the Registrar and the
Company duly executed by such Holder or by its attorney, duly authorized in
writing. In addition, the requesting Holder shall provide any additional
certifications, documents and information, as applicable, required pursuant to
the following provisions of this Section 2.07(e).

  (i)   Restricted Definitive Notes to Restricted Definitive Notes. Any
Restricted Definitive Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Restricted Definitive Note if
the Registrar receives the following:

          (A) if the transfer shall be made pursuant to Rule 144A under the
Securities Act, then the transferor must deliver a certificate in the form of
Exhibit B attached hereto, including the certifications in item (1) thereof;
          (B) if the transfer shall be made pursuant to Rule 903 or Rule 904,
then the transferor must deliver a certificate in the form of Exhibit B attached
hereto, including the certifications in item (2) thereof; and
          (C) if the transfer shall be made pursuant to any other exemption from
the registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B attached hereto, including the
certifications, certificates and opinion of counsel required by item
(3) thereof, if applicable.

  (ii)   Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:

          (A) such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and applicable law
and the Holder, in the case of an exchange, or the transferee, in the case of a

37



--------------------------------------------------------------------------------



 



transfer, provides the certifications required by the applicable Letter of
Transmittal and the Exchange Offer Registration Statement;
     (B) any such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement and applicable
law;
     (C) any such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement and applicable law; or
     (D) the Registrar receives the following:
     (1) if the Holder of such Restricted Definitive Notes proposes to exchange
such Notes for an Unrestricted Definitive Note, a certificate from such Holder
in the form of Exhibit C attached hereto, including the certifications in item
(1)(d) thereof; or
     (2) if the Holder of such Restricted Definitive Notes proposes to transfer
such Notes to a Person who shall take delivery thereof in the form of an
Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B attached hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar or
the Company so requests, an opinion of counsel (which opinion and counsel shall
be reasonably satisfactory to the Company and the Trustee) to the effect that
such exchange or transfer is in compliance with the Securities Act and that the
restrictions on transfer contained herein and in the Private Placement Legend
are no longer required in order to maintain compliance with the Securities Act.

  (iii)   Unrestricted Definitive Notes to Unrestricted Definitive Notes. A
Holder of Unrestricted Definitive Notes may transfer such Notes to a Person who
takes delivery thereof in the form of an Unrestricted Definitive Note. Upon
receipt of a request to register such a transfer, the Registrar shall register
the Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

     (f) Exchange Offer. Upon the occurrence of the Exchange Offer in accordance
with the Registration Rights Agreement, the Company shall issue and, upon
receipt of an Authentication Order in accordance with Section 2.02 hereof, the
Trustee shall authenticate one or more Unrestricted Global Notes and/or
Unrestricted Definitive Notes in an aggregate principal amount equal to the
aggregate principal amount of the beneficial interests in the Restricted Global
Notes, or the Restricted Definitive Notes, as the case may be, accepted for
exchange in the Exchange Offer in accordance with the Registration Rights
Agreement and applicable law. Concurrently with the issuance of such Notes, the
Trustee, the Custodian or the Depositary or its nominee, as the case may be,
shall cause the aggregate principal amount of the applicable Restricted Global
Notes to be reduced accordingly. Any Notes that remain outstanding after the
consummation of the Exchange Offer, and Exchange Notes issued in

38



--------------------------------------------------------------------------------



 



connection with the Exchange Offer, shall be treated as a single class of
securities under this Indenture.
          (g) Legends. The following legends shall appear on the face of all
Global Notes and Definitive Notes issued under this Indenture unless
specifically stated otherwise in the applicable provisions of this Indenture.
          (i) Private Placement Legend. Except as permitted below, each Global
Note and each Definitive Note (and all Notes issued in exchange therefor or
substitution thereof) shall bear the legend in substantially the following form:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT. THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT
(A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN
AN “OFFSHORE TRANSACTION” PURSUANT TO RULE 903 OR RULE 904 OF REGULATION S,
(2) AGREES THAT IT WILL NOT, PRIOR TO THE DATE THAT IS TWO YEARS AFTER THE LATER
OF THE ORIGINAL ISSUE DATE HEREOF (OR OF ANY PREDECESSOR OF THIS SECURITY) AND
THE LAST DATE ON WHICH GEOKINETICS INC. (THE “COMPANY”) OR ANY AFFILIATE OF THE
COMPANY WAS THE OWNER OF THIS SECURITY OR ANY PREDECESSOR OF THIS SECURITY,
OFFER, SELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES
ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S.
PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE
TO EACH PERSON TO WHOM THIS SECURITY IS

39



--------------------------------------------------------------------------------



 



TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND; PROVIDED THAT
THE COMPANY AND THE TRUSTEE SHALL HAVE THE RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER (I) PURSUANT TO CLAUSE (E) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM AND
(II) IN EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATION OF TRANSFER
IN THE FORM APPEARING IN THE INDENTURE IS COMPLETED AND DELIVERED BY THE
TRANSFEROR TO THE TRUSTEE.
Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraph (b)(iv), (c)(ii), (c)(iii), (d)(ii), (d)(iii), (e)(ii),
(e)(iii) or (f) to this Section 2.07 (and all Notes issued in exchange therefor
or substitution thereof) shall not bear the Private Placement Legend.
          (ii) Global Note Legend. Each Global Note shall bear a legend in
substantially the following form:
THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.07(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.12 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY WITH THE PRIOR
WRITTEN CONSENT OF THE COMPANY.
     (h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.12 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who shall take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee, or by the Custodian or the Depositary at the direction of the Trustee
to reflect such reduction; and if the beneficial interest is being exchanged for
or transferred to a Person who shall take delivery thereof in the form of a
beneficial interest in another Global Note, such other Global Note shall be
increased accordingly and an

40



--------------------------------------------------------------------------------



 




endorsement shall be made on such Global Note by the Trustee, or by the
Custodian or the Depositary at the direction of the Trustee to reflect such
increase.
     (i) General Provisions Relating to Transfers and Exchanges.
          (i) To permit registrations of transfers and exchanges, the Company
shall execute and the Trustee shall authenticate Global Notes and Definitive
Notes upon the Company’s order or at the Registrar’s request.
          (ii) No service charge shall be made to a Holder of a beneficial
interest in a Global Note or to a Holder of a Definitive Note for any
registration of transfer or exchange, but the Company may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith (other than any such transfer taxes or similar
governmental charge payable upon exchange or transfer pursuant to Sections 2.11,
3.06, and 9.05 hereof).
          (iii) The Registrar shall not be required to register the transfer of
or exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.
          (iv) All Global Notes and Definitive Notes issued upon any
registration of transfer or exchange of Global Notes or Definitive Notes shall
be the valid and legally binding obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Global
Notes or Definitive Notes surrendered upon such registration of transfer or
exchange.
          (v) Neither the Registrar nor the Company shall be required (A) to
issue, to register the transfer of or to exchange any Notes during a period
beginning at the opening of business 15 days before the day of any selection of
Notes for redemption under Section 3.02 hereof and ending at the close of
business on the day of selection, (B) to register the transfer of or to exchange
any Note so selected for redemption in whole or in part, except the unredeemed
portion of any Note being redeemed in part or (C) to register the transfer of or
to exchange a Note between a record date and the next succeeding interest
payment date.
          (vi) Prior to due presentment for the registration of a transfer of
any Note, the Trustee, any Agent and the Company may deem and treat the Person
in whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and interest on such Notes and for
all other purposes, and none of the Trustee, any Agent or the Company shall be
affected by notice to the contrary.
          (vii) The Trustee shall authenticate Global Notes and Definitive Notes
in accordance with the provisions of Section 2.02 hereof.
          (viii) All certifications, certificates and opinions of counsel
required to be submitted to the Trustee and/or the Company pursuant to this
Section 2.07 to effect a registration of transfer or exchange may be submitted
by facsimile with the original to follow by first class mail.

41



--------------------------------------------------------------------------------



 



          (ix) The Trustee shall retain copies of all letters, notices and other
written communications received pursuant to this Section 2.07 (including all
Notes received for transfer pursuant to Section 2.07). The Company shall have
the right to require the Trustee to deliver to the Company, at the Company’s
expense, copies of all such letters, notices or other written communications at
any reasonable time upon the giving of reasonable written notice to the Trustee.
          (x) In connection with any transfer of any Note, the Trustee and the
Company shall be entitled to receive, shall be under no duty to inquire into,
may conclusively presume the correctness of, and shall be fully protected in
relying upon the certificates, opinions and other information referred to herein
(or in the forms provided herein, attached hereto or to the Notes, or otherwise)
received from any Holder and any transferee of any Note regarding the validity,
legality and due authorization of any such transfer, the eligibility of the
transferee to receive such Note and any other facts and circumstances related to
such transfer.
     Section 2.08 Replacement Notes.
          (a) If any mutilated Note is surrendered to the Trustee or the Company
and the Trustee receives evidence to its satisfaction of the destruction, loss
or theft of any Note, the Company shall issue and the Trustee, upon receipt of
an Authentication Order, shall authenticate a replacement Note if the Trustee’s
and the Company’s requirements are met. If required by the Trustee or the
Company, an indemnity bond must be supplied by the Holder that is sufficient in
the judgment of the Trustee and the Company to protect the Company, the Trustee,
any Agent and any authenticating agent from any loss that any of them may suffer
if a Note is replaced. The Company may charge for its expenses in replacing a
Note.
          (b) Every replacement Note is an additional obligation of the Company
and shall be entitled to all of the benefits of this Indenture equally and
proportionately with all other Notes duly issued hereunder.
     Section 2.09 Outstanding Notes.
          (a) The Notes outstanding at any time are all the Notes authenticated
by the Trustee except for those canceled by it, those delivered to it for
cancellation, those reductions in the interest in a Global Note effected by the
Trustee in accordance with the provisions hereof, and those described in this
Section 2.09 as not outstanding. Except as set forth in Section 2.10 hereof, a
Note does not cease to be outstanding because the Company or an Affiliate of the
Company holds the Note.
          (b) If a Note is replaced pursuant to Section 2.08 hereof, it ceases
to be outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.
          (c) If the principal amount of any Note is considered paid under
Section 4.01 hereof, it ceases to be outstanding and interest on it ceases to
accrue.
          (d) If the Paying Agent (other than the Company, a Subsidiary or an
Affiliate of any of the foregoing) holds, on a redemption date or maturity date,
money sufficient to pay

42



--------------------------------------------------------------------------------



 




Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.
     Section 2.10 Treasury Notes.
          In determining whether the Holders of the required principal amount of
Notes have concurred in any direction, waiver or consent, Notes owned by the
Company, or by any Person directly or indirectly controlling or controlled by or
under direct or indirect common control with the Company, shall be considered as
though not outstanding, except that for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Notes that the Trustee knows are so owned shall be so disregarded.
     Section 2.11 Temporary Notes.
          (a) Until certificates representing Notes are ready for delivery, the
Company may prepare and the Trustee, upon receipt of an Authentication Order,
shall authenticate temporary Notes. Temporary Notes shall be substantially in
the form of Definitive Notes but may have variations that the Company considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee. Without unreasonable delay, the Company shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.
          (b) Holders of temporary Notes shall be entitled to all of the
benefits of this Indenture.
     Section 2.12 Cancellation.
          The Company at any time may deliver Notes to the Trustee for
cancellation. The Registrar and Paying Agent shall forward to the Trustee any
Notes surrendered to them for registration of transfer, exchange or payment. The
Trustee and no one else shall cancel all Notes surrendered for registration of
transfer, exchange, payment, replacement or cancellation and shall dispose of
canceled Notes in accordance with its procedures for the disposition of canceled
securities in effect as of the date of such disposition (subject to the record
retention requirement of the Exchange Act). Certification of the disposition of
all canceled Notes shall be delivered to the Company. The Company may not issue
new Notes to replace Notes that it has paid or that have been delivered to the
Trustee for cancellation.
     Section 2.13 Defaulted Interest.
          If the Company defaults in a payment of interest on the Notes, it
shall pay the defaulted interest in any lawful manner plus, to the extent
lawful, interest payable on the defaulted interest, to the Persons who are
Holders on a subsequent special record date, in each case at the rate provided
in the Notes and in Section 4.01 hereof. The Company shall notify the Trustee in
writing of the amount of defaulted interest proposed to be paid on each Note and
the date of the proposed payment. The Company shall fix or cause to be fixed
each such special record date and payment date, provided that no such special
record date shall be less than 10 days prior to the related payment date for
such defaulted interest. At least 15 days before the special record date, the
Company (or, upon the written request of the Company, the Trustee in the name
and at the expense of the Company) shall mail or cause to be mailed to Holders a

43



--------------------------------------------------------------------------------



 



notice that states the special record date, the related payment date and the
amount of such interest to be paid.
     Section 2.14 CUSIP Numbers.
            The Company in issuing the Notes may use “CUSIP” numbers (if then
generally in use), and, if so, the Trustee shall use such “CUSIP” and “ISIN”
numbers in notices of redemption as a convenience to Holders; provided that any
such notice may state that no representation is made as to the correctness of
such numbers either as printed on the Notes or as contained in any notice of a
redemption, and any such redemption shall not be affected by any defect in or
omission of such numbers. The Company shall promptly notify the Trustee of any
change in the “CUSIP” or “ISIN” numbers.
ARTICLE THREE
REDEMPTION AND PREPAYMENT
     Section 3.01 Notices to Trustee.
            If the Company elects to redeem Notes pursuant to the optional
redemption provisions of Section 3.07 hereof, it shall furnish to the Trustee,
at least 30 days (unless a shorter notice shall be satisfactory to the Trustee)
but not more than 60 days before a redemption date, an Officers’ Certificate
setting forth (i) the clause of this Indenture pursuant to which the redemption
shall occur, (ii) the redemption date, (iii) the principal amount of Notes to be
redeemed and (iv) the redemption price.
     Section 3.02 Selection of Notes to Be Redeemed.
          (a) If less than all of the outstanding Notes are to be redeemed, the
Trustee shall select the Notes to be redeemed among the Holders of the Notes on
a pro rata basis, by lot or in accordance with any other method the Trustee
considers fair and appropriate. In the event of partial redemption by lot, the
particular Notes to be redeemed shall be selected, unless otherwise provided
herein, not less than 30 nor more than 60 days prior to the redemption date by
the Trustee from the outstanding Notes not previously called for redemption.
          (b) The Trustee shall promptly notify the Company in writing of the
Notes selected for redemption and, in the case of any Note selected for partial
redemption, the principal amount at maturity thereof to be redeemed. No Notes in
amounts of $1,000 or less shall be redeemed in part. Notes and portions of Notes
selected shall be in amounts of $1,000 or whole multiples of $1,000; except that
if all of the Notes of a Holder are to be redeemed, the entire outstanding
amount of Notes held by such Holder, even if not a multiple of $1,000, shall be
redeemed. Except as provided in the preceding sentence, provisions of this
Indenture that apply to Notes called for redemption also apply to portions of
Notes called for redemption.
     Section 3.03 Notice of Redemption.
          (a) At least 30 days but not more than 60 days before a redemption
date, the Company shall mail or cause to be mailed, by first class mail, a
notice of redemption to each

44



--------------------------------------------------------------------------------



 



Holder whose Notes are to be redeemed, at its registered address. The notice
shall identify the Notes to be redeemed and shall state:

  (i)   the redemption date;     (ii)   the redemption price;     (iii)   if any
Note is being redeemed in part, the portion of the principal amount of such Note
to be redeemed and that, after the redemption date and upon surrender of such
Note, a new Note or Notes in principal amount equal to the unredeemed portion of
the original Note shall be issued in the name of the Holder thereof upon
cancellation of the original Note;     (iv)   the name and address of the Paying
Agent;     (v)   that Notes called for redemption must be surrendered to the
Paying Agent to collect the redemption price and become due on the date fixed
for redemption;     (vi)   that, unless the Company defaults in making such
redemption payment, interest and Additional Interest, if any, on Notes called
for redemption ceases to accrue on and after the redemption date;     (vii)  
the paragraph of the Notes and/or Section of this Indenture pursuant to which
the Notes called for redemption are being redeemed; and     (viii)   that no
representation is made as to the correctness or accuracy of the CUSIP or ISIN
number, if any, listed in such notice or printed on the Notes.

          (b) At the Company’s request, the Trustee shall give the notice of
redemption in the Company’s name and at its expense; provided, however, that the
Company shall have delivered to the Trustee, at least 45 days (unless a shorter
notice shall be satisfactory to the Trustee) prior to the redemption date, an
Officers’ Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in Section 3.03(a)
hereof. The notice, if mailed in the manner provided herein, shall be presumed
to have been given, whether or not the Holder receives such notice.
          (c) The notice if mailed in the manner herein provided shall be
conclusively presumed to have been given, whether or not the Holder receives
such notice. In any case, failure to give such notice by mail or any defect in
the notice to the Holder of any Note designated for redemption as a whole or in
part shall not affect the validity of the proceedings for the redemption of any
other Note.
     Section 3.04 Effect of Notice of Redemption.
            Once notice of redemption is mailed in accordance with Section 3.03
hereof, Notes called for redemption become irrevocably due and payable on the
redemption date at the redemption price. A notice of redemption may not be
conditional.

45



--------------------------------------------------------------------------------



 



     Section 3.05 Deposit of Redemption Price.
          (a) One Business Day prior to the redemption date, the Company shall
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption price of and accrued interest and Additional Interest, if any, on all
Notes to be redeemed on that date. The Trustee or the Paying Agent shall
promptly return to the Company any money deposited with the Trustee or the
Paying Agent by the Company in excess of the amounts necessary to pay the
redemption price of, and accrued interest on, all Notes to be redeemed.
          (b) If the Company complies with Section 3.05(a) hereof, on and after
the redemption date, interest and Additional Interest, if any, shall cease to
accrue on the Notes or the portions of Notes called for redemption. If a Note is
redeemed on or after an interest record date but on or prior to the related
interest payment date, then any accrued and unpaid interest shall be paid to the
Person in whose name such Note was registered at the close of business on such
record date. If any Note called for redemption shall not be so paid upon
surrender for redemption on the redemption date because of the failure of the
Company to comply with Section 3.05(a) hereof, interest and Additional Interest,
if any, shall continue to accrue on the unpaid principal of such Note or the
portions thereof called for redemption from the redemption date until such
principal is paid.
     Section 3.06 Notes Redeemed in Part.
            Upon surrender of a Note that is redeemed in part, the Company shall
issue and the Trustee shall authenticate for the Holder at the expense of the
Company a new Note equal in principal amount to the unredeemed portion of the
Note surrendered. No Notes in denominations of $1,000 or less shall be redeemed
in part.
     Section 3.07 Optional Redemption.
          (a) At any time prior to June 15, 2007, the Company may redeem all or
part of the aggregate principal amount of Notes issued under this Indenture
(including any Additional Notes) at a redemption price of 103% of the principal
amount thereof, plus accrued and unpaid interest and Additional Interest, if
any, thereon to the redemption date, with the net cash proceeds of one or more
Equity Offerings (the “Redemption Amount”); provided that the redemption must
occur within 60 days of the date of the closing of such Equity Offering.
          (b) At any time after June 15, 2007 and prior to December 15, 2008,
the Company may, at its option, redeem up to 35% of the aggregate principal
amount of Notes issued under this Indenture (including any Additional Notes) at
a redemption price of 100% of the principal amount thereof, plus an amount equal
to four times the quarterly interest payment next payable on the Notes, plus
accrued and unpaid interest and Additional Interest, if any, thereon to the date
of redemption, with the net cash proceeds of one or more Equity Offerings;
provided that the redemption must occur within 60 days of the date of the
closing of such Equity Offering.
          (c) Except pursuant to Sections 3.07(a) and (b) hereof, the Notes
shall not be redeemable at the Company’s option prior to December 15, 2008.

46



--------------------------------------------------------------------------------



 



          (d) On or after December 15, 2008, the Company may redeem all or a
part of the Notes upon not less than 30 nor more than 60 days’ notice, at the
redemption prices (expressed as percentages of principal amount) set forth below
plus accrued and unpaid interest and Additional Interest, if any, thereon, to
the applicable redemption date, if redeemed during the twelve-month period
beginning on December 15 of the years indicated below:

          Year   Percentage  
2008
    102.00 %
2009
    101.00 %
2010 and thereafter
    100.00 %

          (e) Any redemption pursuant to this Section 3.07 shall be made
pursuant to the provisions of Sections 3.01 through 3.06 hereof.
     Section 3.08 Mandatory Redemption.
            The Company shall not be required to make mandatory redemption or
sinking fund payments with respect to the Notes.
ARTICLE FOUR
COVENANTS
     Section 4.01 Payment of Notes.
          (a) The Company shall pay or cause to be paid the principal of,
premium, if any, and interest on the Notes on the dates and in the manner
provided in the Notes. Principal, premium, if any, and interest shall be
considered paid on the date due if the Paying Agent, if other than the Company
or one of its Subsidiaries, holds as of 11:00 a.m. Eastern Time on the due date
money deposited by the Company in immediately available funds and designated for
and sufficient to pay all principal, premium, if any, and interest then due. The
Company shall pay all Additional Interest, if any, in the same manner on the
dates and in the amounts set forth in the Registration Rights Agreement.
          (b) The Company shall pay interest (including post-petition interest
in any proceeding under any Bankruptcy Law) on overdue principal at the rate
equal to the then applicable interest rate on the Notes to the extent lawful; it
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest, and Additional Interest
(without regard to any applicable grace period), at the same rate to the extent
lawful.
     Section 4.02 Maintenance of Office or Agency.
          (a) The Company shall maintain one or more offices or agencies
designated by it (which may be an office of the Trustee or an agent of the
Trustee, Registrar or co-registrar)

47



--------------------------------------------------------------------------------



 




where Notes may be surrendered for registration of transfer or for exchange and
where notices and demands to or upon the Company in respect of the Notes and
this Indenture may be served. The Company shall give prompt written notice to
the Trustee of any such designation or rescission of any such designation, and
the location, and any change in the location, of such office or agency (other
than the designation and location specified in Section 4.02(b) hereof). If at
any time the Company shall fail to maintain any such required office or agency
or shall fail to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.
          (b) The Company hereby designates the Corporate Trust Office of the
Trustee as one such office or agency of the Company in accordance with
Section 2.04 hereof.
     Section 4.03 Reports.
          (a) The Company shall furnish to the Trustee and, upon request, to
beneficial owners and prospective investors in the Notes a copy of all of the
information and reports referred to in clauses (i) and (ii) below within the
time periods specified in the Commission’s rules and regulations for
“non-accelerated filers” (as defined in such rules and regulations):

  (i)   all quarterly and annual financial information that would be required to
be contained in a filing with the Commission on Forms 10-Q and 10-K if the
Company were required to file such Forms, including a “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” and, with respect
to the annual information only, a report on the annual financial statements by
the Company’s certified independent accountants; and     (ii)   all current
reports that would be required to be filed with the Commission on Form 8-K if
the Company were required to file such reports.

          (b) Whether or not required by the Commission, the Company shall
comply with the periodic reporting requirements of the Exchange Act and shall
file the reports specified in Section 4.03(a) hereof with the Commission within
the time periods specified above unless the Commission shall not accept such a
filing. The Company agrees that it shall not take any action for the purpose of
causing the Commission not to accept any such filings. If, notwithstanding the
foregoing, the Commission shall not accept the Company’s filings for any reason,
the Company shall post the reports referred to in Section 4.03(a) hereof on its
website within the time periods that would apply if the Company were required to
file those reports with the Commission.
          (c) If the Company has designated any of its Subsidiaries as
Unrestricted Subsidiaries, then the quarterly and annual financial information
required by this Section 4.03 shall include a reasonably detailed presentation,
either on the face of the financial statements or in the footnotes thereto, and
in “Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” of the financial condition and results of operations of the Company
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Company.

48



--------------------------------------------------------------------------------



 



          (d) In addition, the Company and the Guarantors have agreed that, for
so long as any Notes remain outstanding, they shall furnish to the Holders and
to prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
     Section 4.04 Compliance Certificate.
          (a) The Company and each Guarantor (to the extent that such Guarantor
is so required under the TIA) shall deliver to the Trustee, within 90 days after
the end of each fiscal year, an Officers’ Certificate stating that a review of
the activities of the Company and its Subsidiaries during the preceding fiscal
year has been made under the supervision of the signing Officers with a view to
determining whether the Company has kept, observed, performed and fulfilled its
obligations under this Indenture, and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge, the Company
has kept, observed, performed and fulfilled its obligations under this Indenture
and is not in default in the performance or observance of any of the terms,
provisions and conditions of this Indenture (or, if a Default or Event of
Default shall have occurred, describing all such Defaults or Events of Default
of which he or she may have knowledge and what action the Company is taking or
proposes to take with respect thereto) and that to the best of his or her
knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Company is taking or proposes to take with respect thereto.
          (b) The Company shall, so long as any of the Notes are outstanding,
deliver to the Trustee, forthwith upon any Officer becoming aware of any Default
or Event of Default, an Officers’ Certificate specifying such Default or Event
of Default and what action the Company is taking or proposes to take with
respect thereto.
     Section 4.05 Stay, Extension and Usury Laws.
            The Company and each of the Guarantors covenant (to the extent that
they may lawfully do so) that they shall not at any time insist upon, plead, or
in any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Indenture; and the
Company and each of the Guarantors (to the extent that they may lawfully do so)
hereby expressly waive all benefit or advantage of any such law, and covenant
that they shall not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but shall suffer and
permit the execution of every such power as though no such law has been enacted.
     Section 4.06 Liens.
          (a) The Company shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien of any kind or assign or otherwise convey any right to receive any
income, profits or proceeds on or with respect to any of the Company’s or any
Restricted Subsidiary’s property or assets, including any shares of stock

49



--------------------------------------------------------------------------------



 



or Debt of any Restricted Subsidiary, whether owned at or acquired after the
date of the Indenture, or any income, profits or proceeds therefrom except:

  (i)   in the case of any property or asset that does not constitute
Collateral, Permitted Liens; provided that any Lien on such assets shall be
permitted notwithstanding that it is not a Permitted Lien if all payments due
under the Indenture, the Notes and the Guarantees are secured on an equal and
ratable basis (or prior basis in the case of any Debt that is subordinated in
right of payment to the Notes or the Guarantees) with the obligations so secured
until such time as such obligations are no longer secured by a Lien; and    
(ii)   in the case of any property or asset that constitutes Collateral,
Permitted Collateral Liens.

     Section 4.07 Offer to Repurchase upon a Change of Control.
          (a) If a Change of Control occurs, each Holder of Notes shall have the
right to require the Company to repurchase all or any part (equal to $1,000 or
an integral multiple thereof) of that Holder’s Notes pursuant to an offer (a
“Change of Control Offer”) on the terms set forth in this Indenture; provided
that the Company shall not be obligated to repurchase Notes in the event that it
has exercised its right to redeem all of the Notes pursuant to Section 3.07
hereof. In the Change of Control Offer, the Company shall offer payment (a
“Change of Control Payment”) in cash equal to not less than 101% of the
aggregate principal amount of Notes repurchased plus accrued and unpaid interest
and Additional Interest, if any, thereon, to the date of repurchase (the “Change
of Control Payment Date,”) which date shall be no earlier than the date of such
Change of Control. Within 30 days following any Change of Control, the Company
shall mail a notice to each Holder describing the transaction or transactions
that constitute the Change of Control and stating:

  (i)   that the Change of Control Offer is being made pursuant to this
Section 4.07 and that all Notes tendered will be accepted for payment;     (ii)
  the Change of Control Payment and the Change of Control Payment Date;    
(iii)   that any Note not tendered will continue to accrue interest;     (iv)  
that Holders electing to have a Note purchased pursuant to a Change of Control
Offer may elect to have Notes purchased in integral multiples of $1,000 only;  
  (v)   that, unless the Company defaults in the payment of the Change of
Control Payment, all Notes accepted for payment pursuant to the Change of
Control Offer will cease to accrue interest on and after the Change of Control
Payment Date;     (vi)   that Holders electing to have any Notes purchased
pursuant to a Change of Control Offer will be required to surrender the Notes,
with the form entitled “Option of Holder to Elect Purchase” attached to the
Notes completed, or

50



--------------------------------------------------------------------------------



 



      transfer by book-entry transfer, to the Paying Agent at the address
specified in the notice prior to the close of business on the third Business Day
preceding the Change of Control Payment Date;     (vii)   that Holders will be
entitled to withdraw their election if the Paying Agent receives, not later than
the close of business on the Business Day preceding the Change of Control
Payment Date, a telegram, telex, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of Notes delivered for purchase,
and a statement that such Holder is withdrawing his election to have the Notes
purchased; and     (viii)   that Holders whose Notes are being purchased only in
part will be issued new Notes equal in principal amount to the unpurchased
portion of the Notes surrendered (or transferred by book-entry transfer), which
unpurchased portion must be equal to $1,000 in principal amount or an integral
multiple of $1,000.

The Change of Control Payment Date shall be no earlier than 30 days and no later
than 60 days from the date such notice is mailed, pursuant to the procedures
required by this Indenture and described in such notice. The Company shall
comply with the requirements of Rule 14e-1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent such laws and
regulations are applicable in connection with the repurchase of the Notes as a
result of a Change of Control. To the extent that the provisions of any
securities laws or regulations conflict with the Change of Control provisions of
this Indenture, the Company shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under the
Change of Control provisions of this Indenture by virtue of such compliance.
          (b) On the Change of Control Payment Date, the Company shall, to the
extent lawful:

  (i)   accept for payment all Notes or portions thereof properly tendered
pursuant to the Change of Control Offer; provided that no Note shall be
repurchased in part if less than $1,000 in principal amount of such Note would
be left outstanding; provided further that if all the Notes of a Holder are to
be repurchased, the entire outstanding amount of the Notes held by such Holder,
even if not a multiple of $1,000, shall be repurchased;     (ii)   deposit with
the Paying Agent an amount equal to the Change of Control Payment in respect of
all Notes or portions thereof so tendered; and     (iii)   deliver or cause to
be delivered to the Trustee the Notes so accepted together with an Officers’
Certificate stating the aggregate principal amount of Notes or portions thereof
being purchased by the Company.

          (c) The Paying Agent shall promptly mail or wire transfer to each
Holder of Notes so tendered the Change of Control Payment for such Notes, and
the Trustee shall promptly authenticate and mail (or request transfer by book
entry) to each Holder a new Note equal in

51



--------------------------------------------------------------------------------



 



principal amount to any unpurchased portion of the Notes surrendered, if any;
provided that each such new Note shall be in a principal amount of $1,000 or an
integral multiple thereof.
          (d) The Company shall publicly announce the results of the Change of
Control Offer on or as soon as practicable after the Change of Control Payment
Date.
          (e) Notwithstanding anything to the contrary in this Section 4.07, the
Company shall not be required to make a Change of Control Offer upon a Change of
Control if a third party makes the Change of Control Offer in the manner, at the
times and otherwise in compliance with the requirements set forth in this
Section 4.07 and all other provisions of this Indenture applicable to a Change
of Control Offer made by the Company and purchases all Notes validly tendered
and not withdrawn under such Change of Control Offer.
     Section 4.08 Offer to Repurchase upon an Asset Sale.
          (a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:

  (i)   the Company (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;
and     (ii)   at least 75% of the consideration therefor received by the
Company or such Restricted Subsidiary is in the form of cash, Cash Equivalents
or Replacement Assets or a combination thereof. For purposes of this provision,
each of the following shall be deemed to be cash:

     (A) any liabilities (as shown on the Company’s or such Restricted
Subsidiary’s most recent balance sheet) of the Company or any Restricted
Subsidiary (other than contingent liabilities, Indebtedness that is by its terms
subordinated to the Notes or any Note Guarantee and liabilities to the extent
owed to the Company or any Affiliate of the Company) (i) that are assumed by the
transferee of any such assets or Equity Interests pursuant to a written novation
agreement that releases the Company or such Restricted Subsidiary from further
liability therefor; and
     (B) any securities, notes or other obligations received by the Company or
any such Restricted Subsidiary from such transferee that are contemporaneously
(subject to ordinary settlement periods) converted by the Company or such
Restricted Subsidiary into cash (to the extent of the cash received in that
conversion).
          (b) Within 360 days after the receipt of any Net Proceeds from an
Asset Sale, the Company or its Restricted Subsidiaries may apply such Net
Proceeds at its option:

  (i)   to repay Indebtedness secured by such assets or Indebtedness under the
Credit Agreement and, if the Indebtedness repaid is revolving credit

52



--------------------------------------------------------------------------------



 



      Indebtedness, to correspondingly reduce commitments with respect thereto;
or     (ii)   to purchase Replacement Assets (or enter into a binding agreement
to purchase any such Replacement Assets; provided that (x) such purchase is
consummated within 180 days after the date of such binding agreement and (y) if
such purchase is not consummated within the period set forth in subclause (x),
the Net Proceeds not so applied shall be deemed to be Excess Proceeds (as
defined below)).

          (c) Pending the final application of any such Net Proceeds, the
Company may temporarily reduce revolving credit borrowings or otherwise invest
such Net Proceeds in any manner that is not prohibited by this Indenture.
          (d) On the 361st day after an Asset Sale (or, in the event that a
binding agreement has been entered into pursuant to Section 4.08(b)(ii) hereof,
the later date of expiration of the 180-day period set forth in such clause
(ii)) or such earlier date, if any, as the Company determines not to apply the
Net Proceeds relating to such Asset Sale as set forth in the preceding paragraph
(each such date being referred as an “Excess Proceeds Trigger Date”), such
aggregate amount of Net Proceeds that has not been applied on or before the
Excess Proceeds Trigger Date as permitted in Section 4.08(b) hereof (“Excess
Proceeds”) shall be applied by the Company to make an offer (an “Asset Sale
Offer”) to all Holders of Notes and all holders of other Indebtedness that is
pari passu with the Notes or any Note Guarantee containing provisions similar to
those set forth in this Indenture with respect to offers to purchase with the
proceeds of sales of assets, to purchase the maximum principal amount of Notes
and such other pari passu Indebtedness that may be purchased out of the Excess
Proceeds. The offer price in any Asset Sale Offer shall be equal to 100% of the
principal amount of the Notes and such other pari passu Indebtedness plus
accrued and unpaid interest and Additional Interest, if any, to the date of
purchase, and shall be payable in cash.
          (e) The Company may defer the Asset Sale Offer until there are
aggregate unutilized Excess Proceeds equal to or in excess of $5,000,000
resulting from one or more Asset Sales, at which time the entire unutilized
amount of Excess Proceeds (not only the amount in excess of $5,000,000) shall be
applied as provided in Section 4.08(d) hereof. If any Excess Proceeds remain
after consummation of an Asset Sale Offer, the Company may use such Excess
Proceeds for any purpose not otherwise prohibited by this Indenture. If the
aggregate principal amount of Notes and such other pari passu Indebtedness
tendered into such Asset Sale Offer exceeds the amount of Excess Proceeds, the
Notes and such other pari passu Indebtedness shall be purchased on a pro rata
basis based on the principal amount of Notes and such other pari passu
Indebtedness tendered. Upon completion of each Asset Sale, the Excess Proceeds
subject to such Asset Sale Offer shall no longer be deemed to be Excess
Proceeds.
          (f) The Company shall comply with the requirements of Rule 14e-1 under
the Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with each
repurchase of Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with the Asset Sales
provisions of this Indenture, the Company shall comply with the applicable

53



--------------------------------------------------------------------------------



 



securities laws and regulations and shall not be deemed to have breached its
obligations under the Asset Sale provisions of this Indenture by virtue of such
compliance.
     Section 4.09 Restricted Payments.
          (a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

  (i)   declare or pay (without duplication) any dividend or make any other
payment or distribution on account of the Company’s or any of its Restricted
Subsidiaries’ Equity Interests (including, without limitation, any payment in
connection with any merger or consolidation involving the Company or any of its
Restricted Subsidiaries) or to the direct or indirect holders of the Company’s
or any of its Restricted Subsidiaries’ Equity Interests in their capacity as
such (other than dividends, payments or distributions (x) payable in Equity
Interests (other than Disqualified Stock) of the Company or (y) to the Company
or a Restricted Subsidiary of the Company);     (ii)   purchase, redeem or
otherwise acquire or retire for value (including, without limitation, in
connection with any merger or consolidation involving the Company or any of its
Restricted Subsidiaries) any Equity Interests of the Company or any Restricted
Subsidiary thereof held by Persons other than the Company or any of its
Restricted Subsidiaries;     (iii)   make any payment on or with respect to, or
purchase, redeem, defease or otherwise acquire or retire for value any
Indebtedness that is subordinated to the Notes or any Note Guarantees, except
(a) a payment of interest or principal at the Stated Maturity thereof or (b) the
purchase, repurchase or other acquisition of any such Indebtedness in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of such purchase,
repurchase or other acquisition; or     (iv)   make any Restricted Investment;

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:

  (i)   no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;     (ii)   the Company would, at the time
of such Restricted Payment and after giving pro forma effect thereto as if such
Restricted Payment had been made at the beginning of the applicable four-quarter
period, have been permitted to Incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test set forth in Section 4.10(a)
hereof; and

54



--------------------------------------------------------------------------------



 



  (iii)   such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Company and its Restricted Subsidiaries
after the Issue Date (excluding Permitted Payments in clauses (iii) through (vi)
of Section 4.09(b) hereof, is less than the sum, without duplication, of:

     (A) 50% of the Consolidated Net Income of the Company for the period (taken
as one accounting period) from the beginning of the first fiscal quarter
commencing after the Issue Date to the end of the Company’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit), plus
     (B) 100% of the aggregate net cash proceeds received by the Company since
the Issue Date as a contribution to its common equity capital or from the issue
or sale of Equity Interests (other than Disqualified Stock) of the Company or
from the Incurrence of Indebtedness of the Company that has been converted into
or exchanged for such Equity Interests (other than Equity Interests sold to, or
Indebtedness held by, a Subsidiary of the Company), excluding net cash proceeds
used to redeem or repurchase the Notes, plus
     (C) with respect to Restricted Investments made by the Company and its
Restricted Subsidiaries after the Issue Date, an amount equal to the net
reduction in such Restricted Investments in any Person resulting from repayments
of loans or advances, or other transfers of assets, in each case to the Company
or any Restricted Subsidiary or from the net cash proceeds from the sale of any
such Restricted Investment (except, in each case, to the extent any such payment
or proceeds are included in the calculation of Consolidated Net Income) from the
release of any Guarantee (except to the extent any amounts are paid under such
Guarantee) or from redesignations of Unrestricted Subsidiaries as Restricted
Subsidiaries, not to exceed, in each case, the amount of Restricted Investments
previously made by the Company or any Restricted Subsidiary in such Person or
Unrestricted Subsidiary after the Issue Date; plus
     (D) $5,000,000.
          (b) The preceding provisions shall not prohibit (each, a “Permitted
Payment”):

  (i)   the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Indenture;     (ii)   the payment of any dividend by a
Restricted Subsidiary of the Company to the holders of its Common Stock on a pro
rata basis;     (iii)   the redemption, repurchase, retirement, defeasance or
other acquisition of any subordinated Indebtedness of the Company or any
Guarantor or of any Equity Interests of the Company or any Restricted Subsidiary
in exchange

55



--------------------------------------------------------------------------------



 



      for, or out of the net cash proceeds of a contribution to the common
equity of the Company or a substantially concurrent sale (other than to a
Subsidiary of the Company) of, Equity Interests (other than Disqualified Stock)
of the Company; provided that the amount of any such net cash proceeds that are
utilized for any such redemption, repurchase, retirement, defeasance or other
acquisition shall be excluded from Section 4.09(a)(vii)(B) hereof;     (iv)  
the defeasance, redemption, repurchase or other acquisition of Indebtedness
subordinated to the Notes or the Note Guarantees with the net cash proceeds from
an Incurrence of Permitted Refinancing Indebtedness;     (v)   Investments
acquired as a capital contribution to the Company, or in exchange for, or out of
the net cash proceeds of a substantially concurrent sale (other than to a
Subsidiary of the Company) of, Equity Interests (other than Disqualified Stock)
of the Company; provided that the amount of any such net cash proceeds that are
utilized for any such acquisition or exchange shall be excluded from
Section 4.09(a)(vii)(B) hereof;     (vi)   the repurchase of Capital Stock
deemed to occur upon the exercise of options or warrants to the extent that such
Capital Stock represents all or a portion of the exercise price thereof; and    
(vii)   the payment of dividends at the rate of 8% per annum on the original
issue price of $250 per share on 220,000 shares of the Company’s Series B
Convertible Preferred Stock issued on or about the Issue Date.

          (c) The amount of all Restricted Payments (other than cash) shall be
the Fair Market Value on the date of the Restricted Payment of the asset(s) or
securities proposed to be transferred or issued to or by the Company or such
Subsidiary, as the case may be, pursuant to the Restricted Payment. Not later
than the date of making any Restricted Payment, the Company shall deliver to the
Trustee an Officers’ Certificate stating that such Restricted Payment is
permitted and setting forth the basis upon which the calculations required by
this Section 4.09 were made, together with a copy of any opinion or appraisal
required by this Indenture.
     Section 4.10 Incurrence of Indebtedness.
          (a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness; provided,
however, that the Company or any Guarantor may Incur Indebtedness, if the Fixed
Charge Coverage Ratio for the Company’s most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is Incurred would have
been at least 2.0 to 1, determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if the additional Indebtedness
had been Incurred at the beginning of such four-quarter period.
          (b) Section 4.10(a) hereof shall not prohibit the Incurrence of any of
the following items of Indebtedness (collectively, “Permitted Debt”):

56



--------------------------------------------------------------------------------



 



  (i)   the Incurrence by the Company or any Guarantor of Indebtedness under
Credit Facilities (including, without limitation, the Incurrence by the Company
and the Guarantors of Guarantees thereof) in an aggregate amount at any one time
outstanding pursuant to this Section 4.10(b)(i) not to exceed the greater of (x)
$20,000,000 and (y) 10% of Consolidated Tangible Assets, less in each case the
aggregate amount of all Net Proceeds of Asset Sales applied by the Company or
any Restricted Subsidiary thereof to permanently repay any such Indebtedness
pursuant to Section 4.08 hereof;     (ii)   the Incurrence of Existing
Indebtedness;     (iii)   the Incurrence by the Company and the Guarantors of
Indebtedness represented by the Notes and the related Note Guarantees;     (iv)
  the Incurrence by the Company or any Restricted Subsidiary of the Company of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, Incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement of
property, plant, or equipment used in the business of the Company or such
Restricted Subsidiary, in an aggregate amount, including all Permitted
Refinancing Indebtedness Incurred to refund, refinance or replace any
Indebtedness Incurred pursuant to this Section 4.10(b)(iv), not to exceed the
greater of $5,000,000 and 2.5% of Consolidated Tangible Assets at any time
outstanding;     (v)   the Incurrence by the Company or any Restricted
Subsidiary of the Company of Permitted Refinancing Indebtedness in exchange for,
or the net proceeds of which are used to refund, refinance or replace
Indebtedness (other than intercompany Indebtedness and the Senior Subordinated
Loan) that was permitted by this Indenture to be Incurred under Section 4.10(a)
or (b)(ii), (iii), (iv), (v), or (xiii) hereof;     (vi)   the Incurrence by the
Company or any of its Restricted Subsidiaries of intercompany Indebtedness owing
to and held by the Company or any of its Restricted Subsidiaries; provided,
however, that:

     (A) if the Company or any Guarantor is the obligor on such Indebtedness,
such Indebtedness must be unsecured and expressly subordinated to the prior
payment in full in cash of all Obligations with respect to the Notes, in the
case of the Company, or the Note Guarantee, in the case of a Guarantor;
     (B) Indebtedness owed to the Company or any Guarantor shall be evidenced by
an unsubordinated promissory note, unless the obligor under such Indebtedness is
the Company or a Guarantor;
     (C) (x) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than the Company
or a Restricted Subsidiary thereof and (y) any sale or other transfer of any
such

57



--------------------------------------------------------------------------------



 



Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary thereof, shall be deemed, in each case, to constitute an Incurrence
of such Indebtedness by the Company or such Restricted Subsidiary, as the case
may be, that was not permitted by this Section 4.10(b)(vi);

  (vii)   the Guarantee by the Company or any of the Guarantors of Indebtedness
of the Company or a Restricted Subsidiary of the Company that was permitted to
be Incurred by another provision of this Section 4.10; provided that the ranking
of the Guarantee matches the ranking of the Indebtedness;     (viii)   the
Incurrence by the Company or any of its Restricted Subsidiaries of Hedging
Obligations that are Incurred for the purpose of fixing, hedging or swapping
interest rate, commodity price or foreign currency exchange rate risk (or to
reverse or amend any such agreements previously made for such purposes), and not
for speculative purposes, and that do not increase the Indebtedness of the
obligor outstanding at any time other than as a result of fluctuations in
interest rates, commodity prices or foreign currency exchange rates or by reason
of fees, indemnities and compensation payable thereunder;     (ix)   the
Incurrence by the Company or any of its Restricted Subsidiaries of Indebtedness
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or Guarantees or letters of credit, surety bonds
or performance bonds and completion guarantees securing any obligations of the
Company or any of its Restricted Subsidiaries pursuant to such agreements, in
any case Incurred in connection with the disposition of any business, assets or
Restricted Subsidiary (other than Guarantees of Indebtedness Incurred by any
Person acquiring all or any portion of such business, assets or Restricted
Subsidiary for the purpose of financing such acquisition), so long as the amount
does not exceed the gross proceeds actually received by the Company or any
Restricted Subsidiary thereof in connection with such disposition;     (x)   the
Incurrence by the Company or any of its Restricted Subsidiaries of Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of its Incurrence;     (xi)   the Incurrence by the
Company or any of its Restricted Subsidiaries of Indebtedness constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business; provided that, upon the drawing of such letters of
credit or the Incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or Incurrence;

58



--------------------------------------------------------------------------------



 



  (xii)   the Incurrence by the Company of Indebtedness to the extent that the
net proceeds thereof are promptly deposited to defease or to satisfy and
discharge the Notes; or     (xiii)   the Incurrence by the Company or any
Restricted Subsidiary of additional Indebtedness in an aggregate amount at any
time outstanding, including all Permitted Refinancing Indebtedness Incurred to
refund, refinance, or replace any Indebtedness Incurred pursuant to this
Section 4.10(b)(xiii), not to exceed $5,000,000.

          (c) For purposes of determining compliance with this Section 4.10, in
the event that any proposed Indebtedness meets the criteria of more than one of
the categories of Permitted Debt described in Section 4.10(b)(i) through
(xiii) above, or is entitled to be Incurred pursuant to Section 4.10(a), the
Company shall be permitted to classify such item of Indebtedness at the time of
its Incurrence in any manner that complies with this Section 4.10. In addition,
any Indebtedness originally classified as Incurred pursuant to
Section 4.10(b)(i) through (xiii) above may later be reclassified by the Company
such that it shall be deemed as having been Incurred pursuant to another of such
clauses to the extent that such reclassified Indebtedness could be incurred
pursuant to such new clause at the time of such reclassification.
          (d) Notwithstanding any other provision of this Section 4.10, the
maximum amount of Indebtedness that may be Incurred pursuant to this
Section 4.10 shall not be deemed to be exceeded with respect to any outstanding
Indebtedness due solely to the result of fluctuations in the exchange rates of
currencies.
          (e) The Company shall not Incur any Indebtedness that is subordinate
in right of payment to any other Indebtedness of the Company unless it is
subordinate in right of payment to the Notes to the same extent. The Company
shall not permit any Guarantor to Incur any Indebtedness that is subordinate in
right of payment to any other Indebtedness of such Guarantor unless it is
subordinate in right of payment to such Guarantor’s Note Guarantee to the same
extent. For purposes of the foregoing, no Indebtedness shall be deemed to be
subordinated in right of payment to any other Indebtedness of the Company or any
Guarantor, as applicable, solely by reason of any Liens or Guarantees arising or
created in respect thereof or by virtue of the fact that the holders of any
secured Indebtedness have entered into intercreditor agreements giving one or
more of such holders priority over the other holders in the collateral held by
them.
     Section 4.11 Limitation on Issuances and Sales of Equity Interests in
Restricted Subsidiaries.
            The Company shall not transfer, convey, sell or otherwise dispose
of, and shall not permit any of its Restricted Subsidiaries to, issue, transfer,
convey, sell or otherwise dispose of any Equity Interests in any Restricted
Subsidiary of the Company to any Person (other than the Company or a Restricted
Subsidiary of the Company or, if necessary, shares of its Capital Stock
constituting directors’ qualifying shares or issuances of shares of Capital
Stock of foreign Restricted Subsidiaries to foreign nationals, to the extent
required by applicable law), except sales of Equity Interests of a Restricted
Subsidiary of the Company by the Company or a Restricted Subsidiary thereof;
provided that (x) the Company or such Restricted Subsidiary

59



--------------------------------------------------------------------------------



 



selling such Equity Interests complies with Section 4.08, (y) any sales of
Preferred Stock of a Restricted Subsidiary that result in such Preferred Stock
being held by a Person other than the Company or a Restricted Subsidiary thereof
shall be deemed to be an Incurrence of Indebtedness and must comply with Section
4.10 hereof and (z) if, immediately after giving effect to such issuance,
transfer, conveyance, sale or other disposition, such Restricted Subsidiary
would no longer constitute a Restricted Subsidiary, any Investment in such
Person remaining after giving effect to such issuance or sale would have been
permitted to be made under Section 4.09 hereof if made on the date of such
issuance or sale.
     Section 4.12 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.
          (a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:

  (i)   pay dividends or make any other distributions on its Capital Stock (or
with respect to any other interest or participation in, or measured by, its
profits) to the Company or any of its Restricted Subsidiaries or pay any
liabilities owed to the Company or any of its Restricted Subsidiaries;     (ii)
  make loans or advances to the Company or any of its Restricted Subsidiaries;
or     (iii)   transfer any of its properties or assets to the Company or any of
its Restricted Subsidiaries.

          (b) However, the restrictions set forth in Section 4.12(a) hereof
shall not apply to encumbrances or restrictions:

  (i)   existing under, by reason of or with respect to the Credit Agreement,
Existing Indebtedness or any other agreements in effect on the Issue Date and
any amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings thereof; provided that the encumbrances
and restrictions in any such amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacement or refinancings are no more
restrictive, taken as a whole, than those contained in the Credit Agreement,
Existing Indebtedness or such other agreements, as the case may be, as in effect
on the Issue Date;     (ii)   set forth in this Indenture, the Notes and the
Note Guarantees;     (iii)   existing under, by reason of or with respect to
applicable law;     (iv)   with respect to any Person or the property or assets
of a Person acquired by the Company or any of its Restricted Subsidiaries
existing at the time of such acquisition and not Incurred in connection with or
in contemplation of such acquisition, which encumbrance or restriction is not
applicable to any

60



--------------------------------------------------------------------------------



 



      Person or the properties or assets of any Person, other than the Person,
or the property or assets of the Person, so acquired and any amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings thereof; provided that the encumbrances and
restrictions in any such amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacement or refinancings are no more
restrictive, taken as a whole, than those in effect on the date of the
acquisition;

  (v)   in the case of Section 4.12(a)(iii) above:

     (A) that restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is a lease, license, conveyance or
contract or similar property or asset,
     (B) existing by virtue of any transfer of, agreement to transfer, option or
right with respect to, or Lien on, any property or assets of the Company or any
Restricted Subsidiary thereof not otherwise prohibited by this Indenture; or
     (C) arising or agreed to in the ordinary course of business, not relating
to any Indebtedness, and that do not, individually or in the aggregate, detract
from the value of property or assets of the Company or any Restricted Subsidiary
thereof in any manner material to the Company or any Restricted Subsidiary
thereof;

  (vi)   existing under, by reason of or with respect to any agreement for the
sale or other disposition of all or substantially all of the Capital Stock of,
or property and assets of, a Restricted Subsidiary that restrict distributions
by that Restricted Subsidiary pending such sale or other disposition;     (vii)
  existing under restrictions on cash or other deposits or net worth imposed by
customers or required by insurance, surety or bonding companies, in each case,
under contracts entered into in the ordinary course of business; and     (viii)
  existing under, by reason of or with respect to provisions with respect to the
disposition or distribution of assets or property, in each case contained in
joint venture agreements and which the Board of Directors of the Company
determines in good faith shall not adversely affect the Company’s ability to
make payments of principal or interest payments on the Notes.

     Section 4.13 Transactions with Affiliates.
          (a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into, make, amend, renew or extend any transaction,
contract, agreement, understanding, loan, advance or Guarantee with, or
primarily for the benefit of, any Affiliate (each, an “Affiliate Transaction”),
unless:

61



--------------------------------------------------------------------------------



 



  (i)   such Affiliate Transaction is on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable arm’s-length transaction by the Company or such
Restricted Subsidiary with a Person that is not an Affiliate of the Company or
any of its Restricted Subsidiaries; and     (ii)   the Company delivers to the
Trustee:

     (A) with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of
$1,000,000, a Board Resolution set forth in an Officers’ Certificate certifying
that such Affiliate Transaction or series of related Affiliate Transactions
complies with this Section 4.13 and that such Affiliate Transaction or series of
related Affiliate Transactions has been approved by a majority of the
disinterested members of the Board of Directors of the Company; and
     (B) with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of
$7,500,000, an opinion as to the fairness to the Company or such Restricted
Subsidiary of such Affiliate Transaction or series of related Affiliate
Transactions from a financial point of view issued by an independent accounting,
appraisal or investment banking firm of national standing selected by the
Company.
          (b) The following items shall not be deemed to be Affiliate
Transactions and shall not be subject to the provisions of Section 4.13(a)
hereof:

  (i)   transactions between or among the Company and/or its Restricted
Subsidiaries;     (ii)   payment of reasonable and customary fees to, and
reasonable and customary indemnification and similar payments on behalf of,
directors of the Company;     (iii)   Restricted Payments that are permitted by
the provisions of this Indenture described under Section 4.09 hereof;     (iv)  
any sale of Equity Interests (other than Disqualified Stock) of the Company;    
(v)   transactions pursuant to agreements or arrangements in effect on the Issue
Date or any amendment, modification or supplement thereto or replacement
thereof, as long as such agreement or arrangement, as so amended, modified,
supplemented or replaced, taken as a whole, is not more disadvantageous to the
Company and its Restricted Subsidiaries than the original agreement or
arrangement in existence on the Issue Date; and     (vi)   any employment,
consulting, service or termination agreement, or reasonable and customary
indemnification arrangements, entered into by the Company or any of its
Restricted Subsidiaries with officers and employees

62



--------------------------------------------------------------------------------



 



  •   f the Company or any of its Restricted Subsidiaries, and the payment of
compensation to officers and employees of the Company or any of its Restricted
Subsidiaries (including amounts paid pursuant to employee benefit plans,
employee stock option or similar plans), so long as such agreement or payment
have been approved by a majority of the disinterested members of the Board of
Directors of the Company.

     Section 4.14 Designation of Restricted and Unrestricted Subsidiaries.
          (a) The Board of Directors of the Company may designate any Restricted
Subsidiary of the Company to be an Unrestricted Subsidiary; provided that:

  (i)   any Guarantee by the Company or any Restricted Subsidiary thereof of any
Indebtedness of the Subsidiary being so designated shall be deemed to be an
Incurrence of Indebtedness by the Company or such Restricted Subsidiary (or
both, if applicable) at the time of such designation, and such Incurrence of
Indebtedness would be permitted under the Section 4.10 hereof;     (ii)   the
aggregate Fair Market Value of all outstanding Investments owned by the Company
and its Restricted Subsidiaries in the Subsidiary being so designated (including
any Guarantee by the Company or any Restricted Subsidiary thereof of any
Indebtedness of such Subsidiary) shall be deemed to be a Restricted Investment
made as of the time of such designation and that such Investment would be
permitted under Section 4.09 hereof;     (iii)   such Subsidiary does not hold
any Liens on any property of the Company or any Restricted Subsidiary thereof;  
  (iv)   at the time of such designation the Subsidiary being so designated:

     (A) is not party to any agreement, contract, arrangement or understanding
with the Company or any Restricted Subsidiary of the Company unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to the Company or such Restricted Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of the Company;
     (B) is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect obligation (x) to subscribe
for additional Equity Interests or (y) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;
     (C) has not Guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries, except to the extent such Guarantee or credit support would be
released upon such designation; and

63



--------------------------------------------------------------------------------



 



     (D) has at least one director on its Board of Directors that is not a
director or officer of the Company or any of its Restricted Subsidiaries and has
at least one executive officer that is not a director or officer of the Company
or any of its Restricted Subsidiaries; and

  (v)   no Default or Event of Default would be in existence following such
designation.

          (b) Any designation of a Restricted Subsidiary of the Company as an
Unrestricted Subsidiary shall be evidenced to the Trustee by filing with the
Trustee the Board Resolution giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the preceding
conditions and was permitted by this Indenture. If, at any time, any
Unrestricted Subsidiary (x) would fail to meet any of the preceding requirements
described in Section 4.14(a)(iv)(A), (B) or (C) above, or (y) fails to meet the
requirement described in Section 4.14(a)(iv)(D) above and such failure continues
for a period of 30 days, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness, Investments, or
Liens on the property, of such Subsidiary shall be deemed to be Incurred or made
by a Restricted Subsidiary of the Company as of such date and, if such
Indebtedness, Investments or Liens are not permitted to be Incurred or made as
of such date under this Indenture, the Company shall be in default under this
Indenture.
          (c) The Board of Directors of the Company may at any time designate
any Unrestricted Subsidiary to be a Restricted Subsidiary; provided that:

  (i)   such designation shall be deemed to be an Incurrence of Indebtedness by
a Restricted Subsidiary of the Company of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation shall only be permitted if such
Indebtedness is permitted under Section 4.10 hereof;     (ii)   all outstanding
Investments owned by such Unrestricted Subsidiary shall be deemed to be made as
of the time of such designation and such designation shall only be permitted if
such Investments would be permitted under Section 4.09 hereof;     (iii)   all
Liens upon property or assets of such Unrestricted Subsidiary existing at the
time of such designation would be permitted under Section 4.06 hereof; and    
(iv)   no Default or Event of Default would be in existence following such
designation.

     Section 4.15 Business Activities.
            The Company shall not, and shall not permit any Restricted
Subsidiary thereof to, engage in any business other than Permitted Businesses,
except to such extent as would not be material to the Company and its Restricted
Subsidiaries taken as a whole.

64



--------------------------------------------------------------------------------



 



     Section 4.16 Payments for Consent.
            The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any Holder of Notes for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Notes unless such consideration is offered to be paid
and is paid to all Holders of the Notes that consent, waive or agree to amend in
the time frame set forth in the solicitation documents relating to such consent,
waiver or agreement.
     Section 4.17 Guarantees.
          (a) If the Company or any of its Restricted Subsidiaries acquires or
creates another Domestic Subsidiary on or after the Issue Date, then that newly
acquired or created Domestic Subsidiary shall become a Guarantor and execute a
supplemental indenture and deliver an Opinion of Counsel to the Trustee.
            The Company shall not permit any of its Restricted Subsidiaries,
directly or indirectly, to Guarantee or pledge any assets to secure the payment
of any other Indebtedness of the Company or any other Restricted Subsidiary
thereof unless such Restricted Subsidiary is a Guarantor or simultaneously
executes and delivers to the Trustee an Opinion of Counsel and a supplemental
indenture providing for the Guarantee of the payment of the Notes by such
Restricted Subsidiary, which Guarantee shall be senior to or pari passu with
such Subsidiary’s Guarantee of such other Indebtedness.
          (b) If, on the date this is 90 days from the Issue Date, Trace Energy
Services Ltd., an entity organized under the laws of Canada (“Trace”), is still
an obligor under the Credit Agreement, Trace shall become a Guarantor and
execute a supplemental indenture and deliver an Opinion of Counsel to the
Trustee. Following the date that Trace becomes a Guarantor, if Trace is no
longer an obligor under the Credit Agreement, Trace shall be released from its
Note Guarantee.
     Section 4.18 Sale and Leaseback Transactions
          (a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into any Sale and Leaseback Transaction; provided that
the Company or any Restricted Subsidiary may enter into a Sale and Leaseback
Transaction if:

  (i)   the Company or such Restricted Subsidiary, as applicable, could have
(a) Incurred Indebtedness in an amount equal to the Attributable Debt relating
to such Sale and Leaseback Transaction and (b) incurred a Lien to secure such
Indebtedness pursuant to Section 4.06 hereof;     (ii)   the gross cash proceeds
of that Sale and Leaseback Transaction are at least equal to the Fair Market
Value of the property that is the subject of that Sale and Leaseback
Transaction; and

65



--------------------------------------------------------------------------------



 



  (iii)   the transfer of assets in that Sale and Leaseback Transaction is
permitted by, and the Company applies the proceeds of such transaction in
compliance with, Section 4.08 hereof.

ARTICLE FIVE
SUCCESSORS
     Section 5.01 Merger, Consolidation or Sale of Assets.
          (a) The Company shall not, directly or indirectly: (1) consolidate or
merge with or into another Person (whether or not the Company is the surviving
corporation) or (2) sell, assign, transfer, convey, lease or otherwise dispose
of all or substantially all of the properties and assets of the Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to another Person, unless:

  (i)   either: (A) the Company is the surviving corporation; or (B) the Person
formed by or surviving any such consolidation or merger (if other than the
Company) or to which such sale, assignment, transfer, conveyance or other
disposition shall have been made (1) is a corporation organized or existing
under the laws of the United States, any state thereof or the District of
Columbia; and (2) assumes all the obligations of the Company under the Notes,
this Indenture and the Registration Rights Agreement pursuant to agreements in
form reasonably satisfactory to the Trustee;     (ii)   immediately after giving
effect to such transaction, no Default or Event of Default exists;     (iii)  
immediately after giving effect to such transaction on a pro forma basis, the
Company or the Person formed by or surviving any such consolidation or merger
(if other than the Company), or to which such sale, assignment, transfer,
conveyance or other disposition shall have been made, shall, on the date of such
transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period, (x) be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 4.10(a) hereof; or (y) have a Fixed Charge Coverage Ratio that exceeds
the Company’s Fixed Charge Coverage Ratio (determined without giving effect to
such transaction) for such applicable four-quarter period;     (iv)   each
Guarantor, unless such Guarantor is the Person with which the Company has
entered into a transaction under this covenant, shall have by amendment to its
Note Guarantee confirmed that its Note Guarantee shall apply to the obligations
of the Company or the surviving Person in accordance with the Notes and this
Indenture; and     (v)   each Guarantor, unless such Guarantor is (A) a
Guarantor that shall be released from its obligations under its Note Guarantee
in connection with

66



--------------------------------------------------------------------------------



 



      such transaction or (B) the Person with which the Company has entered into
a transaction under this Section 5.01, shall have confirmed in writing that its
Note Guarantee shall apply to the obligations of the Company or the surviving
Person in accordance with the Notes and this Indenture; and

  (vi)   the Company delivers to the Trustee an Officers’ Certificate (attaching
the arithmetic computation to demonstrate compliance with (a)(iii) above) and
Opinion of Counsel, in each case stating that such transaction and such
agreement complies with this Section 5.01 and that all conditions precedent
provided for herein relating to such transaction have been complied with.

          (b) Upon any consolidation or merger, or any sale, assignment,
transfer, conveyance or other disposition of all or substantially all of the
assets of the Company in accordance with this Section 5.01, the successor
corporation formed by such consolidation or into or with which the Company is
merged or to which such sale, assignment, transfer, conveyance or other
disposition is made shall succeed to, and be substituted for (so that from and
after the date of such consolidation, merger, sale, assignment, conveyance or
other disposition, the provisions of this Indenture referring to the “Company”
shall refer instead to the successor corporation and not to the Company), and
may exercise every right and power of, the Company under this Indenture with the
same effect as if such successor Person had been named as the Company in this
Indenture.
          (c) The Company and its Restricted Subsidiaries shall not, directly or
indirectly, lease all or substantially all of the properties or assets of the
Company and its Restricted Subsidiaries considered as one enterprise, in one or
more related transactions, to any other Person. Section 5.01(a)(iii) hereof
shall not apply to any merger, consolidation or sale, assignment, transfer,
conveyance or other disposition of assets between or among the Company and any
of its Restricted Subsidiaries.
ARTICLE SIX
DEFAULTS AND REMEDIES
     Section 6.01 Events of Default.
     Each of the following is an “Event of Default”:
     (a) default for 30 days in the payment when due of interest on, or
Additional Interest with respect to, the Notes;
     (b) default in payment when due (whether at maturity, upon acceleration,
redemption or otherwise) of the principal of, or premium, if any, on the Notes;
     (c) failure by the Company or any of its Restricted Subsidiaries to comply
with the provisions described in Sections 4.07, 4.08 or 5.01 hereof;
     (d) failure by the Company or any of its Restricted Subsidiaries for
30 days after written notice by the Trustee or Holders representing 25% or more
of the aggregate

67



--------------------------------------------------------------------------------



 



principal amount of Notes outstanding to comply with any of the other agreements
in this Indenture;
     (e) default under any mortgage, indenture or instrument under which there
may be issued or by which there may be secured or evidenced any Indebtedness by
the Company or any of its Restricted Subsidiaries (or the payment of which is
Guaranteed by the Company or any of its Restricted Subsidiaries) whether such
Indebtedness or Guarantee now exists, or is created after the Issue Date, if
that default:
(i) is caused by a failure to make any payment when due at the final maturity of
such Indebtedness (a “Payment Default”); or
(ii) results in the acceleration of such Indebtedness prior to its express
maturity (until and unless such acceleration is rescinded by the holder(s) of
such Indebtedness),
and, in each case, the amount of any such Indebtedness, together with the amount
of any other such Indebtedness under which there has been a Payment Default or
the maturity of which has been so accelerated, aggregates $5,000,000 or more;
     (f) failure by the Company or any of its Restricted Subsidiaries that
together to pay final judgments (to the extent such judgments are not paid or
covered by insurance provided by a reputable carrier that has the ability to
perform and has acknowledged in writing) aggregating in excess of $5,000,000,
which judgments are not paid, discharged or stayed for a period of 60 days;
     (g) except as permitted by this Indenture, any Note Guarantee shall be held
in any judicial proceeding to be unenforceable or invalid or ceases for any
reason to be in full force and effect or any Guarantor, or any Person acting on
behalf of any Guarantor, denies or disaffirms its obligations under its Note
Guarantee; and
     (h) the Company, any Guarantor or any Significant Subsidiary of the Company
(or any Restricted Subsidiaries that together would constitute a Significant
Subsidiary), pursuant to or within the meaning of Bankruptcy Law:
     (i) commences a voluntary case, or
     (ii) consents to the entry of an order for relief against it in an
involuntary case, or
     (iii) consents to the appointment of a custodian of it or for all or
substantially all of its property, or
     (iv) makes a general assignment for the benefit of its creditors, or
     (v) generally is not paying its debts as they become due; and

68



--------------------------------------------------------------------------------



 



     (i) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
     (i) is for relief against the Company, any Guarantor or any Significant
Subsidiary of the Company, or any Restricted Subsidiaries that together would
constitute a Significant Subsidiary), in an involuntary case, or
     (ii) appoints a custodian of the Company, any Guarantor or any Significant
Subsidiary of the Company (or any Restricted Subsidiaries that together would
constitute a Significant Subsidiary), for all or substantially all of the
property of the Company, or
     (iii) orders the liquidation of the Company, any Guarantor or any
Significant Subsidiary of the Company (or any Restricted Subsidiaries that
together would constitute a Significant Subsidiary); and the order or decree
remains unstayed and in effect for 60 consecutive days.
     Section 6.02 Acceleration.
            If any Event of Default specified in Section 6.01(h) or (i), with
respect to the Company, any Guarantor or any Significant Subsidiary of the
Company (or any Restricted Subsidiaries that together would constitute a
Significant Subsidiary), all outstanding Notes shall become due and payable
immediately without further action or notice. If any other Event of Default
occurs and is continuing, the Trustee or the holders of at least 25% in
principal amount of the then outstanding Notes may declare all the Notes to be
due and payable immediately by notice in writing to the Company specifying the
Event of Default.
     Section 6.03 Other Remedies.
          (a) If an Event of Default occurs and is continuing, the Trustee may
pursue any available remedy to collect the payment of principal, premium, if
any, interest, and Additional Interest, if any, with respect to the Notes or to
enforce the performance of any provision of the Notes or this Indenture;
provided that it may not take an Enforcement Action against the Collateral
unless permitted by the Intercreditor Agreement.
          (b) The Trustee may maintain a proceeding even if it does not possess
any of the Notes or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder of a Note in exercising any right or
remedy accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. All remedies are
cumulative to the extent permitted by law.
     Section 6.04 Waiver of Past Defaults.
            Holders of a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive an existing Default or Event of Default and its consequences
hereunder except a continuing Default or Event of Default in the payment of
interest or Additional Interest, if any, on, or the principal of, the Notes
(provided, however, that the Holders of a majority in principal amount of the
then

69



--------------------------------------------------------------------------------



 



outstanding Notes may with such exception, on behalf of all Holders, rescind an
acceleration and its consequences, including any related payment default that
resulted from such acceleration). The Company shall deliver to the Trustee an
Officers’ Certificate stating that the requisite percentage of Holders have
consented to such waiver and attaching copies of such consents. In case of any
such waiver, the Company, the Trustee and the Holders shall be restored to their
former positions and rights hereunder and under the Notes, respectively. This
Section 6.04 shall be in lieu of Section 316(a)(1)(B) of the TIA and such
Section 316(a)(1)(B) of the TIA is hereby expressly excluded from this Indenture
and the Notes, as permitted by the TIA. Upon any such waiver, such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured for every purpose of this Indenture; but no such waiver shall
extend to any subsequent or other Default or impair any right consequent
thereon.
     Section 6.05 Control by Majority.
            Holders of a majority in principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee. However, the Trustee may refuse
to follow any direction that conflicts with law or this Indenture that the
Trustee determines in good faith may be unduly prejudicial to the rights of
other Holders of Notes or not joining in the giving of such direction that may
involve the Trustee in personal liability, and may take any other action it
deems proper that is not inconsistent with any such direction received from
Holders of Notes.
     Section 6.06 Limitation on Suits.
          (a) A Holder may pursue a remedy with respect to this Indenture, or
the Notes or the Note Guarantees only if:

  (i)   the Holder gives to the Trustee written notice of a continuing Event of
Default;     (ii)   the Holders of at least 25% in aggregate principal amount of
the then outstanding Notes make a written request to the Trustee to pursue the
remedy;     (iii)   such Holder of a Note or Holders of Notes offer the Trustee
indemnity satisfactory to the Trustee against any costs, liability or expense
that might be incurred by it in connection with the request or direction;    
(iv)   the Trustee does not comply with the request within 60 days after receipt
of the request and the offer of indemnity; and     (v)   during such 60-day
period, the Holders of a majority in aggregate principal amount of the then
outstanding Notes do not give the Trustee a direction that is inconsistent with
the request.

          (b) A Holder of a Note may not use this Indenture to prejudice the
rights of another Holder of a Note or to obtain a preference or priority over
another Holder of a Note.

70



--------------------------------------------------------------------------------



 



     Section 6.07 Rights of Holders of Notes to Receive Payment.
            Notwithstanding any other provision of this Indenture, the right of
any Holder of a Note to receive payment of the principal of, premium or
Additional Interest, if any, or interest with respect to, the Note, on or after
the respective due dates expressed in the Note, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Holder.
     Section 6.08 Collection Suit by Trustee.
            If an Event of Default specified in Section 6.01(a) or (b) hereof
occurs and is continuing, the Trustee is authorized to recover judgment in its
own name and as trustee of an express trust against the Company for the whole
amount of principal of, premium, if any, interest, and Additional Interest, if
any, remaining unpaid on the Notes and interest on overdue principal and
premium, if any, and, to the extent lawful, interest and Additional Interest, if
any, and such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel.
     Section 6.09 Trustee May File Proofs of Claim.
            The Trustee is authorized to file such proofs of claim and other
papers or documents as may be necessary or advisable in order to have the claims
of the Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
or any Guarantor (or any other obligor upon the Notes), its creditors or its
property and shall be entitled and empowered to collect, receive and distribute
any money or other securities or property payable or deliverable on any such
claims and any custodian in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Trustee, and in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due to it for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof. To the extent that
the payment of any such compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof out of the estate in any such proceeding, shall be denied
for any reason, payment of the same shall constitute a claim, and shall be paid
out of, any and all distributions, dividends, money, securities and other
properties that the Holders may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder, or to authorize the Trustee to vote in respect of the
claim of any Holder in any such proceeding.

71



--------------------------------------------------------------------------------



 



     Section 6.10 Priorities.
          (a) If the Trustee collects any money pursuant to this Article Six, it
shall pay out the money in the following order:
     First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expenses and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;
     Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, interest and Additional Interest, if any, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal, premium, if any, interest, and Additional
Interest, if any, respectively; and
     Third: to the Company, or any Guarantor or to such party as a court of
competent jurisdiction shall direct.
          (b) The Trustee may fix a record date and payment date for any payment
to Holders of Notes pursuant to this Section 6.10.
     Section 6.11 Undertaking for Costs.
            In any suit for the enforcement of any right or remedy under this
Indenture or in any suit against the Trustee for any action taken or omitted by
it as a Trustee, a court in its discretion may require the filing by any party
litigant in the suit of an undertaking to pay the costs of the suit, and the
court in its discretion may assess reasonable costs, including reasonable
attorneys’ fees, against any party litigant in the suit, having due regard to
the merits and good faith of the claims or defenses made by the party litigant.
This Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder of
a Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes.
ARTICLE SEVEN
TRUSTEE
     Section 7.01 Duties of Trustee.
          (a) If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
          (b) Except during the continuance of an Event of Default:

  (i)   the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

72



--------------------------------------------------------------------------------



 



  (ii)   in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Indenture.

          (c) The Trustee may not be relieved from liabilities for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

  (i)   this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;     (ii)   the Trustee shall not be liable for any error of
judgment made in good faith by a Responsible Officer, unless it is proved that
the Trustee was negligent in ascertaining the pertinent facts; and     (iii)  
the Trustee shall not be liable with respect to any action it takes or omits to
take in good faith in accordance with a direction received by it pursuant to
Sections 6.05 and 6.06 hereof.

          (d) Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to paragraphs
(a), (b) and (c) of this Section 7.01.
          (e) No provision of this Indenture shall require the Trustee to expend
or risk its own funds or Incur any liability.
          (f) Money held in trust by the Trustee need not be segregated from
other funds except to the extent required by law.
     Section 7.02 Certain Rights of Trustee.
          (a) The Trustee may conclusively rely upon any document believed by it
to be genuine and to have been signed or presented by the proper Person. The
Trustee need not investigate any fact or matter stated in the document.
          (b) Before the Trustee acts or refrains from acting, it may (unless
other evidence be herein specifically prescribed) require an Officers’
Certificate. The Trustee shall not be liable for any action it takes or omits to
take in good faith in reliance on such Officers’ Certificate. The Trustee may
consult with counsel and the advice of such counsel or any Opinion of Counsel
shall be full and complete authorization and protection from liability in
respect of any action taken, suffered or omitted by it hereunder in good faith
and in reliance thereon.
          (c) The Trustee may act through its attorneys and agents and shall not
be responsible for the misconduct or negligence of any agent appointed with due
care.

73



--------------------------------------------------------------------------------



 



          (d) The Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.
          (e) Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notice from the Company shall be sufficient if
signed by an Officer of the Company.
          (f) The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders unless such Holders shall have offered to the Trustee
security or indemnity reasonably satisfactory to it against the costs, expenses
and liabilities that might be Incurred by it in compliance with such request or
direction.
          (g) The Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of such event is sent to the Trustee
in accordance with Section 13.02 hereof, and such notice references the Notes.
     Section 7.03 Individual Rights of Trustee.
            The Trustee in its individual or any other capacity may become the
owner or pledgee of Notes and may become a creditor of, or otherwise deal with,
the Company or any of its Affiliates with the same rights it would have if it
were not Trustee. However, in the event that the Trustee acquires any
conflicting interest as described in the TIA, it must eliminate such conflict
within 90 days, apply to the SEC for permission to continue as trustee or
resign. Any Agent may do the same with like rights and duties. The Trustee is
also subject to Sections 7.10 and 7.11 hereof.
     Section 7.04 Trustee’s Disclaimer.
            The Trustee shall not be responsible for and makes no representation
as to the validity or adequacy of this Indenture, it shall not be accountable
for the Company’s use of the proceeds from the Notes or any money paid to the
Company or upon the Company’s direction under any provision of this Indenture,
it shall not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.
     Section 7.05 Notice of Defaults.
            If a Default or Event of Default occurs and is continuing and if it
is known to the Trustee, the Trustee shall mail to Holders of Notes a notice of
the Default or Event of Default promptly and in any event within 90 days after
it occurs. Except in the case of a Default or Event of Default in payment of
principal of, premium and Additional Interest, if any, or interest on, any Note,
the Trustee may withhold the notice if and so long as a committee of its
Responsible Officers in good faith determines that withholding the notice is in
the interests of the Holders of the Notes.

74



--------------------------------------------------------------------------------



 



     Section 7.06 Reports by Trustee to Holders of the Notes.
          (a) Within 60 days after each September 30 beginning with
September 30, 2007, and for so long as Notes remain outstanding, the Trustee
shall mail to the Holders of the Notes a brief report dated as of such reporting
date that complies with TIA § 313(a) (but if no event described in TIA § 313(a)
has occurred within the twelve months preceding the reporting date, no report
need be transmitted). The Trustee also shall comply with TIA § 313(b)(2). The
Trustee shall also transmit by mail all reports as required by TIA § 313(c).
          (b) A copy of each report at the time of its mailing to the Holders of
Notes shall be mailed to the Company and filed with the SEC and each stock
exchange on which the Notes are listed in accordance with TIA § 313(d). The
Company shall promptly notify the Trustee when the Notes are listed on any stock
exchange or any delisting thereof.
     Section 7.07 Compensation and Indemnity.
          (a) The Company shall pay to the Trustee from time to time reasonable
compensation for its acceptance of this Indenture and services hereunder in
accordance with a written schedule provided by the Trustee to the Company. The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Company shall reimburse the Trustee promptly
upon request for all reasonable disbursements, advances and expenses Incurred or
made by it in accordance with any provision of this Indenture, except any such
disbursement, advance or expense attributable to its negligence or bad faith.
Such expenses shall include the reasonable compensation, disbursements and
expenses of the Trustee’s agents and counsel.
          (b) The Company shall indemnify the Trustee against any and all
losses, liabilities or expenses Incurred by it arising out of or in connection
with the acceptance or administration of its duties under this Indenture,
including the costs and expenses of enforcing this Indenture against the Company
(including this Section 7.07) and defending itself against any claim (whether
asserted by either of the Company or any Holder or any other person) or
liability in connection with the exercise or performance of any of its powers or
duties hereunder, except to the extent any such loss, liability or expense may
be attributable to its negligence or bad faith. The Trustee shall notify the
Company promptly of any claim for which it may seek indemnity. Failure by the
Trustee to so notify the Company shall not relieve the Company of its
obligations hereunder. The Company shall defend the claim and the Trustee shall
cooperate in the defense. The Trustee may have separate counsel and the Company
shall pay the reasonable fees and expenses of such counsel. The Company need not
pay for any settlement made without its consent, which consent shall not be
unreasonably withheld.
          (c) The obligations of the Company under this Section 7.07 shall
survive the satisfaction and discharge of this Indenture.
          (d) To secure the Company’s payment obligations in this Section 7.07,
the Trustee shall have a claim prior to the Notes on all money or property held
or collected by the Trustee, except that held in trust to pay principal and
interest on particular Notes. Such claim shall survive the satisfaction and
discharge of this Indenture.

75



--------------------------------------------------------------------------------



 



          (e) When the Trustee incurs expenses or renders services after an
Event of Default specified in Section 6.01(h) hereof occurs, the expenses and
the compensation for the services (including the fees and expenses of its agents
and counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.
          (f) The Trustee shall comply with the provisions of TIA § 313(b)(2) to
the extent applicable.
     Section 7.08 Replacement of Trustee.
          (a) A resignation or removal of the Trustee and appointment of a
successor Trustee shall become effective only upon the successor Trustee’s
acceptance of appointment as provided in this Section 7.08.
          (b) The Trustee may resign in writing at any time and be discharged
from the trust hereby created by so notifying the Company. The Holders of a
majority in principal amount of the then outstanding Notes may remove the
Trustee by so notifying the Trustee and the Company in writing. The Company may
remove the Trustee if:

  (i)   the Trustee fails to comply with Section 7.10 hereof;     (ii)   the
Trustee is adjudged a bankrupt or an insolvent or an order for relief is entered
with respect to the Trustee under any Bankruptcy Law;     (iii)   a custodian or
public officer takes charge of the Trustee or its property; or     (iv)   the
Trustee becomes incapable of acting.

          (c) If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company shall promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.
          (d) If a successor Trustee does not take office within 30 days after
the retiring Trustee resigns or is removed, the retiring Trustee, the Company,
or the Holders of Notes of at least 10% in principal amount of the then
outstanding Notes may petition at the expense of the Company any court of
competent jurisdiction for the appointment of a successor Trustee.
          (e) If the Trustee, after written request by any Holder who has been a
Holder for at least six months, fails to comply with Section 7.10 hereof, such
Holder may petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.
          (f) A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Company. Thereupon, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. The successor Trustee shall mail a notice of its

76



--------------------------------------------------------------------------------



 




succession to Holders. The retiring Trustee shall promptly transfer all property
held by it as Trustee to the successor Trustee, provided all sums owing to the
Trustee hereunder have been paid and subject to the claim provided for in
Section 7.07 hereof. Notwithstanding replacement of the Trustee pursuant to this
Section 7.08, the Company’s obligations under Section 7.07 hereof shall continue
for the benefit of the retiring Trustee.
     Section 7.09 Successor Trustee by Merger, Etc.
            If the Trustee consolidates, merges or converts into, or transfers
all or substantially all of its corporate trust business to, another Person, the
successor Person without any further act shall be the successor Trustee.
     Section 7.10 Eligibility; Disqualification.
          (a) There shall at all times be a Trustee hereunder that is a
corporation organized and doing business under the laws of the United States of
America or of any state thereof that is authorized under such laws to exercise
corporate trustee power, that is subject to supervision or examination by
federal or state authorities and that has a combined capital and surplus of at
least $50,000,000 as set forth in its most recent published annual report of
condition.
          (b) This Indenture shall always have a Trustee who satisfies the
requirements of TIA § 310(a)(1), (2) and (5). The Trustee is subject to TIA §
310(b).
     Section 7.11 Preferential Collection of Claims Against the Company.
            The Trustee is subject to TIA § 311(a), excluding any creditor
relationship listed in TIA § 311(b). A Trustee who has resigned or been removed
shall be subject to TIA § 311(a) to the extent indicated therein.
     Section 7.12 Other Agreements.
            The Trustee is hereby directed to execute and deliver the
Intercreditor Agreement dated as of December 15, 2006, among the Trustee, the
First Lien Agent (as therein defined), the Company and the Subsidiaries therein
listed, the Security Agreement dated as of December 15, 2006, among the Trustee
as collateral agent, the Company and the other parties named therein, and any
other Notes Security Documents. The Trustee shall be entitled to all of the
rights and protections afforded it in this Indenture in the performance of its
duties under the Intercreditor Agreement and the Security Agreement, and such
terms of this Indenture shall prevail over the terms of the Intercreditor
Agreement and the Security Agreement to the extent of any conflict of such
terms.

77



--------------------------------------------------------------------------------



 



ARTICLE EIGHT
DEFEASANCE AND COVENANT DEFEASANCE
     Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.
            The Company may, at the option of the Board of Directors evidenced
by a resolution set forth in an Officers’ Certificate, at any time, elect to
have either Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article Eight.
     Section 8.02 Legal Defeasance and Discharge.
          (a) Upon the Company’s exercise under Section 8.01 hereof of the
option applicable to this Section 8.02, the Company shall, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be deemed to
have been discharged from its obligations with respect to all outstanding Notes
and all obligations of the Guarantors shall be deemed to have been discharged
with respect to their obligations under the Note Guarantees on the date the
conditions set forth below are satisfied (“Legal Defeasance”). For this purpose,
Legal Defeasance means that the Company and the Guarantors shall be deemed to
have paid and discharged the entire Indebtedness represented by the outstanding
Notes and Note Guarantees, respectively, which shall thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in this clause (a) and clause (b) below,
and to have satisfied all its other obligations under such Notes and this
Indenture (and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging the same), except for the
following provisions which shall survive until otherwise terminated or
discharged hereunder:

  (i)   the rights of Holders of outstanding Notes to receive payments in
respect of the principal of, or interest or premium and Additional Interest, if
any, on such Notes when such payments are due from the trust referred to in
Section 8.05 hereof;     (ii)   the Company’s obligations with respect to
Sections 2.07, 2.08, 2.11 and 4.02 hereof;     (iii)   the rights, powers,
trusts, duties and immunities of the Trustee hereunder and the Company’s and the
Guarantors’ obligations in connection herewith; and     (iv)   this
Section 8.03.

          (b) Subject to compliance with this Article Eight, the Company may
exercise its option under this Section 8.02 notwithstanding the prior exercise
of its option under Section 8.03 hereof.

78



--------------------------------------------------------------------------------



 



     Section 8.03 Covenant Defeasance.
            Upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, each of the Company and the Guarantors shall,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
be released from its obligations under the covenants contained in Sections 4.03,
4.04 and 4.07 through 4.18 hereof and clauses (ii), (iii), (iv) and (v) of
Section 5.01(a) hereof with respect to the outstanding Notes on and after the
date the conditions set forth in Section 8.04 are satisfied (hereinafter,
“Covenant Defeasance”), and the Notes shall thereafter be deemed not
“outstanding” for the purposes of any direction, waiver, consent or declaration
or act of Holders (and the consequences of any thereof) in connection with such
covenants, but shall continue to be deemed “outstanding” for all other purposes
hereunder (it being understood that (unless the Company shall otherwise
determine) such Notes shall not be deemed outstanding for accounting purposes).
For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes, the Company may omit to comply with and shall have no
liability in respect of any term, condition or limitation set forth in any such
covenant, whether directly or indirectly, by reason of any reference elsewhere
herein to any such covenant or by reason of any reference in any such covenant
to any other provision herein or in any other document and such omission to
comply shall not constitute a Default or an Event of Default under Section 6.01
hereof, but, except as specified above, the remainder of this Indenture and such
Notes shall be unaffected thereby. In addition, upon the Company’s exercise
under Section 8.01 hereof of the option applicable to this Section 8.03, subject
to the satisfaction of the conditions set forth in Section 8.04 hereof,
Sections 6.01(c) through (g) shall not constitute Events of Default.
     Section 8.04 Conditions to Legal or Covenant Defeasance.
            The following shall be the conditions to the application of either
Section 8.02 or 8.03 hereof to the outstanding Notes:
     (a) the Company must irrevocably deposit with the Trustee, in trust, for
the benefit of the Holders of the Notes, cash in U.S. dollars, non-callable
Government Securities, or a combination thereof, in such amounts as shall be
sufficient, in the opinion of a nationally recognized firm of independent public
accountants, to pay the principal of, or interest and premium and Additional
Interest, if any, on the outstanding Notes on the applicable Stated Maturity or
on the applicable redemption date, as the case may be, and the Company must
specify whether the Notes are being defeased to maturity or to a particular
redemption date;
     (b) in the case of an election under Section 8.02 hereof, the Company shall
have delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that (i) the Company has received from, or there has been
published by, the Internal Revenue Service a ruling or (ii) since the Issue
Date, there has been a change in the applicable federal income tax law, in
either case to the effect that, and based thereon such Opinion of Counsel shall
confirm that, the Holders of the outstanding Notes shall not recognize income,
gain or loss for federal income tax purposes as a result of such Legal
Defeasance and shall be subject to federal income tax on the same amounts, in
the

79



--------------------------------------------------------------------------------



 



same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;
     (c) in the case of an election under Section 8.03 hereof, the Company shall
have delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that the Holders of the outstanding Notes shall not recognize
income, gain or loss for federal income tax purposes as a result of such
Covenant Defeasance and shall be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;
     (d) no Default or Event of Default shall have occurred and be continuing
either: (a) on the date of such deposit, or (b) insofar as Events of Default
from bankruptcy or insolvency events are concerned, at any time in the period
ending on the 123rd day after the date of deposit;
     (e) such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under, any other material
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound;
     (f) the Company shall have delivered to the Trustee an Opinion of Counsel
to the effect that, (1) assuming no intervening bankruptcy of the Company or any
Guarantor between the date of deposit and the 123rd day following the deposit
and assuming that no Holder is an “insider” of the Company under applicable
bankruptcy law, after the 123rd day following the deposit, the trust funds shall
not be subject to the effect of any applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally, including
Section 547 of the United States Bankruptcy Code and Section 15 of the New York
Debtor and Creditor Law and (2) the creation of the defeasance trust does not
violate the Investment Company Act of 1940;
     (g) the Company shall deliver to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Company with the intent of
preferring the Holders over the other existing creditors of the Company or with
the intent of defeating, hindering, delaying or defrauding creditors of the
Company or others;
     (h) if the Notes are to be redeemed prior to their Stated Maturity, the
Company shall deliver to the Trustee irrevocable instructions to redeem all of
the Notes on the specified redemption date; and
     (i) the Company shall deliver to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that this Section 8.04 has been complied
with.
Section 8.05 Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.
          (a) Subject to Section 8.06 hereof, all money and non-callable
Government Securities (including the proceeds thereof) deposited with the
Trustee (or other qualifying trustee, collectively, the “Trustee”) pursuant to
Section 8.04 hereof in respect of the outstanding

80



--------------------------------------------------------------------------------



 




Notes shall be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal, premium and Additional Interest, if
any, and interest, but such money need not be segregated from other funds except
to the extent required by law.
          (b) The Company shall pay and indemnify the Trustee against any tax,
fee or other charge imposed on or assessed against the cash or non-callable
Government Securities deposited pursuant to Section 8.04 hereof or the principal
and interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.
          (c) Anything in this Article Eight to the contrary notwithstanding,
the Trustee shall deliver or pay to the Company from time to time upon the
request of the Company any money or non-callable Government Securities held by
it as provided in Section 8.04 hereof which, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee (which may be a certification of
the opinion referred to in Section 8.04(a) hereof), are in excess of the amount
thereof that would then be required to be deposited to effect an equivalent
Legal Defeasance or Covenant Defeasance.
     Section 8.06 Repayment to the Company.
            Subject to applicable laws relating to abandoned property, any money
deposited with the Trustee or any Paying Agent, or then held by the Company, in
trust for the payment of the principal of, premium, if any, or interest on, any
Note and remaining unclaimed for two years after such principal, and premium, if
any, or interest has become due and payable shall be paid to the Company on its
request or (if then held by the Company) shall be discharged from such trust;
and the Holder of such Note shall thereafter look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in the New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining shall be repaid to the Company.
     Section 8.07 Reinstatement.
            If the Trustee or Paying Agent is unable to apply any United States
dollars or non-callable Government Securities in accordance with Section 8.02 or
8.03 hereof, as the case may be, by reason of any order or judgment of any court
or governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.02 or 8.03
hereof, as the case

81



--------------------------------------------------------------------------------



 



may be; provided, however, that, if the Company makes any payment of principal
of, premium, if any, or interest on any Note following the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money held by the Trustee or Paying
Agent.
ARTICLE NINE
AMENDMENT, SUPPLEMENT AND WAIVER
     Section 9.01 Without Consent of Holders of Notes.
          (a) Notwithstanding Section 9.02 hereof, without the consent of any
Holder of Notes, the Company, the Guarantors and the Trustee may amend or
supplement this Indenture or the Notes:

  (i)   to cure any ambiguity, defect or inconsistency;     (ii)   to provide
for uncertificated Notes in addition to or in place of certificated Notes;    
(iii)   to provide for the assumption of the Company’s or any Guarantor’s
obligations to Holders of Notes in the case of a merger or consolidation or sale
of all or substantially all of the Company’s or such Guarantor’s assets;    
(iv)   to make any change that would provide any additional rights or benefits
to the Holders of Notes or that does not materially adversely affect the legal
rights under this Indenture of any such Holder;     (v)   to comply with
requirements of the Commission in order to effect or maintain the qualification
of this Indenture under the TIA;     (vi)   to comply with the provisions
described under Section 4.17 hereof;     (vii)   to evidence and provide for the
acceptance of appointment by a successor Trustee;     (viii)   to conform the
text of this Indenture, the Notes or any Note Guarantee to any provision of the
“Description of Notes” in the Offering Memorandum with respect to the Notes;    
(ix)   to provide for the issuance of Additional Notes in accordance with this
Indenture.

          (b) Upon the request of the Company accompanied by a resolution of its
Board of Directors authorizing the execution of any such amended or supplemental
Indenture, and upon receipt by the Trustee of the documents described in
Section 13.04 hereof, the Trustee shall join with the Company in the execution
of any amended or supplemental Indenture authorized or permitted by the terms of
this Indenture and to make any further appropriate agreements and stipulations
that may be therein contained, but the Trustee shall not be obligated

82



--------------------------------------------------------------------------------



 




to enter into such amended or supplemental Indenture that affects its own
rights, duties or immunities under this Indenture or otherwise.
     Section 9.02 With Consent of Holders of Notes.
          (a) Except as provided below in this Section 9.02, the Company, the
Guarantors and the Trustee may amend or supplement this Indenture or the Notes
with the consent of the Holders of at least a majority in principal amount of
the Notes then outstanding (including, without limitation, consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes),
and any existing Default or Event of Default or compliance with any provision of
this Indenture or the Notes may be waived with the consent of the holders of a
majority in principal amount of the then outstanding Notes (including, without
limitation, consents obtained in connection with a purchase of, or tender offer
or exchange offer for, Notes).
          (b) Upon the request of the Company accompanied by a resolution of its
Board of Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence reasonably
satisfactory to the Trustee of the consent of the Holders of Notes as aforesaid,
and upon receipt by the Trustee of the documents described in Section 13.04
hereof, the Trustee shall join with the Company in the execution of such amended
or supplemental indenture unless such amended or supplemental indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such amended or supplemental indenture.
          (c) The consent of the applicable Holders is not necessary under this
Indenture to approve the particular form of any proposed amendment or waiver. It
is sufficient if such consent approves the substance of the proposed amendment
or waiver.
          (d) After an amendment, supplement or waiver under this Section 9.02
becomes effective, the Company shall mail to the Holders of Notes affected
thereby a notice briefly describing the amendment, supplement or waiver. Any
failure of the Company to mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such amended or
supplemental Indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the
Holders of a majority in aggregate principal amount of the then outstanding
Notes (including Additional Notes, if any) may waive compliance in a particular
instance by the Company with any provision of this Indenture, or the Notes.
However, without the consent of each Holder affected, an amendment or waiver
under this Section 9.02 shall not (with respect to any Notes held by a
non-consenting Holder):

  (i)   reduce the principal amount of Notes whose holders must consent to an
amendment, supplement or waiver;     (ii)   reduce the principal of or change
the fixed maturity of any Note or alter the provisions, or waive any payment,
with respect to the redemption of the Notes;     (iii)   reduce the rate of or
change the time for payment of interest on any Note;

83



--------------------------------------------------------------------------------



 



  (iv)   waive a Default or Event of Default in the payment of principal of, or
interest or premium, or Additional Interest, if any, on, the Notes (except a
rescission of acceleration of the Notes by the holders of at least a majority in
aggregate principal amount of the Notes and a waiver of the payment default that
resulted from such acceleration);     (v)   make any Note payable in money other
than U.S. dollars;     (vi)   make any change in the provisions of this
Indenture relating to waivers of past Defaults or the rights of holders of Notes
to receive payments of principal of, or interest or premium or Additional
Interest, if any, on the Notes;     (vii)   release any Guarantor from any of
its obligations under its Note Guarantee or this Indenture, except in accordance
with the terms of this Indenture;     (viii)   impair the right to institute
suit for the enforcement of any payment on or with respect to the Notes or the
Note Guarantees;     (ix)   amend, change or modify the obligation of the
Company to make and consummate an Asset Sale Offer with respect to any Asset
Sale in accordance with Section 4.08 hereof after the obligation to make such
Asset Sale Offer has arisen, or the obligation of the Company to make and
consummate a Change of Control Offer in the event of a Change of Control in
accordance with Section 4.07 after such Change of Control has occurred,
including, in each case, amending, changing or modifying any definition relating
thereto;     (x)   except as otherwise permitted under Section 5.01 and
Section 11.05, consent to the assignment or transfer by the Company or any
Guarantor of any of their rights or obligations under this Indenture;     (xi)  
amend or modify any of the provisions of this Indenture or the related
definitions affecting the ranking of the Notes or any Note Guarantee in any
manner adverse to the holders of the Notes or any Note Guarantee; or     (xii)  
make any change in the preceding amendment and waiver provisions.

     Section 9.03 Compliance with Trust Indenture Act.
            Every amendment or supplement to this Indenture or the Notes shall
be set forth in an amended or supplemental Indenture that complies with the TIA
as then in effect.
     Section 9.04 Revocation and Effect of Consents.
            Until an amendment, supplement or waiver becomes effective, a
consent to it by a Holder of a Note is a continuing consent by the consenting
Holder of a Note and every subsequent Holder of a Note or portion of a Note that
evidences the same debt as the consenting

84



--------------------------------------------------------------------------------



 



Holder’s Note, even if a notation of the consent is not made on any Note.
However, any such Holder of a Note or subsequent Holder of a Note may revoke the
consent as to its Note if the Trustee, or the Company, receives written notice
of revocation before the date on which the Company certifies to such Trustee
that the Holders of the requisite principal amount of Notes have consented to
such amendment or waiver. An amendment, supplement or waiver becomes effective
in accordance with its terms and thereafter binds every Holder. After an
amendment, supplement or waiver under this Indenture becomes effective, the
Company shall mail to Holders a notice briefly describing such amendment or
waiver. However, the failure to give such notice to all Holders, or any defect
therein, shall not impair or affect the validity of the amendment or waiver.
     Section 9.05 Notation on or Exchange of Notes.
          (a) The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated. The Company in
exchange for all Notes may issue and the Trustee shall, upon receipt of an
Authentication Order, authenticate new Notes that reflect the amendment,
supplement or waiver.
          (b) Failure to make the appropriate notation or issue a new Note shall
not affect the validity and effect of such amendment, supplement or waiver.
     Section 9.06 Trustee to Sign Amendments, Etc.
            The Trustee shall sign any amended or supplemental indenture or Note
authorized pursuant to this Article Nine if the amendment or supplement does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
The Company may not sign an amendment or supplemental Indenture or Note until
its Board of Directors approves it. In executing any amended or supplemental
indenture or Note, the Trustee shall be entitled to receive and (subject to
Section 7.01 hereof) shall be fully protected in relying upon an Officers’
Certificate and an Opinion of Counsel stating that the execution of such amended
or supplemental indenture is authorized or permitted by this Indenture and that
all conditions precedent thereto have been satisfied.
ARTICLE TEN
SECURITY
     Section 10.01 Rights of the Trustee.
          (a) Except to the extent inconsistent with Section 7.01(a), neither
the Trustee nor any of its respective officers, directors, employees, attorneys
or agents shall be responsible for the existence, genuineness, value or
protection of any Collateral (except for the safe custody of any Collateral in
their possession and the accounting for moneys actually received by them
hereunder), for the legality, enforceability, effectiveness or sufficiency of
the Security Documents, for the creation, perfection, priority, sufficiency,
continuance or protection of any Second Priority Lien, or for any failure to
demand, collect, foreclose or realize upon or otherwise enforce any of the
Second Priority Liens or Notes Security Documents or for any delay in doing so.
The Trustee shall be deemed to have exercised reasonable care in the custody and

85



--------------------------------------------------------------------------------



 




preservation of any Collateral in their possession if such Collateral is
accorded treatment substantially equal to that which they accord their own
property.
          (b) The Trustee shall be accountable only for amounts that it actually
receives as a result of the enforcement of the Second Priority Liens or Security
Documents.
     Section 10.02 Security Documents.
          (a) In order to secure the due and punctual payment of the Notes, the
Company and the Guarantors, shall, on the date hereof, enter into the Notes
Security Documents to create the Second Priority Liens on the Collateral in
accordance with the terms thereof. In the event of a conflict between the terms
of this Indenture and the Notes Security Documents or the Intercreditor
Agreement, the Notes Security Documents or the Intercreditor Agreement shall
control.
          (b) Each Holder of a Note, by accepting such Note, (i) agrees to all
of the terms and provisions of the Intercreditor Agreement and the Notes
Security Documents and (ii) authorizes the Trustee to enter into the
Intercreditor Agreement and the other Notes Security Documents, to bind the
Holders on the terms set forth in the Notes Security Documents and the
Intercreditor Agreement, to perform and observe its obligations under the Notes
Security Documents and the Intercreditor Agreement and, unless violative of the
provisions hereof and thereof, to execute any and all documents, amendments,
waivers, consents, releases or other instruments required (or authorized) to be
executed by it pursuant to the terms thereof.
          (c) Each Holder of a Note, by accepting such Note, acknowledges and
agrees that, so long as the Credit Agreement is outstanding,

  (i)   the Administrative Agent or holders of the First Priority Liens may
change, waive, modify or vary the Security Documents; provided that any such
change, waiver, modification or variance materially adversely affecting the
rights of the Holders of the Notes shall require the consent of the Trustee
(acting at the direction of Holders of a majority of the aggregate principal
amount of the Notes outstanding); and     (ii)   the Trustee may not amend,
modify or supplement, or permit or consent to any amendment, modification or
supplement of, the Security Documents in any way that would result in a default
under the Credit Agreement, increase the obligations of the Company or any
Guarantor or confer additional material rights on the Trustee or the holders of
the Notes in a manner adverse in any material respect to the Administrative
Agent or the lenders under the Credit Agreement, without the consent of the
Administrative Agent; and

          (d) While the Credit Agreement is outstanding, the Company and any
Guarantor shall not amend, modify or supplement, or permit or consent to any
amendment, modification or supplement of, the Security Documents in any way that
would be adverse to the holders of the Notes in any material respect except in
the following circumstances:

86



--------------------------------------------------------------------------------



 



  (i)   if the Administrative Agent agrees to any amendment or waiver of, or
consent under, any provision of the First Priority Lien Security Documents,
then, subject to Section 10.01(c)(i), such amendment, waiver or consent shall
automatically apply to the comparable provision in the Notes Security Documents;
    (ii)   to effectuate a release of Collateral permitted under “Releases of
Liens” above; or     (iii)   with the written consent of holders of a majority
of the principal amount of the Notes then outstanding or without the consent of
any holder of the Notes in accordance with Section 9.01.

          (e) Notwithstanding Section 10.01(d), an amendment, waiver or consent
granted by the Administrative Agent shall not similarly modify the Security
Documents if it would have the effect of imposing additional duties on the
Trustee without its consent or permitting additional Liens on the Collateral
that are not permitted under the terms of this Indenture.
          (f) In the event that any Senior Debt, including the Notes, is to be
refinanced or replaced, the Trustee (amongst others) shall enter into a further
intercreditor agreement (and/or any amendment or supplement to the Intercreditor
Agreement) to provide substantially similar rights and remedies to the providers
of such refinancing as those afforded to the lenders under the Credit Agreement
and the Second Priority Liens. In addition, if the Company incurs any additional
Senior Debt which is entitled to benefit from the First Priority Liens, the
Trustee shall enter into further agreements to provide substantially similar
rights and remedies to the providers of such senior debt as those afforded to
the lenders under the Credit Agreement.
     Section 10.03 Application of Proceeds of Collateral.
            Upon any realization upon the Collateral, the proceeds thereof shall
be applied, subject to the terms of the Intercreditor Agreement, in accordance
with the Security Documents and Section 6.10(a).
     Section 10.04 Possession, Use and Release of Collateral.
          (a) Subject to the terms of the Intercreditor Agreement and the other
Security Documents, the Company and each Guarantor shall have the right to
remain in possession and retain exclusive control of the Collateral (other than
any cash, securities, obligations and cash equivalents constituting part of the
Collateral to the extent deposited with the Trustee, or any agent of the
Trustee, in accordance with the provisions of the Security Documents and other
than as set forth in the Security Documents), to freely operate the Collateral
and to collect, invest and dispose of any income therefrom.
          (b) In the event of the release of Second Priority Liens on any
property constituting Collateral pursuant to Section 10.11, the Trustee shall,
at the Company’s expense, promptly execute and deliver to the Company or the
applicable Guarantor such documents as the Company or such Guarantor shall
reasonably request to evidence the release of such item of

87



--------------------------------------------------------------------------------



 




Collateral from the Second Priority Liens; provided that the Company shall have
delivered to the Trustee, at least five Business Days prior to the date of the
proposed release, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Trustee and a certificate of the Company to the effect that the relevant
transaction is in compliance with this Indenture, the Intercreditor Agreement
and the other Security Documents, and as to such other matters as the Trustee
may reasonably request.
          (c) Each Holder of a Note, by accepting such Note, acknowledges and
agrees that, so long as any First Priority Lien Obligations are outstanding, the
holders of the First Priority Liens will control all Enforcement Actions related
to the Collateral to the extent set forth in the Intercreditor Agreement.
          (d) Each Holder of a Note, by accepting such Note, acknowledges that,
notwithstanding the provisions set forth in this Section 10.04, the Company and
each Guarantor may, without any release or consent by the Trustee, perform a
number of activities in the ordinary course in respect of the Collateral to the
extent not restricted or prohibited by the Security Documents and this
Indenture, including, (i) selling or otherwise disposing of any property subject
to the Second Priority Liens which has become worn out, defective or obsolete or
not used or useful in the business, (ii) abandoning, terminating, canceling,
releasing or making alterations to or substitutions of any lease or contracts
subject to the Second Priority Liens, (iii) surrendering or modifying any
franchise, license or permit subject to the Second Priority Liens which it may
own or under which it may be operating, (iv) altering, repairing, replacing,
changing the location or position of and adding to its structure, machinery,
systems, equipment, fixtures and appurtenances, (v) granting a license in any
intellectual property, (vi) selling, transferring or otherwise disposing of
inventory in the ordinary course of business, (vii) selling, collecting,
liquidating, factoring or otherwise disposing of accounts receivable in the
ordinary course of business and (viii) making cash payments (including for the
repayment of Indebtedness) from cash that is at any time part of the Collateral
in the ordinary course of business that are not otherwise prohibited by this
Indenture.
     Section 10.05 Opinion of Counsel.
            So long as the Notes Security Documents have not been terminated in
accordance with the terms thereof, the Company shall deliver to the Trustee, if
and for so long as such delivery is required by Section 314(b) of the TIA, at
least annually, within 90 days after December 31 of each year (commencing with
December 31, 2007), an Opinion of Counsel either stating that, in the opinion of
such counsel, such action has been taken with respect to the recording, filing,
re-recording and refiling of this Indenture as is necessary to maintain the
Second Priority Liens, and reciting the details of such action, or referring to
prior Opinions of Counsel when such details were given, or stating that in the
opinion of such counsel, no such action is necessary to maintain such Second
Priority Liens.

88



--------------------------------------------------------------------------------



 



     Section 10.06 Further Assurances.
               The Company and each Guarantor shall (a) furnish to the Trustee
(for the benefit of the Trustee and the Holders) from time to time, at the
Company’s or such Guarantor’s sole cost and expense, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Trustee may request, all in such detail as
the Trustee may request; (b) subject to the Intercreditor Agreement, at any time
and from time to time, upon the written request of the Trustee, and at the sole
expense of the Company or such Guarantor, promptly execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register, as
applicable, any and all such further acts, deeds, conveyances, security
agreements, mortgages, assignments, estoppel certificates, financing statements
and continuations thereof (including, without limitation, any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the Second Priority Liens),
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as may be required from time to time in order
to (i) subject to the Second Priority Liens any of the property or assets
constituting Collateral and (ii) perfect and maintain the validity,
effectiveness, perfection and priority of any of the Second Priority Liens;
(c) subject to the Intercreditor Agreement and without limitation of the
foregoing subsection (b), with respect to any fee interest in real property
constituting Collateral acquired after the Issue Date by the Company or any
Guarantor, promptly (i) execute and deliver a mortgage in favor of the Trustee,
creating a security interest for the benefit of the Trustee and the Holders of
the Notes, covering such real property, and (ii) deliver to the Trustee title
and extended coverage insurance covering such real property in an amount at
least equal to the purchase price of such real property, with local fixture
filings being made in respect of fixtures associated with such real property as
well as a current ALTA survey thereof, together with a surveyor’s certificate;
and (d) promptly deliver to the Trustee such Opinions of Counsel, if any, as the
Trustee may reasonably require with respect to this Section 10.06 (including
opinions as to validity, enforceability and perfection of security interests).
     Section 10.07 Certain TIA Requirements.
          (a) To the extent applicable, and in addition to any other
requirements under this Indenture, the Company shall cause § 313(b) of the TIA
(relating to reports) and § 314(d) of the TIA (relating to the release of
property or securities from the Second Priority Liens or relating to the
substitution for such Liens of any property or securities to be subjected to the
Secured Priority Liens) to be complied with and shall furnish to the Trustee,
prior to each proposed release of Collateral pursuant to this Indenture and the
Security Documents, all documents required by § 314(d) of the TIA and an Opinion
of Counsel to the effect that the accompanying documents constitute all
documents required by § 314(d) of the TIA.
          (b) Notwithstanding anything to the contrary in this Section 10.07,
the Company shall not be required to comply with all or any portion of § 314(d)
of the TIA if the Board of Directors of the Company determines, in good faith
based on advice of counsel, that, under the terms of § 314(d) of the TIA and/or
any interpretation or guidance as to the meaning thereof of the Commission or
its staff, including publicly available “no action” letters or exemptive orders,
all or any portion of § 314(d) of the TIA is inapplicable to all or any part of

89



--------------------------------------------------------------------------------



 



the Collateral or the release, deposit or substitution thereof, and the Trustee
receives an Opinion of Counsel to such effect.
     Section 10.08 Suits to Protect the Collateral.
               Subject to the provisions of the Intercreditor Agreement and the
Security Documents, the Trustee shall have the authority to institute and to
maintain such suits and proceedings as the Trustee may deem reasonably expedient
to prevent any impairment of the Collateral by any acts which may be unlawful or
in violation of any of the Security Documents or this Indenture, and such suits
and proceedings as the Trustee may deem reasonably expedient to preserve or
protect its interests and the interests of the Holders of the Notes in the
Collateral (including suits or proceedings to restrain the enforcement of or
compliance with any legislative or other governmental enactment, rule or order
that may be unconstitutional or otherwise invalid if the enforcement of, or
compliance with, such enactment, rule or order would impair the Second Priority
Liens or be prejudicial to the interests of the Holders of the Notes).
     Section 10.09 Purchaser Protected.
               In no event shall any purchaser in good faith or other transferee
of any property purported to be released hereunder be bound to ascertain the
authority of the Trustee to execute the release or to inquire as to the
satisfaction of any conditions required by the provisions hereof for the
exercise of such authority or to see to the application of any consideration
given by such purchaser or other transferee; nor shall any purchaser or other
transferee of any property or rights permitted to be sold by this Article Ten,
be under obligation to ascertain or inquire into the authority of the Company or
any Guarantor, as applicable, to make any such sale or other transfer.
     Section 10.10 Powers Exercisable by Receiver or Trustee.
               In case the Collateral shall be in the possession of a receiver
or trustee, lawfully appointed, the powers conferred in this Article Ten upon
the Company or any Guarantor, as applicable, with respect to the release, sale
or other disposition of such property may be exercised by such receiver or
trustee, and an instrument signed by such receiver or trustee shall be deemed
the equivalent of any similar instrument of the Company or any Guarantor, as
applicable, or of any officer or officers thereof required by the provisions of
this Article Ten.
     Section 10.11 Release of Second Priority Liens.
          (a) The Second Priority Liens on any asset constituting Collateral
shall be released:

  (i)   upon the sale by the Company or any Guarantor of such asset (other than
in an Enforcement Action) in a transaction complying with the provisions of the
Credit Agreement and this Indenture, including Section 4.08 and, if the asset is
all of the Capital Stock of a Guarantor, such Guarantor’s Guarantee of the Notes
shall also be released as provided in Section 11.04.

90



--------------------------------------------------------------------------------



 



  (ii)   upon the designation of a Guarantor as a Unrestricted Subsidiary, with
respect to the assets held by such Guarantor; provided that the First Priority
Liens over such assets are also released;     (iii)   as to any property
constituting Collateral that is owned by a Guarantor that has been released from
its Guarantee in accordance with the terms of the Indenture, concurrently with
the release of such Guarantee;     (iv)   in connection with the sale of an
asset pursuant to an Enforcement Action in which (x) the First Priority Liens
over that asset are released, (y) the proceeds of such sale are used to repay
the obligations secured by the First Priority Liens (and, to the extent of any
excess, the Notes) or the Second Priority Liens are granted on the proceeds of
such sale and (z) the sale is made pursuant to the Administrative Agent’s and
the lenders under the Credit Agreement’s remedies in respect of such Collateral,
unless such sale is to the lenders under the Credit Agreement, in which case the
Second Priority Liens shall be released only in the event that lenders under the
Credit Agreement subsequently sell such assets; and     (v)   to the extent such
asset is sold pursuant to a bankruptcy court order.

ARTICLE ELEVEN
NOTE GUARANTEES
     Section 11.01 Guarantee.
          (a) Subject to this Article Eleven, each of the Guarantors hereby,
jointly and severally, and fully and unconditionally, guarantees to each Holder
of a Note authenticated and delivered by the Trustee and to the Trustee and its
successors and assigns, irrespective of the validity and enforceability of, this
Indenture, the Notes or the obligations of the Company hereunder or thereunder,
that: (a) the principal of, premium, if any, and interest and Additional
Interest, if any, on the Notes shall be promptly paid in full when due, whether
at maturity, by acceleration, redemption or otherwise, and interest on the
overdue principal of, premium, if any, and interest and Additional Interest, if
any, on the Notes, if lawful (subject in all cases to any applicable grace
period provided herein), and all other obligations of the Company to the Holders
or the Trustee hereunder or thereunder shall be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and (b) in case
of any extension of time of payment or renewal of any Notes or any of such other
obligations, the same shall be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise. Failing payment when due of any amount
so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors shall be jointly and severally obligated to pay the same immediately.
Each Guarantor agrees that this is a guarantee of payment and not a guarantee of
collection.
     (b) The Guarantors hereby agree that, to the maximum extent permitted under
applicable law, their obligations hereunder shall be unconditional, irrespective
of the validity, regularity or enforceability of the Notes or this Indenture,
the absence of any action to enforce

91



--------------------------------------------------------------------------------



 



the same, any waiver or consent by any Holder of the Notes with respect to any
provisions hereof or thereof, the recovery of any judgment against the Company,
any action to enforce the same or any other circumstance which might otherwise
constitute a legal or equitable discharge or defense of a Guarantor. Each
Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of insolvency or bankruptcy of the Company, any
right to require a proceeding first against the Company, protest, notice and all
demands whatsoever and covenants that this Note Guarantee shall not be
discharged except by complete performance of the obligations contained in the
Notes and this Indenture.
          (c) If any Holder or the Trustee is required by any court or otherwise
to return to the Company, the Guarantors or any custodian, trustee, liquidator
or other similar official acting in relation to any of the Company or the
Guarantors, any amount paid by any of them to the Trustee or such Holder, this
Note Guarantee, to the extent theretofore discharged, shall be reinstated in
full force and effect.
          (d) Each Guarantor agrees that it shall not be entitled to any right
of subrogation in relation to the Holders in respect of any obligations
guaranteed hereby until payment in full of all obligations guaranteed hereby.
Each Guarantor further agrees that, as between the Guarantors, on the one hand,
and the Holders and the Trustee, on the other hand, (x) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article Six
hereof for the purposes of this Note Guarantee, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
obligations guaranteed hereby, and (y) in the event of any declaration of
acceleration of such obligations as provided in Article Six hereof, such
obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantors for the purpose of this Note Guarantee. The Guarantors
shall have the right to seek contribution from any non paying Guarantor so long
as the exercise of such right does not impair the rights of the Holders under
the Note Guarantee.
     Section 11.02 Limitation on Guarantor Liability.
               Each Guarantor, and by its acceptance of Notes, each Holder,
hereby confirms that it is the intention of all such parties that the Note
Guarantee of such Guarantor not constitute a fraudulent transfer or conveyance
for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar federal or state law to the
extent applicable to such Note Guarantee. To effectuate the foregoing intention,
the Trustee, the Holders and the Guarantors hereby irrevocably agree that the
obligations of such Guarantor shall be limited to the maximum amount as shall,
after giving effect to all other contingent and fixed liabilities of such
Guarantor that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under this Article Ten, result in the obligations of such Guarantor
under its Note Guarantee not constituting a fraudulent transfer or conveyance.
     Section 11.03 Execution and Delivery of Note Guarantee.
               The delivery of any Note by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of the Note Guarantee of each
applicable Guarantor set

92



--------------------------------------------------------------------------------



 



forth in this Indenture or any supplemental indenture on behalf of such
Guarantor. Neither the Company nor any Guarantor shall be required to make a
notation on the Notes to reflect any Note Guarantee.
     Section 11.04 Releases.
          (a) Any Guarantor shall be released and relieved of any obligations
under its Note Guarantee (and Section 4.17(b) hereof shall not apply):

  (i)   in connection with any sale or other disposition of all of the Capital
Stock of a Guarantor to a Person that is not (either before or after giving
effect to such transaction) a Restricted Subsidiary of the Company, if the sale
of all such Capital Stock of that Guarantor complies with Section 4.08 hereof;  
  (ii)   if the Company designates any Restricted Subsidiary that is a Guarantor
as an Unrestricted Subsidiary under this Indenture;     (iii)   solely in the
case of a Note Guarantee created pursuant to Section 4.17(b) hereof, upon the
release or discharge of the Guarantee which resulted in the creation of such
Note Guarantee pursuant to Section 4.17(b), except a discharge or release by or
as a result of payment under such Guarantee.

          (b) Upon any such occurrence specified in Section 11.04(a) hereof, the
Trustee shall execute documents reasonably required in order to evidence the
release, discharge and termination in respect of such Note Guarantee. Neither
the Company nor any Guarantor shall be required to make a notation on the Notes
to reflect any such release, discharge and termination in respect of such Note
Guarantee.
          (c) Any Guarantor not released from its obligations under its Note
Guarantee shall remain liable for the full amount of principal of and interest
on the Notes and for the other obligations of any Guarantor under this Indenture
as provided in this Article Eleven.
     Section 11.05 Guarantors May Consolidate, Etc., on Certain Terms
          (a) A Guarantor shall not sell or otherwise dispose of all or
substantially all of its assets to, or consolidate with or merge with or into
(whether or not such Guarantor is the surviving Person), another Person, other
than the Company or another Guarantor, unless:

  (i)   immediately after giving effect to that transaction, no Default or Event
of Default exists; and     (ii)   either:

     (A) the Person acquiring the property in any such sale or disposition or
the Person formed by or surviving any such consolidation or merger (if other
than the Guarantor) is organized or existing under the laws of the United
States, any state thereof or the District of Columbia and assumes all the
obligations of that

93



--------------------------------------------------------------------------------



 



Guarantor under this Indenture, its Note Guarantee and the Registration Rights
Agreement pursuant to a supplemental indenture satisfactory to the Trustee; or
     (B) such sale or other disposition or consolidation or merger complies with
Section 4.08 hereof, to the extent applicable.
ARTICLE TWELVE
SATISFACTION AND DISCHARGE
     Section 12.01 Satisfaction and Discharge.
          (a) This Indenture shall be discharged and shall cease to be of
further effect as to all Notes issued thereunder, when:

  (i)   either:

     (A) all Notes that have been authenticated (except lost, stolen or
destroyed Notes that have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust and thereafter repaid to the
Company) have been delivered to the Trustee for cancellation; or
     (B) all Notes that have not been delivered to the Trustee for cancellation
have become due and payable by reason of the mailing of a notice of redemption
or otherwise or shall become due and payable within one year and the Company or
any Guarantor has irrevocably deposited or caused to be deposited with the
Trustee as trust funds in trust solely for the benefit of the Holders, cash in
U.S. dollars, non-callable Government Securities, or a combination thereof, in
such amounts as shall be sufficient without consideration of any reinvestment of
interest, to pay and discharge the entire indebtedness on the Notes not
delivered to the Trustee for cancellation for principal, premium and Additional
Interest, if any, and accrued interest to the date of maturity or redemption;

  (ii)   no Default or Event of Default shall have occurred and be continuing on
the date of such deposit or shall occur as a result of such deposit and such
deposit shall not result in a breach or violation of, or constitute a default
under, any other material instrument to which the Company or any Guarantor is a
party or by which the Company or any Guarantor is bound;     (iii)   the Company
or any Guarantor has paid or caused to be paid all sums then payable by it under
this Indenture; and     (iv)   the Company has delivered irrevocable
instructions to the Trustee under this Indenture to apply the deposited money
toward the payment of the Notes at maturity or the redemption date, as the case
may be.

          (b) The Company shall deliver an Officers’ Certificate and an Opinion
of Counsel to the Trustee stating that all conditions precedent to satisfaction
and discharge as contemplated by this Article Twelve shall have been satisfied.

94



--------------------------------------------------------------------------------



 



     Section 12.02 Deposited Money and Government Securities to Be Held in
Trust; Other Miscellaneous Provisions.
               Subject to Section 12.03 hereof, all money and non-callable
Government Securities (including the proceeds thereof) deposited with the
Trustee pursuant to Section 12.01 hereof in respect of the outstanding Notes
shall be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal, premium and Additional Interest, if
any, and interest, but such money shall be segregated from other funds except to
the extent required by law.
     Section 12.03 Repayment to the Company.
               Subject to applicable laws relating to abandoned property, any
money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium and Additional
Interest, if any, or interest on any Note and remaining unclaimed for two years
after such principal, and premium and Additional Interest, if any, or interest
has become due and payable shall be paid to the Company on its request or (if
then held by the Company) shall be discharged from such trust; and the Holder of
such Note shall thereafter look only to the Company for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Company as trustee thereof, shall thereupon cease;
provided, however, that the Trustee or such Paying Agent, before being required
to make any such repayment, may at the expense of the Company cause to be
published once, in The New York Times or The Wall Street Journal (national
edition), notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
notification or publication, any unclaimed balance of such money then remaining
shall be repaid to the Company.
ARTICLE THIRTEEN
MISCELLANEOUS
     Section 13.01 Trust Indenture Act Controls.
               If any provision of this Indenture limits, qualifies or conflicts
with the duties imposed by TIA § 318(c), the imposed duties shall control.
     Section 13.02 Notices.
          (a) Any notice or communication by the Company or any Guarantor, on
the one hand, or the Trustee, on the other hand, to the other is duly given if
in writing and delivered in person or mailed by first class mail (registered or
certified, return receipt requested), telecopier or overnight air courier
guaranteeing next day delivery, to the others’ address:
If to the Company or any Guarantor:
Geokinetics Inc.
One Riverway, Suite 2100

95



--------------------------------------------------------------------------------



 



Houston, Texas 77056
Facsimile: 281-398-9996
Attention: Scott A. McCurdy, Vice President and Chief Financial Officer
With courtesy copies to:
Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street, Suite 1400
Houston, Texas 77002
Facsimile: (713) 658-2553
Attention: James J. Spring, III
If to the Trustee:
Wells Fargo Bank, National Association
1445 Ross Avenue – 2nd Floor
Corporate Trust Services
Dallas, TX 75202-2812
Facsimile: 214-777-4086
Attention: Patrick T. Giordano, Vice President
          (b) The Company, the Guarantors or the Trustee, by notice to the
others, may designate additional or different addresses for subsequent notices
or communications.
          (c) All notices and communications (other than those sent to Holders)
shall be deemed to have been duly given: at the time delivered by hand, if
personally delivered; five Business Days after being deposited in the mail,
postage prepaid, if mailed; when receipt acknowledged, if telecopied; and the
next Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.
          (d) Any notice or communication to a Holder shall be mailed by first
class mail, certified or registered, return receipt requested, or by overnight
air courier guaranteeing next day delivery to its address shown on the register
kept by the Registrar. Any notice or communication shall also be so mailed to
any Person described in TIA § 313(c), to the extent required by the TIA. Failure
to mail a notice or communication to a Holder or any defect in it shall not
affect its sufficiency with respect to other Holders.
          (e) If a notice or communication is mailed in the manner provided
above within the time prescribed, it is duly given, whether or not the addressee
receives it.
          (f) If the Company mails a notice or communication to Holders, it
shall mail a copy to the Trustee and each Agent at the same time.

96



--------------------------------------------------------------------------------



 



     Section 13.03 Communication by Holders of Notes with Other Holders of
Notes.
               Holders may communicate pursuant to TIA § 312(b) with other
Holders with respect to its rights under this Indenture or the Notes. The
Company, the Trustee, the Registrar and anyone else shall have the protection of
TIA § 312(c).
     Section 13.04 Certificate and Opinion as to Conditions Precedent.
               Upon any request or application by the Company to the Trustee to
take any action under this Indenture, the Company shall furnish to the Trustee:
          (a) an Officers’ Certificate in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 13.05 hereof) stating that, in the opinion of the signers, all
conditions precedent and covenants, if any, provided for in this Indenture
relating to the proposed action have been satisfied; and
          (b) an Opinion of Counsel in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 13.05 hereof) stating that, in the opinion of such counsel, all such
conditions precedent and covenants have been satisfied.
     Section 13.05 Statements Required in Certificate or Opinion.
               Each certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture (other than a certificate
provided pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA §
314(e) and shall include:
          (a) a statement that the Person making such certificate or opinion has
read such covenant or condition;
          (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
          (c) a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
satisfied; and
          (d) a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been satisfied.
     Section 13.06 Rules by Trustee and Agents.
               The Trustee may make reasonable rules for action by or at a
meeting of Holders. The Registrar or Paying Agent may make reasonable rules and
set reasonable requirements for its functions.

97



--------------------------------------------------------------------------------



 



     Section 13.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.
               No director, officer, employee, incorporator, stockholder,
member, manager or partner of the Company or any Guarantor, as such, shall have
any liability for any obligations of the Company or the Guarantors under the
Notes, this Indenture, the Note Guarantees or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of Notes by
accepting a Note waives and releases these individuals from this liability. The
waiver and release are part of the consideration for issuance of the Notes.
     Section 13.08 Governing Law.
               THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES.
     Section 13.09 Consent to Jurisdiction.
               Any legal suit, action or proceeding arising out of or based upon
this Indenture or the transactions contemplated hereby may be instituted in the
federal courts of the United States of America located in The City of New York
or the courts of the State of New York in each case located in The City of New
York (collectively, the “Specified Courts”), and each party irrevocably submits
to the non-exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties (to the
fullest extent permitted by applicable law) irrevocably and unconditionally
waive any objection to the laying of venue of any suit, action or other
proceeding in the Specified Courts and irrevocably and unconditionally waive and
agree not to plead or claim in any such court has been brought in an
inconvenient forum.
     Section 13.10 No Adverse Interpretation of Other Agreements.
               This Indenture may not be used to interpret any other indenture,
loan or debt agreement of the Company or any of its Subsidiaries or of any other
Person. Any such indenture, loan or debt agreement may not be used to interpret
this Indenture.
     Section 13.11 Successors.
               All agreements of the Company in this Indenture and the Notes
shall bind its successors. All agreements of the Trustee in this Indenture shall
bind its successors. All agreements of each Guarantor in this Indenture shall
bind its successors, except as otherwise provided in Section 11.04 hereof.
     Section 13.12 Severability.
               In case any provision in this Indenture or the Notes shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not (to the fullest extent permitted by
applicable law) in any way be affected or impaired thereby.

98



--------------------------------------------------------------------------------



 



     Section 13.13 Counterpart Originals.
               The parties may sign any number of copies of this Indenture. Each
signed copy shall be an original, but all of them together represent the same
agreement.
     Section 13.14 Acts of Holders.
          (a) Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by the
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by agents duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee and the Company if made in the
manner provided in this Section 13.14.
          (b) The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to such witness, notary or officer the
execution thereof. Where such execution is by a signer acting in a capacity
other than his individual capacity, such certificate or affidavit shall also
constitute sufficient proof of authority. The fact and date of the execution of
any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner which the Trustee deems sufficient.
          (c) Notwithstanding anything to the contrary contained in this
Section 13.14, the principal amount and serial numbers of Notes held by any
Holder, and the date of holding the same, shall be proved by the register of the
Notes maintained by the Registrar as provided in Section 2.04 hereof.
          (d) If the Company shall solicit from the Holders of the Notes any
request, demand, authorization, direction, notice, consent, waiver or other Act,
the Company may, at its option, by or pursuant to a resolution of its Board of
Directors, fix in advance a record date for the determination of Holders
entitled to give such request, demand, authorization, direction, notice,
consent, waiver or other Act, but the Company shall have no obligation to do so.
Notwithstanding TIA § 316(c), such record date shall be the record date
specified in or pursuant to such resolution, which shall be a date not earlier
than the date 30 days prior to the first solicitation of Holders generally in
connection therewith or the date of the most recent list of Holders forwarded to
the Trustee prior to such solicitation pursuant to Section 2.06 hereof and not
later than the date such solicitation is completed. If such a record date is
fixed, such request, demand, authorization, direction, notice, consent, waiver
or other Act may be given before or after such record date, but only the Holders
of record at the close of business on such record date shall be deemed to be
Holders for the purposes of determining whether Holders of the requisite

99



--------------------------------------------------------------------------------



 



proportion of the then outstanding Notes have authorized or agreed or consented
to such request, demand, authorization, direction, notice, consent, waiver or
other Act, and for that purpose the then outstanding Notes shall be computed as
of such record date; provided that no such authorization, agreement or consent
by the Holders on such record date shall be deemed effective unless it shall
become effective pursuant to the provisions of this Indenture not later than
eleven months after the record date.
          (e) Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Note shall bind every future Holder of
the same Note and the Holder of every Note issued upon the registration or
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such Note.
          (f) Without limiting the foregoing, a Holder entitled hereunder to
take any action hereunder with regard to any particular Note may do so itself
with regard to all or any part of the principal amount of such Note or by one or
more duly appointed agents each of which may do so pursuant to such appointment
with regard to all or any part of such principal amount.
     Section 13.15 Benefit of Indenture.
               Nothing, in this Indenture or in the Notes, express or implied,
shall give to any Person, other than the parties hereto, any Paying Agent, any
Registrar and its successors hereunder, and the Holders, any benefit or any
legal or equitable right, remedy or claim under this Indenture.
     Section 13.16 Table of Contents, Headings, Etc.
               The Table of Contents, Cross-Reference Table and Headings of the
Articles and Sections of this Indenture have been inserted for convenience of
reference only, are not to be considered a part of this Indenture and shall in
no way modify or restrict any of the terms or provisions hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

100



--------------------------------------------------------------------------------



 



S&S Draft — December 6, 2006
SIGNATURES
GEOKINETICS INC.

         
By:
   /s/ Scott A. McCurdy    
 
       
 
  Name: Scott A. McCurdy    
 
  Title: Vice President and Chief Financial Officer    

GUARANTORS:
Advanced Seismic Technology, Inc.
Geokinetics Holdings, Inc.
Geophysical Development Corporation
Grant Geophysical Corp.
Grant Geophysical, Inc.
Grant Geophysical (Int’l), Inc.
Quantum Geophysical, Inc.
Trace Energy Services, Inc.

         
By:
   /s/ Scott A. McCurdy    
 
       
 
  Name: Scott A. McCurdy    
 
  Title: Vice President    

Indenture

 



--------------------------------------------------------------------------------



 



WELLS FARGO BANK, NATIONAL ASSOCIATION,

         
 
  as Trustee    
 
       
By:
       
 
       
 
  Name: Patrick T. Giordano    
 
  Title: Vice President    

Indenture

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Face of Note]
CUSIP [     ]

      No. ___   **$[                    ]**      

GEOKINETICS INC.
Second Priority Senior Secured Floating Rate Note due 2012
Issue Date: [     ]
          [NAME OF COMPANY] (the “Company”, which term includes any successor
under the Indenture hereinafter referred to), for value received, promises to
pay to [NAME], or its registered assigns, the principal sum of [  ] DOLLARS
($[                    ]) on [     ], 2012.
Interest Payment Dates: [     ]
Record Dates: [     ]
          Reference is hereby made to the further provisions of this Note set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

A-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Note to be signed
manually or by facsimile by its duly authorized officers.

            GEOKINETICS INC.
      By:           Name:           Title:      

A-2



--------------------------------------------------------------------------------



 



         

This is one of the Second Priority Senior Secured Floating Rate Notes due 2012
to which reference is made in the within-mentioned Indenture.
Dated: [     ]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

         
By:
       
 
       
 
  Authorized Signatory    

A-3



--------------------------------------------------------------------------------



 



[Reverse Side of Note]
GEOKINETICS INC.
Second Priority Senior Secured Floating Rate Note due 2012
[Insert the Global Note Legend, if applicable, pursuant to the provisions of the
Indenture].
[Insert the Private Placement legend, if applicable, pursuant to the provisions
of the Indenture].
               Capitalized terms used herein shall have the meanings assigned to
them in the Indenture referred to below unless otherwise indicated.
               1. Interest. Interest on the Notes will be payable quarterly in
arrears on March 15, June 15, September 15, and December 15, commencing on
March 15, 2007. The interest rate for each quarterly interest period will be
determined on the second London Banking Day prior to the first day of the
interest period (the “Determination Date”). The interest rate for such quarterly
period will be equal to the LIBOR rate, as determined at 11:00 a.m. London time,
on the Determination Date, for deposits maturing at or around the end of such
quarterly interest period, plus 6.5% per year (as determined by the Calculation
Agent). The Company will make each interest payment to the Holders of record on
the immediately preceding March 1, June 1, September 1 and December 1. Any
Additional Interest due will be paid on the same dates as interest on the Notes.
The Company shall pay interest (including post petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest, and Additional Interest
(without regard to any applicable grace period), at the same rate to the extent
lawful. Interest on the Notes will accrue from the date of original issuance or,
if interest has already been paid, from the date it was most recently paid.
Interest will be computed on the basis of a 360-day year comprising twelve
30-day months.
               “LIBOR” with respect to an Interest Period, will be the rate
(expressed as a percentage per annum) for deposits in United States dollars for
three-month periods beginning on the first day of such Interest Period that
appears on Telerate Page 3750 as of 11:00 a.m., London time, on the
Determination Date. If Telerate Page 3750 does not include such a rate or is
unavailable on a Determination Date, the Calculation Agent will request the
principal London office of each of four major banks in the London interbank
market, as selected by the Calculation Agent, to provide such bank’s offered
quotation (expressed as a percentage per annum), as of approximately 11:00 a.m.,
London time, on such Determination Date, to prime banks in the London interbank
market for deposits in a Representative Amount in United States dollars for a
three-month period beginning on the first day of such Interest Period. If at
least two such offered quotations are so provided, LIBOR for the Interest Period
will be the arithmetic mean of such quotations. If fewer than two such
quotations are so provided, the Calculation Agent will request each of three
major banks in New York City, as selected by the Calculation Agent, to provide
such bank’s rate (expressed as a percentage per annum), as of approximately
11:00 a.m., New York City time, on such Determination Date, for loans in a
Representative Amount in United States dollars to leading European banks for a
three-month period beginning on the first day of such Interest Period. If at
least two such rates are so provided, LIBOR for the Interest Period will

A-4



--------------------------------------------------------------------------------



 



be the arithmetic mean of such rates. If fewer than two such rates are so
provided, then LIBOR for the Interest Period will be LIBOR in effect with
respect to the immediately preceding Interest Period.
               2. Method of Payment. The Company shall pay interest on the Notes
(except defaulted interest) to the Persons who are registered Holders of Notes
at the close of business on the March 1, June 1, September 1 and December 1 next
preceding the interest payment date, even if such Notes are canceled after such
record date and on or before such interest payment date, except as provided in
Section 2.13 of the Indenture with respect to defaulted interest. The Notes
shall be payable as to principal, interest and premium and Additional Interest,
if any, at the offices or agencies of one or more Paying Agents and Registrars
maintained for such purpose in The City of New York, New York, or, at the option
of the Company, payment of interest, may be made by check mailed to the Holders
at their addresses set forth in the register of Holders, and provided that
payment by wire transfer of immediately available funds shall be required with
respect to the principal of, and premium, if any, interest and Additional
Interest, if any, on, all Global Notes and all other Notes the Holders of which
shall have provided wire transfer instructions to the Company or the Paying
Agent. Such payment shall be in U.S. dollars.
               3. Paying Agent and Registrar. Initially, Wells Fargo Bank,
National Association, the Trustee under the Indenture, shall act as Paying Agent
and Registrar. The Company may change any Paying Agent or Registrar without
prior notice to any Holder. The Company or any of its Subsidiaries may act in
any such capacity.
               4. Indenture. The Company issued the Notes under an Indenture
dated as of December 15, 2006 (the “Indenture”) among the Company, the
Guarantors and the Trustee. The terms of the Notes include those stated in the
Indenture and those made part of the Indenture by reference to the TIA. The
Notes are subject to all such terms, and Holders are referred to the Indenture
and such Act for a statement of such terms. To the extent any provision of this
Note conflicts with the express provisions of the Indenture, the provisions of
the Indenture shall (to the fullest extent permitted by law) govern and be
controlling. The Indenture pursuant to which this Note is issued provides that
an unlimited aggregate principal amount of Additional Notes may be issued
thereunder.
               5. Optional Redemption.
          (a) At any time prior to June 15, 2007, the Company may redeem up to
all or part of the aggregate principal amount of Notes issued under the
Indenture (including any Additional Notes) at a redemption price of 103% of the
principal amount thereof, plus accrued and unpaid interest and Additional
Interest, if any, thereon to the redemption date, with the net cash proceeds of
one or more Equity Offerings; provided that the redemption must occur within
60 days of the date of the closing of such Equity Offering.
          (b) On or after June 15, 2007 and prior to December 15, 2008, the
Company may redeem up to 35% of the aggregate principal amount of Notes issued
under the Indenture (including any Additional Notes) at a redemption price of
100% of the principal amount thereof, plus an amount equal to four times the
quarterly interest payment next payable on the Notes, accrued and unpaid
interest, and Additional Interest, if any, thereon to the redemption date, with

A-5



--------------------------------------------------------------------------------



 



the net cash proceeds of one or more Equity Offerings; provided that the
redemption must occur within 60 days of the date of the closing of such Equity
Offering.
          (c) On or after December 15, 2008, the Company may redeem all or part
of the Notes upon not less than 30 nor more than 60 days’ prior notice at the
redemption prices (expressed as percentages of principal amount) set forth below
plus accrued and unpaid interest and Additional Interest, if any, thereon, to
the applicable redemption date, if redeemed during the twelve-month period
beginning on December 15 of the years indicated below:

          Year   Percentage
2008
    102 %
 
       
2009
    101 %
 
       
2010 and thereafter
    100.000 %

               6. Mandatory Redemption. The Company shall not be required to
make mandatory redemption or sinking fund payments with respect to the Notes.
               7. Selection and Notice of Redemption. Any redemption pursuant to
paragraph 5 above shall be made pursuant to the provisions of Sections 3.01
through 3.06 of the Indenture.
               8. Repurchase at Option of Holder.
          (a) Upon the occurrence of a Change of Control, each Holder of Notes
shall have the right to require the Company to repurchase all or any part (equal
to $1,000 or an integral multiple thereof) of such Holder’s Notes on the terms
set forth in the Indenture at a purchase price in cash equal to not less than
101% of the aggregate principal amount thereof plus accrued and unpaid interest,
and Additional Interest, if any, thereon, to the date of repurchase; provided
that the Company shall not be obligated to repurchase Notes in the event that it
has exercised its right to redeem all of the Notes described in paragraph 5
above.
          (b) The Company is, subject to certain conditions, obligated to make
an offer to repurchase Notes at 100% of the principal amount thereof plus
accrued and unpaid interest and Additional Interest, if any, to the date of
repurchase, which shall be payable in cash, with certain net cash proceeds of
certain sales or other dispositions of assets in accordance with the terms of
the Indenture, all as more particularly described in the Indenture.
               9. Denominations, Transfer and Exchange. The Notes are in
registered form, without coupons, in denominations of $1,000 and integral
multiples of $1,000. The transfer of Notes may be registered and Notes may be
exchanged as provided in the Indenture. As set forth more fully in the
Indenture, (a) the Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes required by law or permitted by
the Indenture; (b) the Company need not exchange or register the transfer of any
Note or portion of a Note

A-6



--------------------------------------------------------------------------------



 



selected for redemption, except for the unredeemed portion of any Note being
redeemed in part; and (c) the Company need not transfer or exchange any Note for
a period of 15 days prior to a selection of Notes to be redeemed or during the
period between a record date and the corresponding Interest Payment Date.
               10. Collateral. The obligations of the Company under the Notes
and the Guarantors under their Guarantees are secured by a second priority
security interest on all property and assets of the Company and the Guarantors
constituting Collateral.
               11. Persons Deemed Owners. The registered Holder of a Note shall
be treated as its owner for all purposes.
               12. Amendment, Supplement and Waiver. Subject to certain
exceptions, the Indenture or the Notes may be amended or supplemented with the
consent of the Holders of at least a majority in principal amount of the Notes
then outstanding and Additional Notes, if any, voting as a single class
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, the Notes), and any existing Default
or compliance with any provision of the Indenture or the Notes may be waived
with the consent of the Holders of a majority in principal of the Notes then
outstanding and Additional Notes, if any, voting as a single class (including,
without limitation, consents obtained in connection with a purchase of, or
tender offer or exchange offer for, the Notes). The Indenture may also be
amended without the consent of any Holders as provided in the Indenture.
               13. Defaults and Remedies. In the case of an Event of Default
arising from certain events of bankruptcy or insolvency with respect to the
Company or any Significant Subsidiary of the Company (or any Restricted
Subsidiaries that together would constitute a Significant Subsidiary), all
outstanding Notes shall become due and payable immediately without further
action or notice. If any other Event of Default occurs and is continuing, the
Trustee or the Holders of at least 25% in principal amount of the then
outstanding Notes may declare all the Notes to be due and payable immediately by
notice in writing to the Company specifying the Event of Default. Holders of the
Notes may not enforce the Indenture or the Notes except as provided in the
Indenture. As more particularly provided in the Indenture, (a) subject to
certain limitations, Holders of a majority in principal amount of the then
outstanding Notes may direct the Trustee in its exercise of any trust or power;
(b) the Trustee may withhold from Holders of the Notes notice of any continuing
Default or Event of Default (except a Default or Event of Default relating to
the payment of principal or interest or Additional Interest, if any) if it
determines that withholding notice is in their interest; and (c) the Holders of
a majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may, on behalf of the Holders of all of the Notes, waive any
existing Default or Event of Default and its consequences under the Indenture
except a continuing Default or Event of Default in the payment of interest or
Additional Interest, if any, on, or the principal of, the Notes.
               14. Trustee Dealings with the Company. The Trustee, in its
individual or any other capacity, may make loans to, accept deposits from, and
perform services for the Company or its Affiliates, and may otherwise deal with
the Company or its Affiliates, as if it were not the Trustee.

A-7



--------------------------------------------------------------------------------



 



               15. Guarantees. The Company’s obligations under the Notes are
guaranteed on a joint and several basis by each of the Guarantors to the extent
set forth in the Indenture.
               16. No Recourse Against Others. No director, officer, employee,
incorporator, stockholder, member, manager or partner of the Company or any
Guarantor, as such, shall have any liability for any obligations of the Company
or the Guarantors under the Notes, the Indenture, the Note Guarantees or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases these
individuals from this liability. The waiver and release are part of the
consideration for issuance of the Notes.
               17. Authentication. This Note shall not be valid until
authenticated by the manual signature of the Trustee or an authenticating agent.
               18. Additional Rights of Holders of Restricted Global Notes and
Restricted Definitive Notes. In addition to the rights provided to Holders under
the Indenture, Holders of Restricted Global Notes and Restricted Definitive
Notes shall have all the rights set forth in the Registration Rights Agreement
dated December 15, 2006, among the Company, the Guarantors and the parties named
on the signature pages thereof or, in the case of Additional Notes, the Holders
of Additional Notes shall have the rights set forth in one or more registration
rights agreements, if any, between the Company, the Guarantors and the other
parties thereto, relating to rights given by the Company and the Guarantors to
the purchasers of Additional Notes (the “Registration Rights Agreement”).
               19. CUSIP Numbers. Pursuant to a recommendation promulgated by
the Committee on Uniform Security Identification Procedures, the Company has
caused CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP
numbers in notices of redemption as a convenience to the Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.
               20. GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THE INDENTURE, THIS NOTE AND THE GUARANTEES.
               The Company shall furnish to any Holder upon written request and
without charge a copy of the Indenture and/or the Registration Rights Agreement.
Requests may be made to:
Geokinetics Inc.
One Riverway, Suite 2100
Houston, Texas 77056
Facsimile: 281-398-9996
Attention: Scott A. McCurdy, Vice President and Chief Financial Officer
With courtesy copies to:
Chamberlain, Hrdlicka, White, Williams & Martin

A-8



--------------------------------------------------------------------------------



 



1200 Smith Street, Suite 1400
Houston, Texas 77002
Facsimile: (713) 658-2553
Attention: James J. Spring, III

A-9



--------------------------------------------------------------------------------



 



Assignment Form
To assign this Note, fill in the form below:
(I) or (we) assign and transfer this Note
to:                                                            
                                                                                   
                 
                                                                          
                     (Insert assignee’s legal name)
     
 
(Insert assignee’s soc. sec. or tax I.D. no.)
     
 
     
 
     
 
     
 
(Print or type assignee’s name, address and zip code)
and irrevocably appoint
                                                                
                                                                             
                                       
to transfer this Note on the books of the Company. The agent may substitute
another to act for him.

                 
Date:
               
 
               
 
               
 
          Your Signature:    
 
               
 
              (Sign exactly as your name appears on the face of this Note)

Signature Guarantee*:                                        
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A-10



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE
          If you want to elect to have this Note purchased by the Company
pursuant to Section 4.08 or 4.09 of the Indenture, check the box below:
o
          If you want to elect to have only part of the Note purchased by the
Company pursuant to Section 4.08 or 4.09 of the Indenture, state the amount you
elect to have purchased:
$                    
Date:                    

         
 
  Your Signature:    
 
       
 
      (Sign exactly as your name appears on the face of this Note)

         
 
  Tax Identification No.:    
 
       

Signature Guarantee*:                    
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A-11



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE
          The following exchanges of a part of this Global Note for an interest
in another Global Note or for a Definitive Note, or exchanges of a part of
another Global Note or Definitive Note for an interest in this Global Note, have
been made:

                              Principal Amount at         Amount of Decrease in
  Amount of Increase in   Maturity   Signature of     Principal Amount at  
Principal Amount at   of this Global Note   Authorized Officer     Maturity  
Maturity   Following such   of Trustee or Date of Exchange   of this Global Note
  of this Global Note   decrease (or increase)   Note Custodian
 
               

A-12



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF CERTIFICATE OF TRANSFER
[Name of Company]
[Address]
[Name of Company]
[Address]
          Re: Second Priority Senior Secured Floating Rate Notes due 2012
          Reference is hereby made to the Indenture, dated as of December [14],
2006 (the “Indenture”), among Geokinetics Inc., a Delaware corporation (the
“Company”), the Guarantors and [ ], as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.
                                                   (the “Transferor”) owns and
proposes to transfer the Note[s] or interest in such Note[s] specified in Annex
A hereto, in the principal amount at maturity of $                     in such
Note[s] or interests (the “Transfer”), to
                                         (the “Transferee”), as further
specified in Annex A hereto. In connection with the Transfer, the Transferor
hereby certifies that:
[CHECK ALL THAT APPLY]
          1. o Check if Transferee shall take delivery of a beneficial interest
in the 144A Global Note or a Definitive Note pursuant to Rule 144A. The Transfer
is being effected pursuant to and in accordance with Rule 144A under the United
States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, the Transferor hereby further certifies that the beneficial
interest or Restricted Definitive Note is being transferred to a Person that the
Transferor reasonably believed and believes is purchasing the beneficial
interest or Restricted Definitive Note for its own account, or for one or more
accounts with respect to which such Person exercises sole investment discretion,
and such Person and each such account is a “qualified institutional buyer”
within the meaning of Rule 144A in a transaction meeting the requirements of
Rule 144A and such Transfer is in compliance with any applicable blue sky
securities laws of any state of the United States. Upon consummation of the
proposed Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Restricted Definitive Note shall be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the 144A Global Note and/or the Restricted Definitive Note and in the Indenture
and the Securities Act.
          2. o Check if Transferee shall take delivery of a beneficial interest
in the Regulation S Permanent Global Note or a Definitive Note pursuant to
Regulation S. The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a Person in
the United States and either (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any Person

B-1



--------------------------------------------------------------------------------



 



acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(a) or Rule
904(a) of Regulation S under the Securities Act, and (iii) the transaction is
not part of a plan or scheme to evade the registration requirements of the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note shall be subject to the restrictions on Transfer enumerated in the Private
Placement Legend printed on the Regulation S Permanent Global Note, the
Regulation S Global Note and/or the Restricted Definitive Note and in the
Indenture and the Securities Act.
          3. o Check and complete if Transferee shall take delivery of a
beneficial interest in a Restricted Global Note or a Restricted Definitive Note
pursuant to any provision of the Securities Act other than Rule 144A or
Regulation S. The Transfer is being effected in compliance with the transfer
restrictions applicable to beneficial interests in Restricted Global Notes and
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act and any applicable blue sky securities laws of any state of the
United States, and accordingly the Transferor hereby further certifies that
(check one):
     (a) o such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act and the requirements of the exemption claimed,
which certification is supported by an Opinion of Counsel provided by the
Transferor or the Transferee (a copy of which the Transferor has attached to
this certification);
or
     (b) o such Transfer is being effected to the Company or a subsidiary
thereof;
or
          (c) o such Transfer is being effected pursuant to an effective
registration statement under the Securities Act and in compliance with the
prospectus delivery requirements of the Securities Act.
     4. o Check if Transferee shall take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.
          (a) o Check if Transfer is pursuant to Rule 144. (i) The Transfer is
being effected pursuant to and in accordance with Rule 144 under the Securities
Act and in compliance with the transfer restrictions contained in the Indenture
and any applicable blue sky securities laws of any state of the United States
and (ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note shall no longer be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the Restricted Global Notes, on the
Restricted Definitive Notes and in the Indenture.

B-2



--------------------------------------------------------------------------------



 



          (b) o Check if Transfer is Pursuant to Regulation S. (i) The Transfer
is being effected pursuant to and in accordance with Rule 903 or Rule 904 under
the Securities Act and in compliance with the transfer restrictions contained in
the Indenture and any applicable blue sky securities laws of any state of the
United States and (ii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Definitive Note shall no longer be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Global Notes, on the Restricted Definitive Notes and in the Indenture.
          (c) o Check if Transfer is Pursuant to Other Exemption. (i) The
Transfer is being effected pursuant to and in compliance with an exemption from
the registration requirements of the Securities Act other than Rule 144,
Rule 903 or Rule 904 and in compliance with the transfer restrictions contained
in the Indenture and any applicable blue sky securities laws of any State of the
United States and (ii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Definitive Note shall not be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes or Restricted Definitive Notes and in the Indenture.
          This certificate and the statements contained herein are made for your
benefit and the benefit of the Company.

                            [Insert Name of Transferor]
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Dated:                    

B-3



--------------------------------------------------------------------------------



 



ANNEX A TO CERTIFICATE OF TRANSFER

              1. The Transferor owns and proposes to transfer the following:
 
           
 
          [CHECK ONE OF (A) OR (B)]
 
                (A)   o a beneficial interest in the:
 
           
 
      (i)   o 144A Global Note (CUSIP [     ]); or
 
           
 
      (ii)   o Regulation S Global Note (CUSIP [     ]); or
 
                (B)   o a Restricted Definitive Note.
 
            2. After the Transfer the Transferee will hold:
 
           
 
          [CHECK ONE]
 
                (A)   o a beneficial interest in the:
 
           
 
      (i)   o 144A Global Note (CUSIP [     ]); or
 
           
 
      (ii)   o Regulation S Global Note (CUSIP [     ]); or
 
           
 
      (iii)   o Unrestricted Global Note (CUSIP [     ]); or
 
                (B)   o a Restricted Definitive Note; or
 
                (C)   o an Unrestricted Definitive Note,
 
                in accordance with the terms of the Indenture.

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF CERTIFICATE OF EXCHANGE
[Name of Company]
[Address]
[Name of Company]
[Address]
               Re: Second Priority Senior Secured Floating Rate Notes due 2012
               Reference is hereby made to the Indenture, dated as of December
[14], 2006 (the “Indenture”), among Geokinetics Inc., a Delaware corporation
(the “Company”), the Guarantors and [ ], as trustee. Capitalized terms used but
not defined herein shall have the meanings given to them in the Indenture.
                                                        (the “Owner”) owns and
proposes to exchange the Note[s] or interest in such Note[s] specified herein,
in the principal amount at maturity of $                     in such Note[s] or
interests (the “Exchange”). In connection with the Exchange, the Owner hereby
certifies that:
               1. o Exchange of Restricted Definitive Notes or Beneficial
Interests in a Restricted Global Note for Unrestricted Definitive Notes or
Beneficial Interests in an Unrestricted Global Note.
          (c) o Check if Exchange is from beneficial interest in a Restricted
Global Note to beneficial interest in an Unrestricted Global Note. In connection
with the Exchange of the Owner’s beneficial interest in a Restricted Global Note
for a beneficial interest in an Unrestricted Global Note in an equal principal
amount at maturity, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer, (ii) such Exchange
has been effected in compliance with the transfer restrictions applicable to the
Global Notes and pursuant to and in accordance with the United States Securities
Act of 1933, as amended (the “Securities Act”), (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
beneficial interest in an Unrestricted Global Note is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.
          (d) o Check if Exchange is from beneficial interest in a Restricted
Global Note to an Unrestricted Definitive Note. In connection with the Exchange
of the Owner’s beneficial interest in a Restricted Global Note for an
Unrestricted Definitive Note, the Owner hereby certifies (i) the Definitive Note
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Definitive

D-1



--------------------------------------------------------------------------------



 



Note is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.
          (e) o Check if Exchange is from a Restricted Definitive Note to
beneficial interest in an Unrestricted Global Note. In connection with the
Owner’s Exchange of a Restricted Definitive Note for a beneficial interest in an
Unrestricted Global Note, the Owner hereby certifies (i) the beneficial interest
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.
          (f) o Check if Exchange is from a Restricted Definitive Note to an
Unrestricted Definitive Note. In connection with the Owner’s Exchange of a
Restricted Definitive Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Unrestricted Definitive Note is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
               2. o Exchange of Restricted Definitive Notes or Beneficial
Interests in Restricted Global Notes for Restricted Definitive Notes or
Beneficial Interests in Restricted Global Notes.
          (A) o Check if Exchange is from beneficial interest in a Restricted
Global Note to a Restricted Definitive Note. In connection with the Exchange of
the Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued shall continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.
          (B) o Check if Exchange is from a Restricted Definitive Note to
beneficial interest in a Restricted Global Note. In connection with the Exchange
of the Owner’s Restricted Definitive Note for a beneficial interest in the
[CHECK ONE] ? 144A Global Note, ? Regulation S Global Note, with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable

D-2



--------------------------------------------------------------------------------



 



blue sky securities laws of any state of the United States. Upon consummation of
the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued shall be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.
               This certificate and the statements contained herein are made for
your benefit and the benefit of the Company.

                            [Insert Name of Transferor]
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Dated:                    

D-3